Exhibit 10.1







--------------------------------------------------------------------------------



AMENDED AND RESTATED ASSET-BASED REVOLVING CREDIT AGREEMENT
Dated as of February 17, 2017
and amended and restated as of December 22, 2017

among
Keane Group, Inc.,
as the Parent Guarantor

Keane Group Holdings, LLC,
as the Lead Borrower, and

for
The Borrowers Named Herein
The Guarantors Named Herein
Bank of America, N.A.,
as Administrative Agent and Collateral Agent

and

The Lenders Party Hereto

Merrill Lynch, Pierce, Fenner & Smith
JPMorgan Chase Bank, N.A.
Morgan Stanley Senior Funding, Inc.
Citigroup Global Markets Inc.
PNC Capital Markets LLC
Barclays Bank PLC
as Joint Lead Arrangers and Joint Bookrunners
JPMorgan Chase Bank, N.A.
Morgan Stanley Senior Funding, Inc.
Citigroup Global Markets Inc.
PNC Capital Markets LLC
Barclays Bank PLC
as Co-Syndication Agents



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
1.01
Defined Terms
1


1.02
Other Interpretive Provisions
60


1.03
Accounting Terms
61


1.04
Rounding
62


1.05
Times of Day
62


1.06
Pro Forma Calculations
62


1.07
Letter of Credit Amounts
63


1.08
Certifications
63


 
 
 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
 
 
 
2.01
Committed Loans; Reserves
63


2.02
Borrowings, Conversions and Continuations of Committed Loans
64


2.03
Letters of Credit
66


2.04
Swing Line Loans
74


2.05
Prepayments
77


2.06
Termination or Reduction of Commitments
78


2.07
Repayment of Loans
79


2.08
Interest
79


2.09
Fees
80


2.10
Computation of Interest and Fees
80


2.11
Evidence of Debt
80


2.12
Payments Generally; Administrative Agent’s Clawback
81


2.13
Sharing of Payments by Lenders
83


2.14
Settlement Amongst Lenders
83


2.15
Increase in Commitments
84


2.16
Extensions of Commitments
86


 
 
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER
 
 
 
3.01
Taxes
89


3.02
Illegality
92


3.03
Inability to Determine Rates
92


3.04
Increased Costs; Reserves on LIBOR Rate Loans
92


3.05
Compensation for Losses
94


3.06
Mitigation Obligations; Replacement of Lenders
94


3.07
Survival
95


3.08
Designation of Lead Borrower as Borrowers’ Agent
95


3.09
LIBOR Successor
95


 
 
 



 
-i-
 




--------------------------------------------------------------------------------

Page


ARTICLE IV
CONDITIONS PRECEDENT TO RESTATEMENT EFFECTIVE DATE
 
 
 
4.01
Conditions of Restatement Effective Date
96


4.02
Conditions to All Credit Extensions
98


 
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
 
 
5.01
Existence, Qualification and Power
99


5.02
Authorization; No Contravention
99


5.03
Governmental Authorization; Other Consents
99


5.04
Binding Effect
99


5.05
Financial Statements; No Material Adverse Effect
100


5.06
Litigation
100


5.07
No Default
100


5.08
Ownership of Property; Liens
100


5.09
Environmental Compliance
101


5.10
Taxes
101


5.11
ERISA Compliance
102


5.12
Subsidiaries; Equity Interests
102


5.13
Margin Regulations; Investment Company Act
103


5.14
Disclosure
103


5.15
Compliance with Laws
103


5.16
Intellectual Property; Licenses, Etc.
103


5.17
Labor Matters
104


5.18
Security Documents
104


5.19
Solvency
105


5.20
Deposit Accounts
105


5.21
Material Contracts
105


5.22
USA PATRIOT Act Notice
105


5.23
Office of Foreign Assets Control
105


5.24
Use of Proceeds
106


5.25
Anti-Money Laundering
106


5.26
FCPA
106


5.27
Insurance
106


5.28
Borrowing Base Certificate
106


5.29
EEA Financial Institutions
106


 
 
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
 
 
6.01
Financial Statements
107


6.02
Certificates; Other Information
108


6.03
Notices
110


6.04
Payment of Obligations
110


6.05
Preservation of Existence, Etc.
110


6.06
Maintenance of Properties
111


6.07
Maintenance of Insurance
111





 
-ii-
 




--------------------------------------------------------------------------------

Page


6.08
Compliance with Laws
111


6.09
Books and Records; Accountants
111


6.10
Inspection Rights
111


6.11
Additional Loan Parties
112


6.12
Cash Management
113


6.13
Information Regarding the Collateral
114


6.14
Further Assurances
115


6.15
ERISA
115


6.16
Use of Proceeds
115


 
 
 
ARTICLE VII
NEGATIVE COVENANTS
 
 
 
7.01
Liens
116


7.02
Investments
116


7.03
Indebtedness; Disqualified Stock
116


7.04
Fundamental Changes
116


7.05
Dispositions
117


7.06
Restricted Payments
117


7.07
Prepayments of Indebtedness
118


7.08
Change in Nature of Business
119


7.09
Transactions with Affiliates
119


7.10
Burdensome Agreements
122


7.11
Use of Proceeds
123


7.12
Amendment of Material Documents
123


7.13
Fiscal Year/Quarter
123


7.14
Consolidated Fixed Charge Coverage Ratio
123


 
 
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
 
 
8.01
Events of Default
124


8.02
Remedies Upon Event of Default
126


8.03
Application of Funds
127


8.04
Cure Rights
128


 
 
 
 
ARTICLE IX
 
 
ADMINISTRATIVE AGENT
 
 
 
 
9.01
Appointment and Authority
129


9.02
Rights as a Lender
129


9.03
Exculpatory Provisions
130


9.04
Reliance by Agents
131


9.05
Delegation of Duties
131


9.06
Resignation of Agents
131


9.07
Non-Reliance on Administrative Agent and Other Lenders
132


9.08
No Other Duties, Etc.
132


9.09
Administrative Agent May File Proofs of Claim
132


9.10
Collateral and Guaranty Matters
133





 
-iii-
 




--------------------------------------------------------------------------------

Page


9.11
Notice of Transfer
134


9.12
Reports and Financial Statements
134


9.13
Agency for Perfection
134


9.14
Indemnification of Agents
135


9.15
Relation Among Lenders
135


9.16
Defaulting Lender
135


9.17
Withholding Tax
137


9.18
Intercreditor Agreements
137


9.19
Disqualified Institutions
137


9.20
ERISA Matters
138


 
 
 
ARTICLE X
MISCELLANEOUS
 
 
 
10.01
Amendments, Etc.
140


10.02
Notices; Effectiveness; Electronic Communications
142


10.03
No Waiver; Cumulative Remedies
143


10.04
Expenses; Indemnity; Damage Waiver
143


10.05
Payments Set Aside
145


10.06
Successors and Assigns
146


10.07
Treatment of Certain Information; Confidentiality
150


10.08
Right of Setoff
150


10.09
Interest Rate Limitation
151


10.10
Counterparts; Integration; Effectiveness
151


10.11
Survival
151


10.12
Severability
152


10.13
Replacement of Lenders
152


10.14
Governing Law; Jurisdiction; Etc.
152


10.15
Waiver of Jury Trial
153


10.16
No Advisory or Fiduciary Responsibility
154


10.17
USA Patriot Act
154


10.18
Time of the Essence
154


10.19
Press Releases
154


10.20
Additional Waivers
155


10.21
No Strict Construction
156


10.22
Attachments
156


10.23
Conflict of Terms
157


10.24
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
157


10.25
Amendment and Restatement of the Original ABL Credit Agreement
157


 
 
 
 
 
 
SIGNATURES
S-1









 
-iv-
 




--------------------------------------------------------------------------------






SCHEDULES
1.05    L/C Issuer Sublimit
2.01    Commitments and Applicable Percentages
7.01    Existing Liens


 
-v-
 




--------------------------------------------------------------------------------






AMENDED AND RESTATED ASSET-BASED REVOLVING CREDIT AGREEMENT
This AMENDED AND RESTATED ASSET-BASED REVOLVING CREDIT AGREEMENT (“Agreement”)
is entered into as of December 22, 2017 among Keane Group Inc., a Delaware
corporation (the “Parent”), Keane Group Holdings, LLC, a Delaware limited
liability company (the “Lead Borrower”), the Persons named on Schedule 1.01A to
the Original ABL Credit Agreement (as defined below) (and together with the Lead
Borrower and each other Person that becomes a Borrower hereunder in accordance
with the terms hereof, collectively, the “Borrowers”), the Guarantors, each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”) and Bank of America, N.A. as Administrative Agent and
Collateral Agent.
PRELIMINARY STATEMENTS
WHEREAS, the Borrowers are party to an asset-based revolving credit agreement
dated as of February 17, 2017 among the Borrowers, the Guarantors, the lenders
party thereto and the Administrative Agent (as amended prior to the date hereof,
the “Original ABL Credit Agreement”).
WHEREAS, the Borrowers desire to enter to amend and restate the Original ABL
Credit Agreement as set forth here in with an aggregate commitment equal to
$300,000,000 and the Lenders desire to extend such aggregate commitment,
pursuant to the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“ABL Facility” means the asset-based revolving credit facility pursuant to this
Agreement.
“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.
“Accelerated Borrowing Base Delivery Event” means any of the following events:
(a) the occurrence and continuance of any Event of Default, (b) if no Loans are
outstanding and the aggregate amount of L/C Obligations (excluding any L/C
Obligations that have been Cash Collateralized) is less than or equal to
$2,500,000, Liquidity is less than the greater of (x) fifteen percent (15.0%) of
the Loan Cap and (y) $20,000,000, or (c) if any Loan is outstanding or the
aggregate amount of L/C Obligations (excluding any L/C Obligations that have
been Cash Collateralized) is in excess of $2,500,000, Excess Availability is
less than the greater of (x) fifteen percent (15.0%) of the Loan Cap and (y)
$20,000,000, in the case of each of clauses (a), (b) and (c), for at least two
(2) consecutive Business Days. For purposes of this Agreement, the occurrence of
an Accelerated Borrowing Base Delivery Event shall be deemed continuing (i) so
long as such Event of Default has not been cured or waived, (ii) if the
Accelerated Borrowing Base Delivery Event arises as a result of clause (b) of
the immediately preceding sentence, until the date Liquidity shall have been at
least equal to the greater of (x) fifteen percent (15.0%) of the Loan Cap and
(y) $20,000,000, and/or (iii) if the Accelerated Borrowing Base Delivery Event
arises as a result of clause (c) of the immediately preceding sentence, until
the date Excess Availability shall have been at least equal to the greater of
(x) fifteen percent (15.0%) of the Loan Cap and (y) $20,000,000, in the case of
each of clauses (i), (ii) and (iii), for thirty (30) consecutive calendar days,
in which case an Accelerated Borrowing Base Delivery Event shall no longer be
deemed to be continuing for purposes of


 
 
 




--------------------------------------------------------------------------------





this Agreement. The termination of an Accelerated Borrowing Base Delivery Event
as provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Accelerated Borrowing Base Delivery Event in the event that the
conditions set forth in this definition again arise.
“Accommodation Payment” has the meaning provided in Section 10.20(d).
“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation whether or not constituting “accounts” as
defined in the UCC, whether or not earned by performance, (a) for property that
has been or is to be sold, leased, licensed, assigned, or otherwise disposed of,
(b) for services rendered or to be rendered, or (c) arising out of the use of a
credit or charge card or information contained on or for use with the card.
“ACH” means automated clearing house transfers.
“Acquisition” means, with respect to any Person (a) a purchase of a Controlling
interest in the Equity Interests of any other Person, (b) a purchase or other
acquisition of all or substantially all of the assets or properties of another
Person or of any business unit of another Person or (c) any merger or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or a Controlling interest in the Equity Interests, of any Person,
in each case, for which the aggregate consideration payable in connection with
such acquisition or group of transactions which are part of a common plan equals
or exceeds $10,000,000 (excluding any consideration paid with Equity Interests).
“Additional Commitment Lender” has the meaning provided in Section 2.15(d).
“Additional Commitments” has the meaning provided in Section 2.15(a).
“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of one percent (1%)) equal to the LIBOR Rate for such Interest
Period multiplied by the Statutory Reserve Rate. The Adjusted LIBOR Rate will be
adjusted automatically as to all LIBOR Borrowings then outstanding as of the
effective date for the change in the Statutory Reserve Rate.
“Adjustment Date” means the first day of each Fiscal Quarter, commencing with
the first such day following the first full Fiscal Quarter ending after the
Restatement Effective Date.
“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
hereunder.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 to the Original ABL Credit
Agreement, or such other address or account as the Administrative Agent may from
time to time notify the Lead Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, (a) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (b) any director, officer,
managing member, partner, trustee, or beneficiary of that Person, and (c) any
Person which beneficially owns or holds ten percent (10%) or more of any class
of Voting Stock of such Person.


 
-2-
 




--------------------------------------------------------------------------------





“Affiliated Debt Fund” means a Sponsor Affiliated Lender that is a bona fide
diversified debt fund that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course.
“Agent(s)” means, individually, the Administrative Agent, the Collateral Agent,
the Arrangers, the Co-Syndication Agents and the Co-Documentation Agents and
collectively means all of them.
“Agent Parties” has the meaning provided in Section 10.02(c).
“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Restatement Effective Date, the Aggregate Commitments total $300,000,000.
“Agreement” means this Credit Agreement.
“Allocable Amount” has the meaning provided in Section 10.20(d).
“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.
“Applicable Margin” means:
(a)    From and after the Restatement Effective Date until the first Adjustment
Date, the percentages set forth in Level II of the pricing grid below; and
(b)    From and after the first Adjustment Date and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid based upon the Average Excess Availability on the last day of the most
recent Fiscal Quarter ended immediately preceding such Adjustment Date.
Level
Average Excess Availability (percentage of the Loan Cap)
LIBOR Margin
Base Rate Margin
I
Less than 33%
2.00%
1.00%
II
Greater than or equal to 33% but less than 66%
1.75%
0.75%
III
Greater than or equal to 66%
1.50%
0.50%

On or after the date that is six months after the Restatement Effective Date, at
any time when Consolidated EBITDA as of the then most recently ended Measurement
Period is greater than or equal to $250,000,000, the Applicable Margin for each
of the levels set forth in the chart above shall be reduced by 25 basis points;
provided that if Consolidated EBITDA is less than $250,000,000 as of a later
Measurement Period, the Applicable Margin shall revert to the levels set forth
in the chart above.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
of any Class represented by such Lender’s Commitment at such time. If the
commitment of each Lender to make Loans and the obligation of each L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 2.06 or
Section 8.02 or if the Aggregate Commitments of a Class have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth


 
-3-
 




--------------------------------------------------------------------------------





opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, at any time of calculation, a per annum rate equal to
the Applicable Margin for Loans which are LIBOR Rate Loans.
“Appraised Value” means with respect to Eligible Inventory and Eligible Frac
Iron, the appraised orderly liquidation value, net of costs and expenses to be
incurred in connection with any such liquidation, which value is expressed as a
percentage of Cost of such Eligible Inventory and Eligible Frac Iron as set
forth in the Loan Parties’ books and records, which value shall be determined
from time to time by the most recent appraisal undertaken by an independent
appraiser engaged by the Administrative Agent.
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages any Fund that is a Lender.
“Arranger(s)” means Merrill Lynch, Pierce, Fenner & Smith, JPMorgan Chase Bank,
N.A., Morgan Stanley Senior Funding, Inc., Citigroup Global Markets Inc., PNC
Capital Markets LLC and Barclays Bank PLC, in their capacities as joint lead
arrangers and joint bookrunners.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds administered, advised or managed by the
same entity or entities that are Affiliates of one another.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D to the Original ABL Credit Agreement or any
other form approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligation of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” shall mean the audited consolidated financial
statements of the Lead Borrower and its Subsidiaries as of December 31, 2015.
“Auto-Extension Letter of Credit” has the meaning provided in Section
2.03(b)(iii).
“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Business Day immediately preceding the Maturity Date,
(b) the date of termination of the Aggregate Commitments pursuant to Section
2.06, and (c) the date of termination of the commitment of each Lender to make
Loans and of the obligation of each L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.
“Availability Reserves” means, without duplication of any other Reserves or
items that are addressed or excluded through eligibility criteria, such reserves
as the Administrative Agent implements on the Effective Date and from time to
time determines in its Permitted Discretion as being appropriate, based on
events, conditions, or circumstances which arose after the Effective Date or
which the Administrative Agent first became aware after the Effective Date, (a)
to reflect the impediments to the Agents’ ability to realize upon the ABL
Priority Collateral, (b) to reflect claims and liabilities that the


 
-4-
 




--------------------------------------------------------------------------------





Administrative Agent determines will need to be satisfied in connection with the
realization upon the ABL Priority Collateral, (c) to reflect criteria, events,
conditions, contingencies or risks which adversely affect the value of any
component of the Borrowing Base, or (d) to reflect that a Default or an Event of
Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include, in the Administrative Agent’s Permitted
Discretion (but are not limited to), reserves based on (i) any rental payments,
service charges or other amounts due or to become due to lessors of real
property to the extent Inventory or records are located in or on such property
or such records are needed to monitor or otherwise deal with the Collateral
(other than for locations where Administrative Agent has received a Collateral
Access Agreement executed and delivered by the owner and lessor of such real
property); provided that, the Availability Reserves established pursuant to this
clause (i) that are leased shall not exceed at any time the aggregate of amounts
payable for the next three (3) months to the lessors of such locations, and only
with respect to locations in those States where any right of the lessor to
Inventory are pari passu with or have priority over the Lien of the Collateral
Agent therein; (ii) customs duties, and other costs to release Inventory which
is being imported into the United States; (iii) outstanding Taxes and other
governmental charges, including, without limitation, ad valorem, real estate,
personal property, sales, and other Taxes or claims of the PBCG (in each case to
the extent such Taxes and other governmental charges are due and payable (except
if being contested in good faith in appropriate proceedings and for which
adequate reserves have been taken)) which have priority over the Liens of the
Collateral Agent in the Collateral; (iv) salaries, wages and benefits due to
employees of any Borrower; (v) customer deposits; (vi) reserves for reasonably
anticipated changes in Appraised Value between appraisals; (vii) warehousemen’s
or bailee’s charges and other Permitted Encumbrances which may have priority
over the Liens of the Collateral Agent in the Collateral, (viii) amounts due to
vendors on account of consigned goods; (ix) Cash Management Reserves; and (x)
Bank Product Reserves.The amount of any Availability Reserve established by the
Administrative Agent shall (x) have a reasonable relationship to the event,
condition or other matter which is the basis for such reserve as determined by
the Administrative Agent in good faith and (y) not be duplicative of any other
factor then in existence pursuant to the criteria contained in Eligible Billed
Accounts, Eligible Unbilled Accounts, Eligible Inventory or Eligible Frac Iron.
“Average Excess Availability” means, at any Adjustment Date, the average daily
Excess Availability for the Fiscal Quarter immediately preceding such Adjustment
Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bank Product Reserves” means such reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.
“Bank Products” means any services or facilities provided to any Loan Party by
any Agent, any Arranger, any Lender, or any of their respective Affiliates (or
any Person that was an Agent, an Arranger, a Lender, or an Affiliate of an
Agent, an Arranger or a Lender at the time it entered into such Bank Products
or, with respect to Bank Products entered into prior to the Effective Date, on
the Effective Date), including, without limitation, on account of (a) Swap
Contracts and (b) purchase cards, but excluding


 
-5-
 




--------------------------------------------------------------------------------





Cash Management Services and the Designated Senior Indebtedness (including
Permitted Refinancings thereof).
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”; (b) the Federal Funds Rate
for such day, plus 0.50%; and (c) the LIBOR Rate for a one-month Interest Period
plus 1.0%. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in Bank of America’s prime rate, the Federal Funds Rate or the LIBOR Rate,
respectively, shall take effect at the opening of business on the day specified
in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Blocked Account” has the meaning provided in Section 6.12(a).
“Blocked Account Agreement” means with respect to a deposit account established
by a Loan Party, an agreement, in form and substance reasonably satisfactory to
the Collateral Agent, establishing control (as defined in the UCC) of such
account by the Collateral Agent and whereby the bank maintaining such account
agrees, upon the occurrence and during the continuance of a Dominion Trigger
Event, to comply only with the instructions originated by the Collateral Agent
without the further consent of any Loan Party.
“Blocked Account Bank” means each bank with whom DDAs are maintained, other than
any bank with whom a Blocked Account Agreement is not required to be, executed
in accordance with the terms hereof.
“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person, (b) in the case of any
limited liability company, the board of managers or managing member of such
Person, (c) in the case of any partnership, the Board of Directors of the
general partner of such Person and (d) in any other case, the functional
equivalent of the foregoing.
“Borrower Materials” means materials and/or information provided by or on behalf
of the Parent hereunder.
“Borrowers” has the meaning provided in the introductory paragraph hereto. At
the request of the Lead Borrower and with the consent of the Administrative
Agent, any Restricted Subsidiary of the Parent that is a Domestic Subsidiary may
be designated as a Borrower, subject to (a) executing and delivering a joinder
agreement to this Agreement and such other documents as the Administrative Agent
reasonably requests in which case such Borrower shall be jointly and severally
liable with the other Borrowers for all Obligations under this Agreement and (b)
the Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act reasonably requested by the Lenders.


 
-6-
 




--------------------------------------------------------------------------------





“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Borrowing Base” means, at any time of calculation, an amount equal to:
(a)    85% multiplied by the amount of Eligible Billed Accounts; plus
(b)    80% multiplied by the amount of Eligible Unbilled Accounts; provided,
that the amount attributable to this clause (b) shall not exceed 20% of the
Borrowing Base (after giving effect to any Reserve, this limitation and the
limitation set forth in the proviso in clause (c) below); plus
(c)    the lesser of (x) 70% of the Cost and (y) 85% of the Appraised Value of
Eligible Inventory and Eligible Frac Iron; provided, that the amount
attributable to this clause (c) shall not exceed 15% of the Borrowing Base
(after giving effect to any Reserve, this limitation and the limitation set
forth in the proviso in clause (b) above); minus
(d)    the then applicable amount of all Reserves.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E to the Original ABL Credit Agreement (with such changes therein as may
be reasonably requested by the Administrative Agent to reflect the components of
and Reserves against the Borrowing Base as provided for hereunder from time to
time), executed and certified as accurate and complete by a Responsible Officer
of the Lead Borrower which shall include appropriate exhibits, schedules,
supporting documentation, and additional reports as reasonably requested by the
Administrative Agent.
“Business Day” means any day other than Saturday, Sunday, or other day on which
commercial banks are authorized or required to close under the laws of, or are
in fact closed in, the state where the Agent’s office is located, except that if
determination of Business Day shall relate to any LIBOR Rate Loans the term
Business Day shall also exclude any day on which banks are closed for dealings
in dollar deposits in the London interbank market or other applicable LIBOR Rate
market.
“Capital Expenditures” means, without duplication and with respect to the Keane
Group for any period, all expenditures made (whether made in the form of cash or
other property) or costs incurred for the acquisition or improvement of fixed or
capital assets of the Keane Group (excluding normal replacements and maintenance
which are properly charged to current operations), in each case that are (or
should be) set forth as capital expenditures in a Consolidated statement of cash
flows of the Keane Group for such period, in each case prepared in accordance
with GAAP; provided that Capital Expenditures shall not include (a) expenditures
by the Keane Group in connection with Permitted Acquisitions, any Acquisition
(without regard to the threshold described therein) or the Trican Transaction,
(b) any such expenditure made to restore, replace or rebuild property, to the
extent such expenditure is made with (x) Net Proceeds from a Disposition or (y)
insurance proceeds, condemnation awards or damage recovery proceeds relating to
any such damage, loss, destruction or condemnation, (c) any such expenditure
(other than of a type referred to in clause (d) below) funded or financed with
the proceeds of Permitted Indebtedness (other than any revolving indebtedness),
equity or any capital contribution to the Keane Group, (d) any expenditures in
connection with the purchase, construction or other acquisition of new fixed
assets (other than any amounts used to maintain, repair, renew or replace fixed
assets), which, in the case of this clause (d), were (x) expended prior to the
Restatement Effective Date or (y) after the Restatement Effective Date and if
there are no Loans outstanding and the aggregate amount of L/C Obligations
(excluding any L/C Obligations that have been Cash Collateralized) is less than
or equal to $2,500,000, to the extent such expenditures referred to in this
subclause (d)(y) do not exceed


 
-7-
 




--------------------------------------------------------------------------------





$150,000,000 during the term of this Agreement and (e) with respect to any
property, assets or business of any Person or of assets constituting a business
unit, line of business or division of any Person acquired by the Keane Group,
any expenditures (other than any amounts used to maintain, repair, renew or
replace assets) made therefor prior to the consummation of such acquisition by
the Keane Group.
“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.
“Cash Collateral Account” means a deposit or securities account established by
one or more of the Loan Parties with Bank of America in the name of the
Collateral Agent (or as the Collateral Agent shall otherwise direct) and under
the sole and exclusive dominion and control of the Collateral Agent, in which
deposits are required to be made in accordance with Section 2.03(g) or 8.02(b).
“Cash Collateralize” has the meaning provided in Section 2.03(g). Derivatives of
such term have corresponding meanings.
“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its Permitted Discretion reflecting the reasonably
anticipated liabilities and obligations of the Loan Parties with respect to Cash
Management Services then provided or outstanding.
“Cash Management Services” means any cash management services or facilities
provided to any Loan Party by any Agent, any Arranger or any Lender or any of
their respective Affiliates (or any Person that was an Agent, an Arranger, a
Lender or an Affiliate of an Agent, an Arranger, or a Lender at the time it
entered into Cash Management Services), including, without limitation: (a) ACH
transactions, (b) controlled disbursement services, or treasury, depository,
overdraft, and electronic funds transfer services, (c) foreign exchange
facilities, (d) credit card processing services, and (e) credit or debit cards.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline, directive or
other published administrative guidance (whether or not having the force of law)
by any Governmental Authority. It is understood and agreed that (i) the
Dodd–Frank Wall Street Reform and Consumer Protection Act (Public Law 111-203,
H.R. 4173), all Laws relating thereto and all interpretations and applications
thereof and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, pursuant to Basel III, shall in each case, for
the purpose of this Agreement, be deemed to be adopted subsequent to the
Effective Date.
“Change of Control” means an event or series of events by which:
(a)    any Person or group (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act, or any successor provision) including any group
acting for the purpose of acquiring, holding or disposing of securities (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act), other than any
Permitted Holder, acquires directly or indirectly, in a single transaction or in
a related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision), directly or
indirectly (i) more than 50% of the total


 
-8-
 




--------------------------------------------------------------------------------





voting power of the voting Equity Interests of the Parent or (ii) more than 35%
of the total voting power of the voting Equity Interests of the Parent and the
percentage so held is greater than the percentage of the total voting power that
is Controlled by the Permitted Holders;
(b)    the sale, lease, transfer, conveyance or other disposition (other than by
way of merger, consolidation or other business combination transaction), in one
or a series of related transactions, of all or substantially all of the assets
of the Parent and its Restricted Subsidiaries taken as a whole to a Person,
other than a Restricted Subsidiary or any Permitted Holder; or
(c)    subject to Section 7.04, Parent ceasing to own, directly or indirectly,
100% of the total voting power of the Voting Stock of any Borrower.
“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are the Loans pursuant to the
initial Credit Extension, Loans pursuant to Additional Commitments or Extended
Loans, (b) any Commitment, refers to whether such Commitment is a Commitment in
respect of Loans pursuant to the initial Credit Extension or a Commitment in
respect of a Class of Loans to be made pursuant to an Increase Joinder or an
Extension Amendment and (c) any Lender, refers to whether such Lender has a Loan
or Commitment with respect to a particular Class of Loans or Commitments. Loans
pursuant to Additional Commitments and Extended Loans that have different terms
and conditions shall be construed to be in different Classes.
“Co-Syndication Agents” means JPMorgan Chase Bank, N.A., Morgan Stanley Senior
Funding, Inc., Citigroup Global Markets Inc., PNC Capital Markets LLC and
Barclays Bank PLC.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent, which will exclude, for the avoidance of doubt, Excluded Property
(including all Real Estate).
“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agents executed by (a) a bailee or other Person in
possession of Collateral, (b) a mortgagee in connection with Indebtedness
secured by a mortgage on Real Estate, or (c) any landlord of Real Estate leased
by any Loan Party, in each case, pursuant to which such Person (i) acknowledges
the Collateral Agent’s Lien on the Collateral, (ii) releases or subordinates
such Person’s Liens in the Collateral held by such Person or located on such
Real Estate, (iii) provides the Collateral Agent with access to the Collateral
held by such bailee or other Person or located in or on such Real Estate, (iv)
as to any landlord, provides the Collateral Agent with a reasonable time to
Dispose of the Collateral, or remove the Collateral from such Real Estate, and
(v) makes such other agreements with the Collateral Agent as the Collateral
Agent may reasonably require.
“Collateral Agent” means Bank of America, acting in such capacity for its own
benefit and the benefit of the other Credit Parties, and its successors
hereunder.
“Collection Account” has the meaning provided in Section 6.12(c).
“Commercial Letter of Credit” means any letter of credit or similar instrument
(including, without limitation, Bankers’ Acceptances) issued for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by a Loan Party in the ordinary course of business
of such Loan Party.


 
-9-
 




--------------------------------------------------------------------------------





“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Committed Borrowing” means a borrowing consisting of Committed Loans of the
same Type and Class and, in the case of LIBOR Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
“Committed Loan” has the meaning provided in Section 2.01(a).
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
Conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBOR Rate Loans, pursuant to Section 2.02(b), which, if in writing, shall be
substantially in the form of Exhibit A to the Original ABL Credit Agreement or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Lead Borrower.
“Consigned Inventory” means Inventory of any Loan Party that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
the Consolidated Net Income of the Keane Group for the most recently completed
Measurement Period plus, without duplication, to the extent the same was
deducted in calculating such Consolidated Net Income:
(1)    Consolidated Taxes; plus
(2)    Consolidated Interest Charges; plus
(3)    Consolidated Non-cash Charges; plus
(4)    the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Sponsor (or any accruals relating to such fees and
related expenses) during such period to the extent otherwise permitted under
Section 7.09; plus
(5)    the amount of costs, expenses and fees paid during such period in
connection with (i) the Transactions and/or (ii) the Trican Transaction; plus
(6)    any premiums, expenses or charges (other than Consolidated Non-cash
Charges) related to any issuance or sale of Equity Interests (including the
IPO), Investment, Acquisition, Disposition, recapitalization or the incurrence
or repayment or amendment of Indebtedness permitted to be incurred hereunder
(including a refinancing thereof) (whether or not successful or


 
-10-
 




--------------------------------------------------------------------------------





meeting the dollar amount thresholds specified herein), including (i) such fees,
expenses or charges related to the issuance of Indebtedness, and (ii) any
amendment or other modification of this Agreement or other Indebtedness; plus
(7)    [reserved]; plus
(8)    any costs or expense incurred pursuant to any management equity plan or
stock option plan or other management or employee benefit plan or agreement or
any stock subscription or shareholder agreement; plus
(9)    the amount of any minority interest expense consisting of income of a
Subsidiary attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary deducted in such period in calculating Consolidated
Net Income, net of any cash distributions made to such third parties in such
period; plus
(10)    the amount of “run-rate” cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies projected by the
Lead Borrower in good faith to be realized, as a result of actions taken or
expected to be taken, within 12 months of the end of such period (calculated on
a pro forma basis as though such cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies had been realized
on the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that (1) such cost savings,
operating expense reductions, restructuring charges and expenses and cost-saving
synergies are reasonably identifiable and factually supportable, (2) no cost
savings, operating expense reductions, restructuring charges and expenses and
cost-saving synergies may be added pursuant to this clause (10) to the extent
duplicative of any expenses or charges relating thereto that are either excluded
in computing Consolidated Net Income or included (i.e., added back) in computing
Consolidated EBITDA for such period, (3) such adjustments may be incremental to
(but not duplicative of) pro forma adjustments made pursuant to Section 1.06 and
(4) the aggregate amount of cost savings, operating expense reductions and cost
saving synergies added pursuant to this clause (10) together with any amounts
added pursuant to clause (11)(y) below shall not exceed (A) (a) $7,500,000
during the two Fiscal Quarter periods ending after the Effective Date and (b)
thereafter, 15.0% of Consolidated EBITDA for such Measurement Period (prior to
giving effect to the addbacks pursuant to this clause (10) and clause (11)(y)
below) plus (B) the amount of any such cost savings, operating expense
reductions, restructuring charges and expenses and cost-savings synergies that
would be permitted to be included in financial statements prepared in accordance
with Regulation S-X under the Securities Act during such Measurement Period;
plus
(11)    acquisition, integration and divestiture costs, and fleet commissioning
costs (x) incurred prior to the Effective Date and (y) such costs in an
aggregate amount, solely in respect of this subclause (11)(y), not to exceed (i)
(x) $10,000,000 during the four Fiscal Quarter periods ending after the
Effective Date and (y) thereafter, $5,000,000 for any Measurement Period
(excluding the amounts expended in reliance upon subclause (11)(y)(i)(x)), or
(ii) $25,000,0000 during the term of this Agreement; provided that the amounts
added pursuant to this clause (11)(y) together with any amounts added pursuant
to clause (10) above shall not exceed (a) $7,500,000 during the two Fiscal
Quarter periods ending after the Effective Date and (b) thereafter, 15.0% of
Consolidated EBITDA for such Measurement Period (prior to giving effect to the
addbacks pursuant to this clause (11)(y) and clause (10) above); plus
(12)    any unusual, non-recurring or extraordinary expenses, losses or charges;


 
-11-
 




--------------------------------------------------------------------------------





less, without duplication, (i) non-cash income or gain increasing Consolidated
Net Income for such period, excluding any such items to the extent they
represent (1) the reversal in such period of an accrual of, or reserve for,
potential cash expense in a prior period, (2) any non-cash gains with respect to
cash actually received in a prior period to the extent such cash did not
increase Consolidated Net Income in a prior period or (3) items representing
ordinary course accruals of cash to be received in future periods; plus (ii) any
net gain from discontinued operations or net gains from the disposal of
discontinued operations to the extent increasing Consolidated Net Income.
In addition, to the extent not already included in the Consolidated Net Income
of Keane Group, notwithstanding anything to the contrary in the foregoing,
Consolidated EBITDA shall include the amount of net cash proceeds received by or
contributed to the Parent and its Restricted Subsidiaries from business
interruption insurance.
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for the specified period minus (ii)
Capital Expenditures made during such period, minus (iii) the aggregate amount
of Federal, state, local and foreign income taxes paid in cash by the Keane
Group during such period to (b) Fixed Charges for such period, in each case, of
or by the Keane Group all as determined on a Consolidated basis in accordance
with GAAP.
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts or agreements governing hedging obligations, but excluding
any non-cash or deferred interest or Swap Contract or hedging obligation costs
and (b) the portion of rent expense with respect to such period under Capital
Lease Obligations that is treated as interest in accordance with GAAP, in each
case of or by the Keane Group for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP.
“Consolidated Net Income” means, for any Measurement Period, the aggregate of
the Net Income of the Keane Group for such period, determined on a Consolidated
basis in accordance with GAAP; provided, however, that:
(1)    any net after-tax extraordinary, nonrecurring or unusual gains or losses
shall be excluded;
(2)    the Net Income for such period shall not include the cumulative effect of
a change in accounting principles during such period;
(3)    any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Lead Borrower) shall be excluded;
(4)    any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness shall
be excluded;
(5)    the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or


 
-12-
 




--------------------------------------------------------------------------------





other payments paid in cash (or to the extent converted into cash) to the
referent Person or a Restricted Subsidiary thereof in respect of such period;
(6)    (a) the non-cash portion of “straight-line” rent expense shall be
excluded and (b) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included;
(7)    unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of ASC 830 shall be excluded;
(8)    the income (or loss) of any non-consolidated entity during such
Measurement Period in which any other Person has a joint interest shall be
excluded, except to the extent of the amount of cash dividends or other
distributions actually paid in cash to any of the Keane Group during such
period; and
(9)    the income (or loss) of a Subsidiary during such Measurement Period and
accrued prior to the date it becomes a Subsidiary of any of the Keane Group or
is merged into or consolidated with any of the Keane Group or that Person’s
assets are acquired by any of the Keane Group shall be excluded.
“Consolidated Non-cash Charges” means, with respect to the Keane Group for any
period, the aggregate depreciation, amortization, impairment, compensation, rent
and other non-cash expenses of such Person and its Subsidiaries reducing
Consolidated Net Income of such Person for such period on a consolidated basis
and otherwise determined in accordance with GAAP (including non-cash charges
resulting from purchase accounting in connection with the Trican Transaction or
with any Acquisition or Disposition that is consummated after the Effective
Date), but excluding (a) any such charge which consists of or requires an
accrual of, or cash reserve for, anticipated cash charges for any future period
and (b) the non-cash impact of recording the change in fair value of any
embedded derivatives under ASC 815 and related interpretations as a result of
the terms of any agreement or instrument to which such Consolidated Non-cash
Charges relate.
“Consolidated Taxes” means, with respect to the Keane Group on a consolidated
basis for any period, provision for taxes based on income, profits or capital,
including, without limitation, state franchise and similar taxes.
“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Contribution Indebtedness” means Indebtedness, Disqualified Stock or Preferred
Stock of the Parent or any of its Subsidiaries in an aggregate principal amount
not greater than the aggregate amount of cash contributions made to the capital
of the Parent, provided that:
(1)     such Contribution Indebtedness shall be Indebtedness with a stated
maturity later than the stated maturity of the Committed Loans at such time, and


 
-13-
 




--------------------------------------------------------------------------------





(2)     such Contribution Indebtedness (a) is incurred within 210 days after the
making of such cash contributions and (b) is so designated as Contribution
Indebtedness.
“Convert,” “Conversion” and “Converted” each refers to a conversion of Committed
Loans of one Type into Committed Loans of the other Type.
“Corrective Extension Amendment” has the meaning specified in Section 2.16(e).
“Cost” means the lower of cost (on a first-in, first-out basis) or market value
of Inventory, based upon the Borrowers’ accounting practices used in preparation
of the Parent’s financial statements, which practices are in effect on the
Effective Date (or as may be modified in accordance with changes in GAAP or
industry standard). “Cost” does not include inventory capitalization costs or
other non-purchase price charges (such as freight) used in the Borrowers’
calculation of cost of goods sold.
“Covenant Trigger Event” means any of the following events: (a) the occurrence
and continuance of any Event of Default, (b) if no Loan or Letter of Credit
(other than any Letter of Credit that has been Cash Collateralized) is
outstanding, Liquidity is less than the greater of (i) 10% of the Loan Cap and
(ii) $20,000,000 at any time or (c) if any Loan or Letter of Credit (other than
any Letter of Credit that has been Cash Collateralized) is outstanding, Excess
Availability is less than the greater of (i) 10% of the Loan Cap and (ii)
$20,000,000 at any time. For purposes of this Agreement, the occurrence of a
Covenant Trigger Event shall be deemed continuing (i) so long as such Event of
Default is continuing and has not been cured or waived, (ii) if the Covenant
Trigger Event arises as a result of clause (b) of the immediately preceding
sentence, until the date Liquidity shall have been at least equal to the greater
of (x) 10% of the Loan Cap and (y) $20,000,000 for thirty (30) consecutive days
and/or (iii) if the Covenant Trigger Event arises as a result of clause (c) of
the immediately preceding sentence, until the date Excess Availability shall
have been at least equal to the greater of (x) 10% of the Loan Cap and (y)
$20,000,000 for thirty (30) consecutive days, in which case a Covenant Trigger
Event shall no longer be deemed to be continuing for purposes of this Agreement.
The termination of a Covenant Trigger Event as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Covenant Trigger Event in
the event that the conditions set forth in this definition again arise.
“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates which provide Bank Products or Cash Management Services to the
Loan Parties or any of their Subsidiaries, (ii) each Agent, (iii) each L/C
Issuer, (iv) each Arranger, (v) each beneficiary of each indemnification
obligation undertaken by any Loan Party under any Loan Document, Bank Product or
Cash Management Service, (vi) any other Person to whom Obligations under this
Agreement and other Loan Documents are owing, and (vii) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.
“Cure Amount” has the meaning specified in Section 8.04(a).
“Cure Expiration Date” has the meaning provided in Section 8.04(a).
“Cure Right” has the meaning provided in Section 8.04(a).
“Customer” means the account debtor with respect to any Account and/or the
prospective purchaser of goods, services or both with respect to any contract or
contract right, and/or any party who


 
-14-
 




--------------------------------------------------------------------------------





enters into or proposes to enter into any contract or other arrangement with any
Loan Party, pursuant to which such Loan Party is to deliver any personal
property or perform any services.
“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agents and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.
“Debt Maturity Reserve” means, as of the date of determination, a Reserve equal
to the aggregate principal amount of any Designated Senior Indebtedness
(including Permitted Refinancings thereof) maturing within 90 days of the date
of determination.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that, with the giving of any notice or
passage of time or both would constitute an Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (c) 2% per annum;
provided, however, that with respect to a LIBOR Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin) otherwise applicable to such Loan plus 2% per annum.
“Defaulting Lender” means, subject to Section 9.16(f), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) fund any portion
of the Committed Loans within two Business Days of the date required to be
funded by it hereunder unless such Lender notifies the Administrative Agent and
the Lead Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) fund
participations in L/C Obligations or participations in Swing Line Loans required
to be funded by it hereunder within two Business Days of the date required to be
funded by it hereunder (other than as a result of a good faith dispute), (b) has
notified any Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied) or generally under other agreements in which it
commits to extend credit, (c) has otherwise failed to pay over to the
Administrative Agent, any L/C Issuer or any Lender any other amount required to
be paid by it hereunder within two Business Days of the date when due (other
than as a result of a good faith dispute), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment or (iv) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.


 
-15-
 




--------------------------------------------------------------------------------





“Designated Acquisition” means any Acquisition that is not, in accordance with
the agreement governing such Acquisition, subject to a financing contingency and
that has been designated by the Lead Borrower in writing to the Administrative
Agent as a “Designated Acquisition” which designation shall include a
description of any Indebtedness (the “Designated Indebtedness”) expected to be
incurred to finance such Designated Acquisition.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject or target of comprehensive Sanctions.
“Designated Senior Agent” means (a) the Term Loan Agent or (b) any agent to any
other Designated Senior Indebtedness (including Permitted Refinancings thereof).
“Designated Senior Priority Collateral” has the meaning assigned to the term
"Pari Note Debt Priority Collateral" in the Intercreditor Agreement and any
similar term in any Intercreditor Agreement entered into after the Effective
Date.
“Designated Senior Indebtedness” means (a) the Term Loan Debt and (b)
Indebtedness on terms (other than any terms described in the following clauses
(i), (ii) and (iii) so long as the conditions set forth in such clauses are
satisfied) reasonably satisfactory to the Administrative Agent that (i) shall
mature no earlier than the six-month anniversary of the Maturity Date, (ii)
shall not require annual amortization payments in excess of 10% of the aggregate
original principal amount of such Indebtedness and (iii) shall not have
cross-defaults to Section 7.14, in the case of both clauses (a) and (b) in the
aggregate, not to exceed the aggregate outstanding principal amount of (A)
$435,000,000 plus (B) an unlimited amount subject to (x) Consolidated EBITDA for
the four fiscal quarter period occurring immediately prior thereto being in
excess of $75,000,000 and (y) immediately after giving pro forma effect thereto
and to the use of proceeds thereof, the Fixed Charge Coverage Ratio shall be at
least 1.0:1.0.
“Disqualified Institution” means any Person (a) that has been separately
identified in writing by the Lead Borrower to the Administrative Agent prior to
the date of this Agreement, (b) competitors of the Parent and its Subsidiaries
that are separately identified in writing by the Lead Borrower to the
Administrative Agent from time to time (which list of competitors may be
supplemented by the Lead Borrower from time to time pursuant to a written notice
to the Administrative Agent), and (c) in the case of each of clauses (a) and
(b), any such Person’s Affiliates that are either (x) identified in writing by
the Lead Borrower to the Administrative Agent from time to time or (y) readily
identifiable on the basis of such Affiliate’s name.
“Disposition” or “Dispose” means the sale, transfer, assignment, exclusive
license, lease or other disposition (including any sale and leaseback
transaction) (whether in one transaction or in a series of transactions) of any
property by any Person, including (i) any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith and (ii) any sale, transfer, assignment,
or other disposition of any Equity Interests of another Person, but, for the
avoidance of doubt, not the issuance by such Person of its Equity Interests.
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Equity Interests that do not constitute Disqualified Stock), pursuant to a
sinking fund obligation or otherwise, or redeemable (other than solely for
Equity Interests that do not constitute Disqualified Stock) at the option of the
holder thereof, in whole or in part, in each case, on or prior to the date that
is 91 days after the date set forth in clause (a) of the definition of Maturity
Date; provided, however, that (a) only the portion of such Equity Interests
which so matures or is mandatorily redeemable, is so convertible or


 
-16-
 




--------------------------------------------------------------------------------





exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Stock and (b) with respect to any
Equity Interests issued to any employee or to any plan for the benefit of
employees of the Parent or its Subsidiaries or by any such plan to such
employees, such Equity Interest shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Parent or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations or as a
result of such employee’s termination, resignation, death or disability and if
any class of Equity Interest of such Person by its terms authorizes such Person
to satisfy its obligations thereunder by delivery of an Equity Interest that is
not Disqualified Stock, such Equity Interests shall not be deemed to be
Disqualified Stock. Notwithstanding the preceding sentence, any Equity Interest
that would constitute Disqualified Stock solely because the holders thereof have
the right to require the Parent or its Subsidiaries to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale shall not
constitute Disqualified Stock.
“Dollars” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary of a Borrower that is organized under
the Laws of the United States, any state thereof or the District of Columbia.
“Dominion Trigger Event” means any of the following events: (a) the occurrence
and continuance of any Event of Default, (b) if no Loan or Letter of Credit
(other than any Letter of Credit that has been Cash Collateralized) is
outstanding, Liquidity is less than the greater of (x) 12.5% of the Loan Cap and
(y) $20,000,000, or (c) if any Loan or Letter of Credit (other than any Letter
of Credit that has been Cash Collateralized) is outstanding, Excess Availability
is less than the greater of (x) 12.5% of the Loan Cap and (y) $20,000,000, in
the case of each of clauses (a), (b) and (c), for five (5) consecutive Business
Days. For purposes of this Agreement, the occurrence of a Dominion Trigger Event
shall be deemed continuing (i) so long as such Event of Default is continuing
and has not been cured or waived, (ii) if the Dominion Trigger Event arises as a
result of clause (b) of the immediately preceding sentence, until the date
Liquidity shall have been at least equal to the greater of (x) 12.5% of the Loan
Cap and (y) $20,000,000, and/or (iii) if the Dominion Trigger Event arises as a
result of clause (c) of the immediately preceding sentence, until the date
Excess Availability shall have been at least equal to the greater of (x) 12.5%
of the Loan Cap and (y) $20,000,000, in the case of each of clauses (i), (ii)
and (iii), for thirty (30) consecutive days, in which case a Dominion Trigger
Event shall no longer be deemed to be continuing for purposes of this Agreement.
The termination of a Dominion Trigger Event as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Dominion Trigger Event in
the event that the conditions set forth in this definition again arise.
“Earn-Out Obligations” means, with respect to any acquisition, all obligations
of any Loan Party or any Subsidiary thereof to make any cash earn-out payment,
performance payment or similar obligation that is payable only in the event
certain future performance goals are achieved with respect to the assets or
business acquired pursuant to the documentation relating to such acquisition,
but excluding any working capital adjustments, indemnity obligations or payments
for services or licenses provided by such sellers in such acquisition.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


 
-17-
 




--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means February 17, 2017.
“Eligible Assignee” means, subject to Section 10.06(b) hereof, (a) a Credit
Party or any of its Affiliates; (b) a bank, insurance company, or entity engaged
in the business of making commercial loans, which Person, together with its
Affiliates, has a combined capital and surplus in excess of $250,000,000; (c) an
Approved Fund; (d) any Person to whom a Credit Party assigns its rights and
obligations under this Agreement as part of an assignment and transfer of such
Credit Party’s rights in and to a material portion of such Credit Party’s
portfolio of asset based credit facilities, and (e) any other Person (other than
a natural person) approved by the Administrative Agent, provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party, any of the Loan Parties’ Affiliates or Subsidiaries or any Disqualified
Institution, provided further that the Administrative Agent shall have the
right, and the Lead Borrower hereby expressly authorizes the Administrative
Agent, to provide the list of Disqualified Institutions to any Lender upon
request by such Lender, provided further that, notwithstanding the foregoing,
Sponsor Affiliated Lenders may hold up to ten percent (10%) of the Aggregate
Commitments and of the Obligations.
“Eligible Billed Accounts” means with respect to each Loan Party, each Account
of such Loan Party arising in the ordinary course of business and which the
Collateral Agent, in its judgment, exercised in its Permitted Discretion, shall
not deem to be excluded as ineligible. An Account shall not be eligible unless
such Account is subject to the Collateral Agent’s first priority perfected
security interest and no other Lien (other than Permitted Encumbrances), and is
evidenced by an invoice or other documentary evidence satisfactory to the
Collateral Agent in its Permitted Discretion. In addition, no Account shall be
an Eligible Billed Account if:
(a)    it arises out of a sale made by any Loan Party to an Affiliate of any
Loan Party or to a Person controlled by an Affiliate of any Loan Party;
(b)    it is due and unpaid more than sixty (60) days after the due date or
ninety (90) days after the original invoice date;
(c)    fifty percent (50%) or more of the Accounts from a referenced Customer
are deemed ineligible hereunder, provided that such percentage may, in the
Collateral Agent’s Permitted Discretion be increased from time to time;
(d)    any representation or warranty contained in this Agreement with respect
to such Account has been breached in any material respect, or any covenant
contained in this Agreement with respect to such Accounts has been breached and
the resultant Event of Default has not been waived;
(e)    the Customer shall (i) apply for, suffer, or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee or liquidator
of itself or of all or a substantial part of its property, (ii) admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business, (iii) make a general assignment for
the benefit of creditors, (iv) commence a voluntary case or proceeding under any
state or federal bankruptcy laws (as now or hereafter in effect), (v) be
adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any


 
-18-
 




--------------------------------------------------------------------------------





other law providing for the relief of debtors, (vii) acquiesce to, or fail to
have dismissed, any petition which is filed against it in any involuntary case
under such bankruptcy laws, or (viii) take any action for the purpose of
effecting any of the foregoing;
(f)    the sale is to a Customer located outside the continental United States
of America, unless the sale is on letter of credit, guaranty or acceptance
terms, in each case acceptable to the Collateral Agent in its Permitted
Discretion;
(g)    the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper with respect to which the Collateral
Agent does not have a perfected first priority security interest;
(h)    the Customer is the United States of America, any state or any
department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Account to the Administrative
Agent pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise
complied with other applicable statutes or ordinances, but only to the extent
the aggregate amount of all such Accounts not subject to such assignment
pursuant to this clause (h) and all Eligible Unbilled Accounts not subject to
such assignment pursuant to clause (i) of the definition of “Eligible Unbilled
Accounts” exceeds $3,000,000 as of any date of determination;
(i)    the goods giving rise to such Account have not been delivered to and
accepted by the Customer or the services giving rise to such Account have not
been performed by the applicable Loan Party or accepted by the Customer or the
Account otherwise does not represent a final sale;
(j)    the Accounts of the Customer exceed a credit limit determined by the
Collateral Agent, in its Permitted Discretion and reasonably taking into account
the credit and financial circumstances of the Customer, to the extent such
Account exceeds such limit;
(k)    the Account is subject to any offset, deduction, defense, dispute, or
counterclaim (to the extent of such offset, deduction, defense, dispute or
counterclaim), or the Customer is also a creditor or supplier of a Loan Party
(to the extent of any amounts owed by such Borrower to such Customer as a
creditor or supplier), or the obligations of the Customer to make payment with
respect to such Account is otherwise contingent, unliquidated or unfixed (but
only to the extent of such contingency);
(l)    the applicable Loan Party has made any agreement with the applicable
Customer for any deduction therefrom for prompt payment, except for (x)
discounts or allowances made in the ordinary course of business, all of which
discounts or allowances are reflected in the calculation of the face value of
each respective invoice related thereto or (y) any such deduction, only to the
extent the maximum potential amount of such deduction against the applicable
Account is reflected in the calculation of the Borrowing Base;
(m)    any return, rejection or repossession of the merchandise has occurred or
the rendition of services has been disputed;
(n)    such Account is payable by a Loan Party;
(o)    such Account is not otherwise satisfactory to the Collateral Agent as
determined by the Collateral Agent in the exercise of its Permitted Discretion;
or


 
-19-
 




--------------------------------------------------------------------------------





(p)    when aggregated with other Accounts owing by any such Customer, it
exceeds (i) with respect to any such Customer that is rated (or whose parent is
rated) at least Baa3 by Moody’s or BBB- by Standard and Poor’s, 35% of the
aggregate Eligible Billed Accounts and Eligible Unbilled Accounts, (ii) with
respect to Chevron Corporation, Exxon Mobil Corporation or Royal Dutch Shell
plc, 45% of the aggregate Eligible Billed Accounts and Eligible Unbilled
Accounts or (iii) with respect to any other such Customer, 20% of the aggregate
Eligible Billed Accounts and Eligible Unbilled Accounts; provided that, any such
Account shall only be excluded to the extent of such excess.
“Eligible Frac Iron” means, with respect to each Loan Party, all Frac Iron
awaiting deployment for service which the Collateral Agent, in its judgment,
exercised in its Permitted Discretion, shall not deem ineligible Equipment,
based on such considerations as the Collateral Agent may from time to time deem
appropriate. In addition, Frac Iron shall not be Eligible Frac Iron if it (a) is
not subject to a perfected, first priority security interest in favor of the
Collateral Agent and no other Lien (other than a Permitted Encumbrance), (b)
does not conform to all standards imposed by any Governmental Authority which
has regulatory authority over such goods or the use or sale thereof, (c) is in
transit, other than such Equipment that is in transit (i) between locations of
the Loan Parties or (ii) from a vendor located in the United States to a Loan
Party, so long as title to such in transit Equipment has passed to such Loan
Party, (d) is located outside the continental United States or at a location
that is not otherwise in compliance with this Agreement; (e) is situated at a
location not owned by a Loan Party unless the owner or occupier of such location
has executed in favor of the Collateral Agent a Collateral Access Agreement or
the rent of such location is subject to an Availability Reserve, other than such
Equipment temporarily stored at a Customer location in connection with the
providing of services to such Customer or (f) is mounted or attached to a motor
vehicle.
“Eligible Inventory” means, with respect to each Loan Party, all Inventory
(excluding work in progress) of such Loan Party which the Collateral Agent, in
its judgment, exercised in its Permitted Discretion, shall not deem to be
obsolete, slow moving or unmerchantable and which the Collateral Agent, in its
judgment, exercised in its Permitted Discretion, shall not deem ineligible
Inventory, based on such considerations as the Collateral Agent may from time to
time deem appropriate. In addition, Inventory shall not be Eligible Inventory if
it (a) is not subject to a perfected, first priority security interest in favor
of the Collateral Agent and no other Lien (other than a Permitted Encumbrance),
(b) does not conform to all standards imposed by any Governmental Authority
which has regulatory authority over such goods or the use or sale thereof, (c)
is in transit, other than Inventory that is in transit (i) between locations of
the Loan Parties or (ii) from a vendor located in the United States to a Loan
Party, so long as title to such in transit Inventory has passed to such Loan
Party, (d) is located outside the continental United States or at a location
that is not otherwise in compliance with this Agreement, (e) constitutes
Consigned Inventory, or (f) is situated at a location not owned by a Loan Party
unless the owner or occupier of such location has executed in favor of the
Collateral Agent a Collateral Access Agreement or the rent of such location is
subject to an Availability Reserve, other than, at any time when Excess
Availability is equal to or exceeds $17,500,000, Inventory temporarily stored at
a Customer location in connection with the providing of services to such
Customer in an aggregate amount not exceeding $2,500,000.
“Eligible Unbilled Accounts” means, with respect to each Loan Party, each
Account (other than an Eligible Billed Account) of such Loan Party arising in
the ordinary course of business and which the Collateral Agent, in its judgment,
exercised in its Permitted Discretion, shall not deem to be excluded as
ineligible. An Account shall not be eligible unless such Account is subject to
the Collateral Agent’s first priority perfected security interest and no other
Lien (other than Permitted Encumbrances). In addition, no Account shall be an
Eligible Unbilled Account if:


 
-20-
 




--------------------------------------------------------------------------------





(a)    it arises out of a sale made by any Loan Party to an Affiliate of any
Loan Party or to a Person controlled by an Affiliate of any Loan Party;
(b)    more than twenty (20) days have elapsed from the date on which the goods
or services to which such Account related was delivered or performed;
(c)    fifty percent (50%) or more of the Accounts from a referenced Customer
are deemed ineligible hereunder, provided that such percentage may, in the
Collateral Agent’s Permitted Discretion be increased from time to time;
(d)    any representation or warranty contained in this Agreement with respect
to such Account has been breached in any material respect, or any covenant
contained in this Agreement with respect to such Accounts has been breached and
the resultant Event of Default has not been waived;
(e)    the Customer shall (i) apply for, suffer, or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee or liquidator
of itself or of all or a substantial part of its property, (ii) admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business, (iii) make a general assignment for
the benefit of creditors, (iv) commence a voluntary case or proceeding under any
state or federal bankruptcy laws (as now or hereafter in effect), (v) be
adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (vii) acquiesce
to, or fail to have dismissed, any petition which is filed against it in any
involuntary case under such bankruptcy laws, or (viii) take any action for the
purpose of effecting any of the foregoing;
(f)    the sale is to a Customer located outside the continental United States
of America, unless the sale is on letter of credit, guaranty or acceptance
terms, in each case acceptable to the Collateral Agent in its Permitted
Discretion;
(g)    the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper with respect to which the Collateral
Agent does not have a perfected first priority security interest;
(h)    the Administrative Agent believes, in its Permitted Discretion, that
collection of such Account is insecure or that such Account may not be paid, in
either case by reason of the Customer’s financial inability to pay;
(i)    the Customer is the United States of America, any state or any
department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Account to the Administrative
Agent pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise
complied with other applicable statutes or ordinances, but only to the extent
the aggregate amount of all such Accounts not subject to such assignment
pursuant to this clause (i) and all Eligible Billed Accounts not subject to such
assignment pursuant to clause (h) of the definition of “Eligible Billed
Accounts” exceeds $3,000,000 as of any date of determination;
(j)    the goods giving rise to such Account have not been delivered to and
accepted by the Customer or the services giving rise to such Account have not
been performed by the applicable Loan Party or accepted by the Customer, except
in the ordinary course of business, or the Account otherwise does not represent
a final sale;


 
-21-
 




--------------------------------------------------------------------------------





(k)    the Accounts of the Customer exceed a credit limit determined by the
Collateral Agent, in its Permitted Discretion and reasonably taking into account
the credit and financial circumstances of the Customer, to the extent such
Account exceeds such limit;
(l)    the Account is subject to any offset, deduction, defense, dispute, or
counterclaim (to the extent of such offset, deduction, defense, dispute or
counterclaim), except in the ordinary course of business, or the Customer is
also a creditor or supplier of a Loan Party (to the extent of any amounts owed
by such Borrower to such Customer as a creditor or supplier), or the obligations
of the Customer to make payment with respect to such Account is otherwise
contingent, unliquidated or unfixed (but only to the extent of such
contingency);
(m)    the applicable Loan Party has made any agreement with the applicable
Customer for any deduction therefrom for prompt payment, except for (x)
discounts or allowances made in the ordinary course of business, all of which
discounts or allowances are reflected in the calculation of the amount of the
applicable Account related thereto or (y) any such deduction, only to the extent
the maximum potential amount of such deduction against the applicable Account is
reflected in the calculation of the Borrowing Base;
(n)    any return, rejection or repossession of the merchandise has occurred or
the rendition of services has been disputed, other than in the ordinary course
of business;
(o)    such Account is payable by a Loan Party;
(p)    such Account is not otherwise satisfactory to the Collateral Agent as
determined by the Collateral Agent in the exercise of its Permitted Discretion;
or
(q)    when aggregated with other Accounts owing by any such Customer, it
exceeds (i) with respect to any such Customer that is rated (or whose parent is
rated) at least Baa3 by Moody’s or BBB- by Standard and Poor’s, 35% of the
aggregate Eligible Billed Accounts and Eligible Unbilled Accounts, (ii) with
respect to Chevron Corporation, Exxon Mobil Corporation or Royal Dutch Shell
plc, 45% of the aggregate Eligible Billed Accounts and Eligible Unbilled
Accounts or (iii) with respect to any other such Customer, 20% of the aggregate
Eligible Billed Accounts and Eligible Unbilled Accounts; provided that, any such
Account shall only be excluded to the extent of such excess.
“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata & natural
resources such as wetlands, flora and fauna.
“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, rule of common law, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to pollution, the protection of
the environment or the release of any materials into the Environment, including
those related to Hazardous Materials, air emissions and waste water discharges.
“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, natural resource damages,
costs of environmental remediation, regulatory oversight fees, fines, penalties
or indemnities), of any Loan Party or any of their respective Subsidiaries
resulting from or based upon (a) any actual or alleged violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage or
treatment of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
Environment or (e) any


 
-22-
 




--------------------------------------------------------------------------------





contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equipment” has the meaning set forth in the UCC.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership interests in) such Person or warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is insolvent or in reorganization
(within the meaning of Title IV of ERISA); (d) the filing of a notice of intent
to terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) with respect to a Pension Plan, a failure to satisfy the minimum funding
standard under Section 412 of the Code or Section 302 of ERISA, whether or not
waived, a failure to make by its due date a required installment under Section
430(j) of the Code with respect to a Pension Plan or a failure to make a
required contribution to a Multiemployer Plan; (g) a determination that a
Pension Plan is, or is expected to be, in “at-risk” status (as defined in
Section 430(i)(4) of the Code or Section 303(i)(4) of ERISA); or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Borrower or
any ERISA Affiliate.
“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof or cured with the
consent of the Required Lenders.
“Excess Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:
(a)    the Loan Cap minus
(b)    the Total Outstandings.
“Excess Availability Condition” means, at the time of determination with respect
to any Disposition, that (a) no Event of Default then exists or would arise as a
result of such Disposition, (b) if no Loan or Letter of Credit (other than any
Letter of Credit that has been Cash Collateralized) is


 
-23-
 




--------------------------------------------------------------------------------





outstanding, before and after giving pro forma effect to such Disposition,
Liquidity will be, and shall have been for the previous 45 days, equal to or
greater than the greater of (x) seventeen and a half percent (17.5%) of the Loan
Cap and (y) $30,000,000, (c) if no Loan or Letter of Credit (other than any
Letter of Credit that has been Cash Collateralized) is outstanding, after giving
effect to such Disposition, Liquidity is projected to be equal to or greater
than the greater of (x) seventeen and a half percent (17.5%) of the Loan Cap,
for the following Fiscal Quarter and (y) $30,000,000, (d) if any Loan or Letter
of Credit (other than any Letter of Credit that has been Cash Collateralized) is
outstanding, before and after giving pro forma effect to such Disposition,
Excess Availability will be, and shall have been for the previous 45 days, equal
to or greater than the greater of (x) seventeen and a half percent (17.5%) of
the Loan Cap and (y) $30,000,000, and (e) if any Loan or Letter of Credit (other
than any Letter of Credit that has been Cash Collateralized) is outstanding,
after giving effect to such Disposition, Excess Availability is projected to be
equal to or greater than the greater of (x) seventeen and a half percent (17.5%)
of the Loan Cap and (y) $30,000,000, for the following Fiscal Quarter. Prior to
undertaking any transaction which is subject to the Excess Availability
Condition, the Loan Parties shall deliver to the Administrative Agent an
officer’s certificate (i) confirming that no Event of Default then exists or
would arise as a result of entering into such transaction or the making of such
payment and (ii) setting forth calculations showing satisfaction of the
conditions contained in clause (b), (c), (d) and (e) above, as applicable
(which, with respect to projected Liquidity or Excess Availability, shall be on
a basis (including, without limitation, giving due consideration to results for
prior periods) reasonably satisfactory to the Administrative Agent).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Contributions” means the net cash proceeds, property or assets
received by the Loan Parties or their respective Restricted Subsidiaries from
contributions to, or the issuance or other sale of, the common equity capital of
any Loan Party (other than proceeds in connection with a Cure Right).
“Excluded Property” has the meaning ascribed to such term in the Security
Agreement.
“Excluded Subsidiary” means (a) at the Lead Borrower’s option, any Subsidiary
that is not a wholly owned Subsidiary of the Parent, (b) any Captive Insurance
Subsidiary, (c) any Foreign Subsidiary or any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary that is a CFC, (d) any Domestic Subsidiary
that is treated as a disregarded entity for U.S. federal income tax purposes and
that has no material assets other than the stock of one or more Foreign
Subsidiaries that are CFCs, (e) any not-for-profit Subsidiary, (f) each
Immaterial Subsidiary, (g) any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent and the Lead Borrower, the
burden or cost (including any adverse tax consequences) of providing the
guarantee shall outweigh the benefits to be obtained by the Lenders therefrom,
(h) each Unrestricted Subsidiary, (i) any Subsidiary (whether existing on or
acquired following the Effective Date) that is prohibited from guaranteeing the
Obligations by applicable Law or Contractual Obligations that are in existence
on the Effective Date or at the time of acquisition and not entered into in
contemplation thereof or if guaranteeing the Obligation would require
governmental (including regulatory) consent, approval, license or authorization
(unless such consent, approval, license or authorization has been obtained), and
(j) any special purpose securitization vehicle (or similar entity); provided
that no Subsidiary that guarantees any Designated Senior Indebtedness (including
Permitted Refinancings thereof) shall be deemed to be an Excluded Subsidiary at
any time such guarantee is in effect.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading


 
-24-
 




--------------------------------------------------------------------------------





Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving to any “keepwell, support or
other agreement” for the benefit of such Guarantor and any and all guarantees of
such Guarantor’s Swap Obligations by other Loan Parties) at the time such
guarantee or grant of a security interest by such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.
“Excluded Taxes” means, with respect to the Agents, any Lender, any L/C Issuer
or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document, (a)
taxes imposed on or measured by such recipient’s net income (however
denominated), franchise taxes and branch profits taxes, in each case imposed by
a jurisdiction as a result of such recipient being organized or having its
principal office located in or, in the case of any Lender, having its applicable
Lending Office located in, such jurisdiction or as a result of any other present
or former connection between such recipient and such jurisdiction (other than a
connection arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to, and/or enforced, any Loan Documents, or sold or assigned any interest in any
Loan, Letter of Credit or Loan Document), (b) in the case of a Lender (other
than any Lender becoming a party hereto pursuant to a request by any Loan Party
under Section 10.13), any U.S. federal withholding tax that is imposed on
amounts payable to such Lender pursuant to a law in effect at the time such
Lender becomes a party hereto (or designates a new Lending Office), except to
the extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the designation of a new Lending Office (or assignment), to receive
additional amounts from the Loan Parties with respect to such withholding tax
pursuant to Section 3.01, (c) any taxes attributable to such Lender’s failure to
comply with Section 3.01(e), (d) any U.S. federal withholding taxes imposed
under FATCA and (e) any U.S. federal backup withholding taxes under section 3406
of the Code.
“Existing Class” has the meaning provided in Section 2.16(a).
“Existing Commitment” has the meaning provided in Section 2.16(a).
“Existing ABL Credit Agreement” means that certain Amended and Restated
Revolving Credit and Security Agreement, dated August 8, 2014, by and among KGH
Intermediate Holdco I, LLC, KGH Intermediate Holdco II, LLC, Keane Frac, LP, KS
Drilling, LLC, Keane Frac ND, LLC, Keane Frac TX, LLC, and PNC Bank, National
Association, as Agent (as defined therein) for certain lenders, as amended by
that certain (a) First Amendment to Amended and Restated Revolving Credit and
Security Agreement, dated as of December 22, 2014, (b) Second Amendment to
Amended and Restated Revolving Credit and Security Agreement, dated as of April
7, 2015, and (c) Third Amendment to Amended and Restated Revolving Credit and
Security Agreement, dated as of March 16, 2016.
“Existing Credit Agreements” means the Existing ABL Credit Agreement and the
Existing Term Loan Credit Agreement.
“Existing Letters of Credit” has the meaning provided in Section 2.03(a)(vi).
“Existing Loans” has the meaning provided in Section 2.16(a).


 
-25-
 




--------------------------------------------------------------------------------





“Existing Note Purchase Agreement” means that certain note purchase agreement
dated August 8, 2014, by and among, KGH Intermediate Holdco I, LLC, KGH
Intermediate Holdco II, LLC, the subsidiary guarantors party thereto, the
purchasers party thereto, and the NPA Agent, as amended by that certain (a)
First Amendment to Note Purchase Agreement, dated as of December 23, 2014, (b)
Second Amendment to Note Purchase Agreement, dated as of April 7, 2015, (c)
Third Amendment to Note Purchase Agreement, dated as of January 25, 2016, (d)
Fourth Amendment to Note Purchase Agreement, dated as of March 16, 2016, (e)
Fifth Amendment to Note Purchase Agreement, dated as of January 25, 2017, and
(f) Sixth Amendment to Note Purchase Agreement, dated as of February 17, 2017.
“Existing NPA Debt” means the Indebtedness under the Existing Note Purchase
Agreement.
“Existing Term Loan Credit Agreement” means that certain credit agreement, dated
as of March 16, 2016, by and among KGH Intermediate Holdco I, LLC, KGH
Intermediate Holdco II, LLC, Keane Frac, LP, and CLMG Corp., as Administrative
Agent (as defined therein) for certain lenders.
“Extended Class” has the meaning provided in Section 2.16(a).
“Extended Commitments” has the meaning provided in Section 2.16(a).
“Extended Loans” has the meaning provided in Section 2.16(a).
“Extending Lender” has the meaning provided in Section 2.16(b).
“Extension Amendment” has the meaning provided in Section 2.16(c).
“Extension Date” has the meaning provided in Section 2.16(d).
“Extension Election” has the meaning provided in Section 2.16(b).
“Extension Request” has the meaning provided in Section 2.16(a).
“Extension Series” means all Extended Loans that are established pursuant to the
same Extension Amendment (or any subsequent Extension Amendment to the extent
such Extension Amendment expressly provides that the Extended Loans provided for
therein are intended to be a part of any previously established Extension
Series) and that provide for the same interest margins, extension fees, if any,
and amortization schedule.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Facility Guaranty” means the guarantee made by the Guarantors in favor of the
Agents and the other Credit Parties as of the Effective Date in form of Exhibit
I to the Original ABL Credit Agreement.
“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction, as determined by the
Lead Borrower in its good faith discretion. Fair Market Value may be (but need
not be) conclusively established by means of an officer’s certificate or
resolutions of the Board of Directors of the Lead Borrower setting out such Fair
Market Value as determined by such Officer or such Board of Directors in good
faith.


 
-26-
 




--------------------------------------------------------------------------------





“FATCA” means Sections 1471 through 1474 of the Code as in effect on the
Effective Date (and as amended or successor version thereof that is
substantively comparable and not materially more onerous to comply with), any
current or future United States Treasury Department regulations or other
official administrative interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the current Code (or any amended or successor
version described above) and any intergovernmental agreements (and any related
laws or official administrative guidance) implementing the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent; provided further that to the extent the Federal Funds Rate as determined
pursuant to this definition would otherwise be less than zero, then the Federal
Funds Rate shall be deemed to be zero.
“Fee Letter” means the fee letter, dated as of February 17, 2017, by and among
the Lead Borrower, the Administrative Agent and the other parties thereto.
“Fiscal Month” means any fiscal month of the Parent and its Subsidiaries.
“Fiscal Month Event” means, at any time six months after the Effective Date, any
of the following events: (a) Excess Availability is less than the greater of (x)
fifteen percent (15%) of the Loan Cap and (y) $20,000,000, (b) Liquidity is less
than $75,000,000 or (c) the Parent is not in compliance with the minimum
Consolidated Fixed Charge Coverage Ratio in Section 7.14 (regardless of the
existence of a Covenant Trigger Event). For purposes of this Agreement, the
occurrence of a Fiscal Month Event shall be deemed continuing until (i) Excess
Availability is greater than the greater of (xx) fifteen percent (15%) of the
Loan Cap and (yy) $20,000,000, (ii) Liquidity is greater than $75,000,000 and
(iii) the Parent is in compliance with the minimum Consolidated Fixed Charge
Coverage Ratio in Section 7.14 (regardless of the existence of a Covenant
Trigger Event) for one Fiscal Month period, in which case a Fiscal Month Event
shall no longer be deemed to be continuing for purposes of this Agreement.
“Fiscal Quarter” means any fiscal quarter of the Parent and its Subsidiaries.
“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
December 31st of each calendar year.
“Fixed Charges” means for any Measurement Period, the sum of, without
duplication, (a) Consolidated Interest Charges paid in cash or required to be
paid in cash for such Measurement Period (net of interest income for such
Measurement Period), plus (b) the scheduled principal payments required to be
made in cash on account of Indebtedness (excluding the Obligations, and any
Synthetic Lease Obligations, but including, without limitation, the principal
portion of scheduled payments of Capital Lease Obligations) for such Measurement
Period, plus (c) the aggregate amount of all regularly scheduled Restricted
Payments paid in cash by the Parent during such Measurement Period (other than,
solely for the purpose of measuring the Consolidated Fixed Charge Coverage Ratio
under Section 7.14, in reliance on Section 7.06(e)), plus (d) the aggregate
amount of all Restricted Payments paid in cash by the Parent during such
Measurement Period made in reliance on Section 7.06(k), in each case of clauses
(a) and (b) determined on a Consolidated basis for the Parent in accordance with
GAAP.


 
-27-
 




--------------------------------------------------------------------------------





“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Subsidiary of a Borrower which is not a Domestic
Subsidiary.
“Frac Iron” means all Equipment constituting new and unused “fluid ends”.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means any nation or government, any state, county,
provincial, municipal, local or other political subdivision thereof, any central
bank (or similar monetary or regulatory authority) thereof, and any agency,
authority or instrumentality (including any bilateral or multilateral agency
authority or instrumentality formed by treaty) exercising executive,
legislative, judicial, regulatory, administrative, military, peacekeeping or
police powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness or other obligation of the
payment or performance of such Indebtedness, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness, or (iv) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien); provided that the term “Guarantee” shall not include endorsements of
checks, drafts and other items for payment of money for collection or deposit in
the ordinary course of business. The amount of any Guarantee shall be deemed to
be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guarantor” means (a) the Parent, (b) each Subsidiary of the Parent existing on
the Effective Date that is not a Borrower hereunder (other than an Excluded
Subsidiary), (c) each Borrower, other than with


 
-28-
 




--------------------------------------------------------------------------------





respect to its own Obligations and (d) each other Subsidiary of the Parent that
shall be required to execute and deliver a Facility Guaranty pursuant to Section
6.11 after the Effective Date.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, materials or wastes of any nature which in each case are regulated
pursuant to any Environmental Law.
“Honor Date” has the meaning provided in Section 2.03(c)(i).
“Immaterial Subsidiary” means each Restricted Subsidiary designated in writing
by the Lead Borrower to the Administrative Agent at any time or from time to
time as an Immaterial Subsidiary, that, as of the last day of the Fiscal Year of
the Parent most recently ended or, if organized or acquired after the end of
such Fiscal Year, at the date of designation, had revenues or Total Assets for
such year in an amount that is less than 2% of the consolidated revenues or
Total Assets, as applicable, of the Parent and its Restricted Subsidiaries for
such year (which, for any Immaterial Subsidiary or proposed Immaterial
Subsidiary organized or acquired since such date, shall be determined on a pro
forma basis as if such Subsidiary were in existence or acquired on such date);
provided that all such Immaterial Subsidiaries, taken together, as of the last
day of the Fiscal Year of the Parent most recently ended, shall not have
revenues or Total Assets for such year in an amount that is equal to or greater
than 5% of the consolidated revenues or Total Assets, as applicable, of the
Parent and its Restricted Subsidiaries for such year (which, for any Immaterial
Subsidiary or proposed Immaterial Subsidiary organized or acquired since such
date, shall be determined on a pro forma basis as if such Subsidiary were in
existence on such date). Any Restricted Subsidiary that executes a Guarantee of
the Obligations shall not be deemed an Immaterial Subsidiary and shall be
excluded from the calculations above.
“Increase Effective Date” has the meaning provided in Section 2.15(d).
“Increase Joinder” has the meaning provided in Section 2.15(f).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables and similar obligations) which
purchase price is due more than one year after the later of the date of placing
the property in service or taking delivery and title thereto;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by


 
-29-
 




--------------------------------------------------------------------------------





such Person or is limited in recourse; provided, however, that the amount of
such Indebtedness will be the lesser of the Fair Market Value of such asset at
such date of determination, and the amount of such Indebtedness of such other
Person;
(f)    all Attributable Indebtedness of such Person;
(g)    all obligations of such Person in respect of Disqualified Stock; and
(h)    to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Indebtedness
of another Person of the type described in clauses (a) through (f) (other than
by endorsement of negotiable instruments for collection in the ordinary course
of business).
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
any Indebtedness that has been defeased or for which funds have been irrevocably
deposited with the applicable trustee for redemption shall be deemed to be $0.
Accrual of interest, the accretion of accreted value, the amortization or
accretion of original issue discount, the payment of interest in the form of
additional Indebtedness with the same terms, the accretion of liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies will not be deemed to
be Indebtedness. Guarantees of, or obligations in respect of letters of credit
bankers’ acceptances or similar instruments relating to, or Liens securing,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included in the determination of such amount
of Indebtedness, provided that the Indebtedness represented by such guarantee or
letter of credit, as the case may be, was in compliance with this covenant.
Indebtedness that is cash collateralized shall not be deemed to be Indebtedness
hereunder to the extent of such cash collateralization.
“Indemnified Taxes” means all Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm of nationally recognized standing.
“Information” has the meaning specified in Section 10.07.
“Intellectual Property” means United States and non-United States: (a) patents
and patent applications; (b) trademarks, service marks, trade names, trade
dress, business names, designs, logos, indicia of origin, and other source
and/or business identifiers; (c) Internet domain names and associated websites;
(d) copyrights, including copyrights in computer software; (e) industrial
designs, databases, data, trade secrets, know-how, technology, unpatented
inventions and other confidential or proprietary information; (f) all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; (g) all tangible and
intangible property embodying the copyrights and unpatented inventions (whether
or not patentable); (h) license agreements related to any of the foregoing and
income therefrom; (i) books, records, writings, computer tapes or disks, flow
diagrams, specification sheets, computer software, source codes, object codes,
executable code, data, databases and other physical manifestations, embodiments
or incorporations of any of the foregoing; (j) all other intellectual property;
and (k) all common law and other rights throughout the world in and to all of
the foregoing.


 
-30-
 




--------------------------------------------------------------------------------





“Intercreditor Agreement” means each of (a) the intercreditor agreement dated as
of March 15, 2017, by and among the Collateral Agent, the Term Loan Agent, the
other agents party thereto (if any), the Borrowers and the Guarantors, as may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms hereof and thereof, and (b) one or more other
intercreditor agreements entered into by and among the Collateral Agent, the
Designated Senior Agent, the other agents party thereto (if any), the Borrowers
and the Guarantors, as may be amended, supplemented, waived or otherwise
modified from time to time in accordance with the terms hereof.
“Interest Payment Date” means, (a) as to any Loan of any Class other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a LIBOR Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the first
day of each month and the Maturity Date.
“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or Converted to or continued as a
LIBOR Rate Loan and ending on the date one, two, three or six months thereafter
(or with the consent of all applicable Lenders, twelve months thereafter), as
selected by the Lead Borrower in its Committed Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(c)    no Interest Period shall extend beyond the Maturity Date for the Class of
Loans of which such LIBOR Rate Loan is part; and
(d)    notwithstanding the provisions of clause (c), no Interest Period shall
have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBOR Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent Conversion or continuation of such Borrowing.
“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; and (c) goods of said
description which are returned, repossessed or rejected.
“Inventory Reserves” means, without duplication of any other Reserves or items
that are otherwise addressed or excluded through eligibility criteria, such
reserves as may be established from time to time by the Administrative Agent in
the Administrative Agent’s Permitted Discretion with respect to the
determination of the saleability of the Eligible Inventory or which reflect such
other factors as affect the market value of the Eligible Inventory to the extent
not taken into account in determining the


 
-31-
 




--------------------------------------------------------------------------------





cost of liquidation of such Eligible Inventory. Without limiting the generality
of the foregoing, Inventory Reserves may, in the Administrative Agent’s
Permitted Discretion, include (but are not limited to) reserves based on:
(a)    Obsolescence;
(b)    Shrink;
(c)    Change in Inventory character;
(d)    Change in Inventory composition;
(e)    Change in Inventory mix;
(f)    Mark-downs (both permanent and point of sale); and
(g)    Out-of-date and/or expired Inventory.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person,
(c) any Acquisition, or (d) any other investment of money or capital in another
Person in order to obtain a profitable return. For purposes of covenant
compliance, the amount of any outstanding Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment, net of any repayments thereof.
“IPO” has the meaning specified in Section 4.01(e).
“IPO Proceeds” has the meaning specified in Section 4.01(e).
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by each L/C Issuer and any Borrower (or any Subsidiary) or in favor of each
L/C Issuer and relating to any such Letter of Credit.
“Joinder Agreement” means an agreement, in form reasonably satisfactory to the
Administrative Agent, pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as either a Borrower or a
Guarantor.
“Keane Group” means, collectively, the Parent and its Subsidiaries (but
excluding, for all purposes other than the financial statements, Unrestricted
Subsidiaries).
"Keane Investor" means Keane Investor Holdings, LLC, a Delaware limited
liability company.


 
-32-
 




--------------------------------------------------------------------------------





“Laws” means each international, foreign, Federal, state or local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, license, or authorization and permit of or any agreement
with any Governmental Authority, in each case whether or not having the force of
law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means each Lender with an L/C Issuer Sublimit in its capacity as an
issuer of Letters of Credit hereunder, or any successor or additional issuer of
Letters of Credit hereunder (which successor or additional issuer may only be a
Lender or Affiliate of a Lender which has agreed in writing to be an L/C Issuer
and which is selected by the Lead Borrower and acceptable to the Administrative
Agent in its reasonable discretion, in which case all or any portion of any
existing L/C Issuer’s L/C Issuer Sublimit (as agreed between the Lead Borrower,
the Administrative Agent and such new L/C Issuer) may be transferred to such new
L/C Issuer). Each L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the applicable L/C Issuer, in
which case the term “L/C Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.
“L/C Issuer Sublimit” means (a) with respect to any L/C Issuer listed on
Schedule 1.05, the amount set forth opposite such L/C Issuer’s name on such
Schedule as the same may be reduced from time to time pursuant to the terms of
this Agreement and (b) with respect to any other L/C Issuer, the amount
specified to be such L/C Issuer’s “L/C Issuer Sublimit” at the time such L/C
Issuer becomes an L/C Issuer (as contemplated by the definition of “L/C
Issuer”), as the same may be reduced from time to time pursuant to the terms of
this Agreement; provided that with the consent of the Lead Borrower and the
Administrative Agent not to be unreasonably withheld or delayed, any L/C Issuer
may assign in whole or part a portion of its L/C Issuer Sublimit to any other
Lender who consents to such assignment.
“L/C Obligations” means, as at any date of determination and without
duplication, the aggregate undrawn amount available to be drawn under all
outstanding Letters of Credit plus the aggregate of all Unreimbursed Amounts,
including all L/C Borrowings. For purposes of computing the amounts available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.07. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, Rule 3.13 of the ISP, or because a drawing was presented
under such Letter of Credit on or prior to the last date permitted for
presentation thereunder but has not yet been honored or dishonored, such Letter
of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.
“Lead Borrower” has the meaning set forth in the preamble hereto.
“Lease” means any written agreement, pursuant to which a Loan Party is entitled
to the use or occupancy of any real property for any period of time.


 
-33-
 




--------------------------------------------------------------------------------





“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender and (or if implied by the
context, or) an L/C Issuer.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.
“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is two days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means an amount equal to $20,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. A
permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
however, that if the Aggregate Commitments are reduced to an amount less than
the Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at Lead Borrower’s option, less than) the
Aggregate Commitments (with each such reduction to result in a pro rata
reduction in the L/C Issuer Sublimit of each L/C Issuer).
“LIBOR” has the meaning specified in the definition of “LIBOR Rate”.
“LIBOR Borrowing” means a Borrowing comprised of LIBOR Rate Loans.
“LIBOR Rate” means:
(a)    for any Interest Period with respect to a LIBOR Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise determined by the Administrative Agent and (ii) to the extent the
LIBOR Rate as


 
-34-
 




--------------------------------------------------------------------------------





determined pursuant to clause (a) or (b) above would otherwise be less than
zero, then the LIBOR Rate shall be deemed to be zero.
“LIBOR Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBOR Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent, to reflect the adoption of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Lead Borrower).
“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on common law, statute or contract. The term “Lien” shall also include
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting property. For the purpose of this Agreement, each Person shall be
deemed to be the owner of any property that it has acquired or holds subject to
a conditional sale agreement or other arrangement pursuant to which title to the
property has been retained by or vested in some other Person for security
purposes. In no event shall the term “Lien” be deemed to include any license of
Intellectual Property unless such license contains a grant of a security
interest in such Intellectual Property.
“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Laws as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and during the
continuation of an Event of Default) the conduct by the Loan Parties acting with
the consent of the Administrative Agent, of any public, private or
“going-out-of-business” or other similar sale or any other disposition of the
Collateral for the purpose of liquidating the Collateral. Derivations of the
word “Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.
“Liquidity” means the sum of (a) the aggregate amount of unrestricted cash and
Cash Equivalents on hand of the Parent and its Subsidiaries and (b) Excess
Availability.
“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Committed Loan or a Swing Line Loan.
“Loan Account” has the meaning assigned to such term in Section 2.11(a).
“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments and (b) the Borrowing Base.
“Loan Documents” means this Agreement, each Note, each Issuer Document, all
Borrowing Base Certificates, the Blocked Account Agreements, the Security
Documents, the Intercreditor Agreement, the


 
-35-
 




--------------------------------------------------------------------------------





Facility Guaranty, each Joinder Agreement and any other instrument or agreement
now or hereafter executed and delivered in connection herewith, each as amended
from time to time.
“Loan Parties” means, collectively, the Borrowers and each Guarantor.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities,
or financial condition of the Loan Parties and their Subsidiaries, taken as a
whole; (b) a material impairment of the rights and remedies of the Agent or any
Lender under the Loan Documents, or of the ability of the Loan Parties, taken as
a whole, to perform their obligations under the Loan Documents; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Loan Parties, taken as a whole, of this Agreement or
the Security Documents.
“Material Contract” means, with respect to any Person, each contract (other than
the Loan Documents) to which such Person is a party as to which the breach,
nonperformance, or cancellation by any party thereto would have a Material
Adverse Effect.
“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $25,000,000. For
purposes of determining the amount of Material Indebtedness at any time, (a) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be excluded, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.
“Maturity Date” means (a) with respect to the Loans arising under the initial
Commitments hereunder that have not been extended pursuant to Section 2.16, the
date that is the fifth anniversary after the Restatement Effective Date (the
“Original Loan Maturity Date”), (b) with respect to any tranche of Extended
Loans, the final maturity date as specified in the applicable Extension
Amendment and (c) with respect to any Loans arising under the Additional
Commitments, the final maturity date as specified in the applicable Increase
Joinder.
“Maximum Rate” has the meaning provided therefor in Section 10.09.
“Measurement Period” means, at any date of determination, the most recently
completed four (4) consecutive Fiscal Quarter for which financial statements
were required to have been delivered pursuant to the terms of this Agreement.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Net Income” means, with respect to the Keane Group, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends.
“Net Proceeds” means with respect to any Disposition by any Loan Party, or any
casualty or other insured damage to, or any taking under power of eminent domain
or by condemnation or similar proceeding of (and payments in lieu thereof), any
property or asset of a Loan Party, the excess, if any, of (a) the sum of cash
and Cash Equivalents received by any Loan Party in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by


 
-36-
 




--------------------------------------------------------------------------------





monetization of, a note receivable or otherwise, but only as and when so
received) over (b) the sum of (i) the principal amount of, premium or penalty,
if any, interest and other amounts on any Indebtedness that is secured by the
applicable asset by a Lien permitted hereunder which is senior to the Collateral
Agent’s Lien on such asset and that is required to be repaid (or for which an
escrow is required to be established for the future repayment thereof) in
connection with such transaction (other than Indebtedness under the Loan
Documents or under any Bank Products or Cash Management Services) or
Indebtedness or other obligations of any Restricted Subsidiary that is disposed
of in such transaction, plus (ii) the reasonable and customary out-of-pocket
fees and expenses incurred by such Loan Party in connection with such
transaction (including, without limitation, appraisals, and brokerage, legal,
advisor, title and recording or transfer tax expenses and commissions) paid by
any Loan Party to third parties (other than Affiliates) plus (iii) amounts
provided as a reserve against any liabilities (x) under any indemnification
obligation or purchase price adjustment associated with such Disposition or (y)
related to any of the applicable assets and retained by a Loan Party including,
without limitation, Pension Plan and other post-employment benefit liabilities
and liabilities related to environmental matters or against any indemnification
obligations (provided that to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Proceeds), plus
(iv) in the case of any Disposition by, or any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of, a non-wholly owned Loan Party, the pro
rata portion of the Net Proceeds thereof (calculated without regard to this
clause (iv)) attributable to non-controlling interests or not available for
distribution to or for the account of a Loan Party as a result thereof, plus (v)
taxes paid or reasonably estimated to be payable as a result thereof.
“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means (a) a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C‑1
to the Original ABL Credit Agreement, and (b) the Swing Line Note, as each may
be amended, supplemented or modified from time to time.
“NPA Agent” means U.S. Bank National Association, in its capacity as agent for
the purchasers under the Existing Note Purchase Agreement, together with any
successors thereto.
“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, covenants, and indemnities
of, any Loan Party arising under any Loan Document or otherwise with respect to
any Loan or Letter of Credit (including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral
therefor), whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising and including interest, fees, costs,
expenses and indemnities that accrue after the commencement by or against any
Loan Party or any Subsidiary thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest, fees costs, expenses and indemnities are allowed claims in such
proceeding, and (b) subject to the limitations in the Existing Note Purchase
Agreement and Intercreditor Agreement, any Other Liabilities; provided, that the
Obligations of any Guarantor shall not include any Excluded Swap Obligations of
such Guarantor.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust


 
-37-
 




--------------------------------------------------------------------------------





or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity, and (d) in each case, all shareholder
or other equity holder agreements, voting trusts and similar arrangements to
which such Person is a party or which is applicable to its Equity Interests and
all other arrangements relating to the Control or management of such Person.
“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties and/or (b) any Bank Product
furnished to any of the Loan Parties, as each may be amended from time to time,
but in each case only if and to the extent that the provider of such Bank
Product or Cash Management Service has furnished the Administrative Agent with
notice thereof as required under Section 9.12 hereof; provided, that the Other
Liabilities of any Guarantor shall not include any Excluded Swap Obligations of
such Guarantor.
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, enforcement, registration of, or otherwise with respect to, this
Agreement or any other Loan Document, excluding, however, any such amounts
imposed as a result of an assignment (“Assignment Taxes”), but only to the
extent such Assignment Taxes (a) do not relate to an assignment made at the
request of a Borrower pursuant to Section 10.13 and (b) are imposed as a result
of a present or former connection between the assignor or assignee and the
jurisdiction imposing such Tax (other than a connection arising from such
assignor or assignee having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.
“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Excess Availability is less than zero.
“Parent” has the meaning set forth in the recitals to this Agreement.
“Parent Stockholders' Agreement” means the Stockholders' Agreement, dated
January 20, 2017, by and among the Parent and the holders of Equity Interests of
the Parent party thereto.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Patriot Act” has the meaning provided in Section 10.17.
“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment (including a Restricted Payment), that (a) no
Event of Default then exists or would


 
-38-
 




--------------------------------------------------------------------------------





arise as a result of entering into such transaction or the making of such
payment, and (b) either (i)(A) before and after giving effect to such
transaction or payment, Excess Availability equals or exceeds the greater of (x)
fifteen percent (15.0%) of the Loan Cap and (y) $25,000,000 (or in the case of a
Restricted Payment, the greater of (xx) seventeen and a half percent (17.5%) of
the Loan Cap and (yy) $30,000,000) as at such date and on a pro forma basis for
the preceding forty five (45) calendar day period, and (B) the pro forma
Consolidated Fixed Charge Coverage Ratio calculated for the most recently ended
Measurement Period hereof, after giving effect to such transaction or payment
equals or exceeds 1.00:1.00 or (ii) before and after giving effect to such
transaction or payment, Excess Availability equals or exceeds the greater of (x)
seventeen and a half percent (17.5%) of the Loan Cap and (y) $30,000,000 (or in
the case of a Restricted Payment, the greater of (xx) twenty percent (20.0%) of
the Loan Cap and (yy) $35,000,000) as at such date and on a pro forma basis for
the preceding forty five (45) calendar day period. Prior to undertaking any
transaction or payment which is subject to the Payment Conditions, the Loan
Parties shall deliver to the Administrative Agent an officer’s certificate (1)
confirming that no Event of Default then exists or would arise as a result of
entering into such transaction or the making of such payment and (2) setting
forth calculations showing satisfaction of the conditions contained in clause
(b) above which shall be reasonably satisfactory to the Administrative Agent.
“PBGC” means the Pension Benefit Guaranty Corporation.
“PCAOB” means the Public Company Accounting Oversight Board.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Borrower or any
ERISA Affiliate or to which a Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
“Perfection Certificate” has the meaning set forth in the Security Agreement.
“Permitted Acquisition” means an Acquisition of property and assets or
businesses of any Person or of assets constituting a business unit, a line of
business or division of such Person in which all of the following conditions are
satisfied:
(a)    no Default or Event of Default shall have occurred and be continuing or
would result therefrom (other than in respect of any Permitted Acquisition made
pursuant to a legally binding commitment entered into at a time when no Default
exists or would result therefrom);
(b)    any acquired or newly formed Subsidiary shall not be liable for any
Indebtedness except for Permitted Indebtedness;
(c)    the Loan Parties shall have satisfied the Payment Conditions;
(d)    such Acquisition shall have been approved by the Board of Directors of
the Person which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate applicable Law; and
(e)    if the Person which is the subject of such Acquisition will be maintained
as a Restricted Subsidiary of a Loan Party, or if the assets acquired in an
Acquisition will be transferred to a Restricted Subsidiary which is not then a
Loan Party, such Restricted Subsidiary


 
-39-
 




--------------------------------------------------------------------------------





and the Loan Parties holding its Equity Interests shall, to the extent required
thereunder, comply with the requirements of Section 6.11 within 30 days after
the consummation of such Acquisition.
“Permitted Cure Security” means any Equity Interest of the Parent other than any
Disqualified Stock; provided that any such Equity Interests issued for purposes
of exercising a Cure Right pursuant to Section 8.04 that are not common Equity
Interests shall be on terms and conditions reasonably acceptable to the
Administrative Agent.
“Permitted Discretion” means the Administrative Agent’s good faith credit
judgment acting in accordance with the Administrative Agent’s past practices for
asset-based lending in the oilfield services industry and based upon any factor
or circumstance which it reasonably believes in good faith: (a) will or is
reasonably likely to adversely affect the value of the Collateral, the
enforceability or priority of the Collateral Agent’s Liens thereon in favor of
the Credit Parties or the amount which the Collateral Agent and the Credit
Parties would likely receive (after giving consideration to delays in payment
and costs of enforcement) in the liquidation of such Collateral; (b) that any
collateral report or financial information delivered to the Administrative Agent
by or on behalf of the Loan Parties is incomplete, inaccurate or misleading in
any material respect; (c) will or is reasonably likely to materially increase
the likelihood of a bankruptcy, reorganization or other insolvency proceeding
involving any Loan Party; or (d) will or is reasonably likely to create a
Default or Event of Default. Notwithstanding the foregoing, it shall not be
within the Permitted Discretion for the Administrative Agent to establish
Reserves which are duplicative of each other whether or not such reserves fall
under more than one reserve category.
“Permitted Disposition” means any of the following:
(a)    Dispositions of (i) inventory or Frac Iron in the ordinary course of
business, (ii) goods held for sale in the ordinary course of business and (iii)
other assets (including allowing any registrations or any applications for
registration of any immaterial Intellectual Property to lapse or become
abandoned) (other than ABL Priority Collateral) having Fair Market Value not
exceeding $25,000,000 in the aggregate per Fiscal Year, plus any amounts
permitted but not used in prior Fiscal Years for any such Disposition; provided
that in no event shall the aggregate Fair Market Value of Dispositions made
pursuant to this clause (a) exceed $50,000,000 in any Fiscal Year;
(b)    non-exclusive licenses of Intellectual Property of a Loan Party or any of
its Subsidiaries, provided that such licenses shall not interfere with the
ability of the Administrative Agent to exercise any of its rights and remedies
with respect to any of the Collateral or have a material adverse effect on the
value of the Intellectual Property;
(c)    Dispositions of Equipment (other than Frac Iron) (including abandonment
of or other failures to maintain and preserve) so long as after giving effect to
such Disposition, no Default or Event of Default shall exist or have occurred
and be continuing;
(d)    Dispositions among the Loan Parties or by any Restricted Subsidiary to a
Loan Party;
(e)    Dispositions by any Restricted Subsidiary which is not a Loan Party to
another Restricted Subsidiary that is not a Loan Party;
(f)    Disposition of any Equity Interest of the Parent;


 
-40-
 




--------------------------------------------------------------------------------





(g)    any Disposition which constitutes a Permitted Investment, Restricted
Payment permitted under Section 7.06 or Permitted Encumbrance (or an enforcement
thereof), and any transaction permitted by Section 7.04;
(h)    Dispositions by any Loan Party or any Restricted Subsidiary of its right,
title and interest in and to any Real Estate and related fixtures, including,
without limitation, Dispositions to any other Restricted Subsidiary or in
connection with sale-leaseback transactions provided that the Loan Parties shall
have used commercially reasonable efforts to cause the Person (if not a Loan
Party) acquiring such Real Estate to enter into a Collateral Access Agreement on
terms reasonably satisfactory to the Administrative Agent in the event that a
Loan Party or any Subsidiary will occupy such Real Estate and maintain
Collateral thereon;
(i)    Dispositions of the Equity Interests of any Unrestricted Subsidiary;
(j)    (i) Dispositions consisting of the compromise, settlement or collection
of accounts receivable in the ordinary course of business and consistent with
past practice and (ii) sales of assets received by a Borrower or any Subsidiary
upon foreclosure of a Permitted Encumbrance;
(k)    Dispositions consisting of (i) leases, assignments or subleases in the
ordinary course of business, and (ii) the grant of any license or sublicense of
patents, trademarks, know-how and any other intellectual property or other
general intangibles; provided that such grant of license or sublicense shall not
prohibit the sale or liquidation of property of the type included in the
Borrowing Base;
(l)    Dispositions of cash and Permitted Investments described in clauses (a)
through (f) of the definition of “Permitted Investments,” in each case on
ordinary business terms;
(m)    other Dispositions (other than ABL Priority Collateral), provided that
(i) after giving effect to such Disposition the Excess Availability Condition
shall have been satisfied (it being understood and agreed that the Net Proceeds
from such Dispositions may be used to repay the Obligations in order to satisfy
the Excess Availability Condition), (ii) not less than 75% of the total
consideration received is cash or Cash Equivalents (excluding (x) any customary
escrow for indemnification or similar obligations in connection therewith and
(y) any indemnities, representations and warranties, covenants, non-compete
provisions and similar provisions customary therefor), and (iii) all of the
consideration received is at least equal to the Fair Market Value of the assets
Disposed;
(n)    Dispositions described in Schedule 7.05 to the Original ABL Credit
Agreement;
(o)    Dispositions of obsolete, surplus or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business and Dispositions in
the ordinary course of business of property no longer used or useful in the
conduct of the business of the Parent or any of its Subsidiaries;
(p)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property (including to the extent allowable under
Section 1031 of the Code, any exchange of like property (excluding any boot
thereon) for use in a Similar Business);


 
-41-
 




--------------------------------------------------------------------------------





(q)    any exchange of assets for assets or services (other than current assets)
related to a similar business of comparable or greater market value or
usefulness to the business of the Keane Group as a whole, as determined in good
faith by the Lead Borrower;
(r)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(s)    any Disposition of Excluded Property (or the Equity Interests of Persons
substantially all of the assets of which constitute Excluded Property);
(t)    any disposition of Equity Interests of a Restricted Subsidiary pursuant
to an agreement or other obligation with or to a Person (other than the Parent
or a Restricted Subsidiary) from whom such Restricted Subsidiary was acquired,
or from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;
(u)    any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind; and
(v)    the unwinding of any Swap Contract pursuant to its terms.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04 (other than clause (a)(iv) of such
section);
(b)    Carriers’, warehousemen’ s, mechanics’, materialmen’ s, repairmen’s and
other like Liens imposed by applicable Laws, arising in the ordinary course of
business and securing obligations that are not overdue by more than thirty (30)
days or are being contested in compliance with Section 6.04 (other than clause
(a)(iv) of such section);
(c)    Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;
(d)    Pledges and deposits to secure or relating to the performance of bids,
trade contracts, government contracts and leases (other than Indebtedness),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;
(e)    (i) Liens in respect of judgments that would not constitute an Event of
Default hereunder, and (ii) notices of lis pendens and associated rights related
to litigation being contested in good faith by appropriate proceedings that have
the effect of preventing the forfeiture or sale of the property or assets
subject to such notices and rights and for which adequate reserves have been
made to the extent required by GAAP;
(f)    (i) Easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way and similar encumbrances on real property
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or


 
-42-
 




--------------------------------------------------------------------------------





materially interfere with the ordinary conduct of business of the Loan Parties
taken as a whole and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property, and (ii) mortgages, liens, security
interests, restrictions, encumbrances or any other matters of record that have
been placed by any government, statutory or regulatory authority, developer,
landlord or other third party (in each case, other than a Loan Party or any
Restricted Subsidiary) on property over which a Loan Party or any Restricted
Subsidiary of a Loan Party has easement rights or on any leased property with
respect to which a Loan Party or a Restricted Subsidiary is the tenant and
subordination or similar arrangements relating thereto and (iii) any
condemnation or eminent domain proceedings affecting any real property;
(g)    Liens existing on the Restatement Effective Date and listed on
Schedule 7.01 hereto and any renewals or extensions thereof, provided that (i)
the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased (other than as permitted as “Permitted
Indebtedness”), (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is otherwise permitted hereunder);
(h)    Liens on fixed or capital assets acquired by any Loan Party securing
Indebtedness permitted under clause (c) of the definition of Permitted
Indebtedness so long as such Liens shall not extend to any other property or
assets of the Loan Parties, other than replacements thereof and additional and
accessions to such property and the products and proceeds thereof;
(i)    Liens pursuant to any Loan Documents;
(j)    Landlords’ and lessors’ Liens in respect of rent not in default for more
than any applicable grace period, not to exceed thirty (30) days;
(k)    Possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the Effective
Date and Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations arising in connection with the
acquisition or disposition of such Investments and not any obligation in
connection with margin financing;
(l)    Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions and securities
intermediaries;
(m)    Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party or Liens on equipment of the Borrowers and their
Subsidiaries granted in the ordinary course of business to a client or supplier
at which such equipment is located;
(n)    Voluntary Liens on property (other than property of the type included in
the Borrowing Base) in existence at the time such property is acquired pursuant
to a Permitted Acquisition or other Permitted Investment (or other acquisition
or investment not prohibited hereunder) or is otherwise merged or consolidated
with a Restricted Subsidiary or on such property of a Restricted Subsidiary of a
Loan Party in existence at the time such Restricted Subsidiary is acquired
pursuant to a Permitted Acquisition or other Permitted Investment (or other


 
-43-
 




--------------------------------------------------------------------------------





acquisition or investment not prohibited hereunder) or is otherwise merged or
consolidated with a Restricted Subsidiary; provided that such Liens are not
incurred in connection with or in anticipation of such Permitted Acquisition or
other Permitted Investment or other acquisition or investment not prohibited
hereunder or merger or consolidation and do not attach to any other assets of
any Loan Party or any Restricted Subsidiary;
(o)    Liens in favor of customs and revenues authorities imposed by applicable
Laws arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Restricted Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;
(p)    Liens securing Indebtedness permitted pursuant to clause (r) of the
definition of “Permitted Indebtedness”; provided such Liens on the assets
comprising ABL Priority Collateral are junior to those securing the Obligations
and subject at all times to the Intercreditor Agreement;
(q)    [reserved];
(r)    Liens solely on any cash earnest money deposits made by a Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder or consisting of an agreement to sell any
property (including liens on assets deemed to arise as a result thereof);
(s)    [reserved];
(t)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;
(u)    deposits made in the ordinary course of business to secure liability to
insurance carriers and Liens arising by operation of law or contract on
insurance policies and the proceeds thereof to secure premiums thereunder, and
Liens, pledges and deposits in the ordinary course of business securing
liability for premiums or reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefits of) insurance carriers;
(v)    any interest or title of a lessor, sublessor, licensor or sublicensor
under leases, subleases, licenses or sublicenses (including software and other
technology licenses) entered into by a Borrower or any of its Subsidiaries in
the ordinary course of business;
(w)    Liens in favor of any Loan Party;
(x)    Liens incurred by a Restricted Subsidiary that is not a Loan Party
securing any Permitted Indebtedness of a Restricted Subsidiary that is not a
Loan Party;
(y)    Liens not otherwise permitted by any one or more of the foregoing
clauses; provided that (i) the aggregate principal amount of obligations secured
thereby does not exceed the greater of $25,000,000 and 4.5% of Total Assets at
any time, and (ii) if any such Lien is granted over any of the ABL Priority
Collateral, such Lien must be subject to the Intercreditor


 
-44-
 




--------------------------------------------------------------------------------





Agreement and junior in all respects to the Liens in favor of the Obligations
under this Agreement;
(z)    Liens on cash deposits, securities or other property in deposit or
securities accounts in connection with the redemption, defeasance, repurchase or
other discharge of any notes issued by the Parent or any of its Subsidiaries to
the extent not prohibited by Section 7.07 of this Agreement;
(aa)    any encumbrance or restriction (including put and call arrangements)
with respect to Equity Interests of any joint venture or similar arrangement
pursuant to any joint venture or similar agreement;
(bb)    Liens on Excluded Property;
(cc)    Liens securing Indebtedness permitted pursuant to clauses (d), (e), (j),
(k), (l) (to the extent the related Permitted Indebtedness is permitted to be
secured), (m) and (n) of the definition of “Permitted Indebtedness”;
(dd)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (g), (n) and (p); provided, however, that
(i) such new Lien shall be limited to all or part of the same property that was
encumbered by the original Lien (plus improvements on such property) or could
have been encumbered by the original Lien and (ii) the Indebtedness secured by
such Lien at such time is not increased to any amount greater than the sum of
(A) the outstanding principal amount or, if greater, committed amount of the
Indebtedness described under such clause at the time the original Lien became a
Permitted Encumbrance, plus accretion of original issue discount, and (B) an
amount necessary to pay any fees and expenses, including premiums, related to
such refinancing, refunding, extension, renewal or replacement; provided,
further that such Liens with respect to the foregoing clause (p) are subject to
an intercreditor agreement in form and substance reasonably satisfactory to the
Collateral Agent and such Liens on ABL Priority Collateral are junior to the
Liens securing the Obligations under this Agreement; and
(ee)    Liens on cash collateral deposited into any escrow account issued in
connection with any Permitted Acquisition pursuant to customary escrow
arrangements reasonably satisfactory to the Administrative Agent to the extent
such cash collateral represents the proceeds of financing and additional amounts
to pay accrued interest on and/or the redemption price of the financing.
“Permitted Holders” shall mean (a) the Sponsors and any other Funds or managed
accounts advised or managed by any Sponsor or any of a Sponsor’s Affiliates and
Keane Investor, (b) any person that has no material assets other than the
capital stock of the Parent, a parent of the Parent or capital stock of a Person
engaged in a Similar Business and, directly or indirectly, holds or acquires
100% of the total voting power of the Voting Stock of the Parent, and of which
no other Person or group (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act, or any successor provision), other than any
Permitted Holder specified in clause (a) above, holds more than 50% of the total
voting power of the Voting Stock thereof, and (c) any group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision) the members of which include any Permitted Holder specified in clause
(a) above and that, directly or indirectly, hold or acquire beneficial ownership
of the Voting Stock of the Parent (a “Permitted Holder Group”), so long as (i)
each member of the Permitted Holder Group has voting rights proportional to the
percentage of ownership interests held or acquired by


 
-45-
 




--------------------------------------------------------------------------------





such member and (ii) no Person or other “group” (other than a Permitted Holder
specified in clause (a) above) beneficially owns more than 50% on a fully
diluted basis of the Voting Stock held by the Permitted Holder Group.
“Permitted Indebtedness” means each of the following:
(a)    Indebtedness outstanding on the Effective Date and listed on Schedule
7.03 to the Original ABL Credit Agreement and any Permitted Refinancing thereof;
(b)    Indebtedness among the Parent and its Restricted Subsidiaries; provided
that all such Indebtedness of any Loan Party owed to any Restricted Subsidiary
that is not a Loan Party shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent; provided, further, that any
subsequent issuance or transfer of any Equity Interests or any other event which
results in any Restricted Subsidiary lending such Indebtedness ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to a Borrower or another Restricted Subsidiary) shall be deemed, in each
case, to be an incurrence of such Indebtedness;
(c)    without duplication of Indebtedness described in clause (f) below,
purchase money Indebtedness of any Loan Party incurred after the Effective Date
to finance the acquisition, lease, construction or improvement of any fixed or
capital assets, including Attributable Indebtedness under Capital Lease
Obligations and Synthetic Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and Permitted Refinancings
thereof, provided, however, that (i) the aggregate principal amount of
Indebtedness permitted by this clause (c) shall not exceed the greater of
$50,000,000 and 10% of the Total Assets at the time of incurrence, (ii) such
Indebtedness is incurred prior to or within two hundred and seventy days (270)
after such acquisition, lease, construction or improvement (other than Permitted
Refinancing thereof), (iii) such Indebtedness does not exceed the cost of
acquisition, lease, construction or improvement of such fixed or capital assets,
and (iv) such assets shall not be included in the Borrowing Base;
(d)    obligations (contingent or otherwise) of any Loan Party or any Restricted
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in commodity prices, interest rates or foreign exchange rates, and
not for purposes of speculation or taking a “market view”;
(e)    obligations in respect of self-insurance and obligations (including
reimbursement obligations with respect to letters of credit and bank guarantees)
in respect of performance, bid, appeal and surety bonds and similar instruments
and performance and completion guarantees and similar obligations, in each case,
incurred in the ordinary course of business;
(f)    Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition or other Permitted Investment, provided that such
Indebtedness (other than Earn-Out Obligations) does not require the payment in
cash of principal (other than in respect of working capital adjustments) prior
to the Maturity Date, has a final maturity which extends beyond the Maturity
Date, and is subordinated to the Obligations on terms reasonably acceptable to
the Agents; provided, further, that any such Indebtedness constituting Earn-Out
Obligations is paid within 30 days after such amount becomes due;


 
-46-
 




--------------------------------------------------------------------------------





(g)    Indebtedness of any Person that becomes a Restricted Subsidiary of a Loan
Party in a Permitted Acquisition, Permitted Investment (or other acquisition not
prohibited hereunder), which Indebtedness is existing at the time such Person
becomes a Restricted Subsidiary of a Loan Party (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Restricted
Subsidiary of a Loan Party) and Permitted Refinancings thereof; provided that
the aggregate principal amount of Indebtedness permitted to be incurred pursuant
to this clause (g) shall not exceed the sum of (i) $50,000,000 and (ii) if, at
the time such Person becomes a Restricted Subsidiary of a Loan Party,
Consolidated EBITDA for the four Fiscal Quarter period most recently ended is in
excess of Consolidated EBITDA for such period as set forth in the Model dated
December 15, 2016 delivered by Keane Group to the Administrative Agent,
$50,000,000; provided that, (x) solely with respect to any such Indebtedness
incurred pursuant to subclause (ii) above, such Indebtedness shall not require
annual amortization payments in excess of 2.5% of the aggregate original
principal amount of such Indebtedness, and (y) with respect to any such
Indebtedness incurred pursuant to subclauses (i) and (ii) above, such
Indebtedness shall mature no earlier than six months after the Maturity Date;
(h)    the Obligations;
(i)    Subordinated Indebtedness;
(j)    Indebtedness arising pursuant to appeal bonds or similar instruments
required in connection with judgments that do not result in a Default or Event
of Default;
(k)    obligations in respect of letters of credit existing as of the Effective
Date to secure obligations of the type described in clauses (c) and (d) of the
definition of “Permitted Encumbrances”;
(l)    Guarantees of Indebtedness described in this definition;
(m)    [reserved];
(n)    Indebtedness with respect to all obligations and liabilities, contingent
or otherwise, in respect of letters of credit, acceptances and similar
facilities incurred in the ordinary course of business, including, without
limitation, letters of credit in respect of workers’ compensation claims,
health, disability or other employee benefits (whether current or former) or
property, casualty or liability insurance or self-insurance, or other
Indebtedness with respect to reimbursement-type obligations regarding workers’
compensation claims;
(o)    Indebtedness to current or former officers, managers, consultants,
directors and employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests of the Parent or any
other direct or indirect parent of a Borrower permitted by Section 7.06;
(p)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(q)    (i) obligations under Cash Management Services and other Indebtedness in
respect of netting services, automatic clearinghouse arrangements or (ii
Indebtedness arising from the honoring of a bank or other financial institution
of a check, draft or similar instrument drawn


 
-47-
 




--------------------------------------------------------------------------------





against insufficient funds in the ordinary course of business, provided that
such Indebtedness is extinguished within ten (10) Business Days of its
incurrence;
(r)    the Designated Senior Indebtedness, including any Permitted Refinancing
thereof;
(s)    Indebtedness secured by cash deposits, securities or other property in
deposit or securities accounts in connection with the redemption, defeasance,
repurchase or other discharge of any notes to the extent not prohibited by
Section 7.07 of this Agreement;
(t)    Indebtedness not specifically described herein in an aggregate principal
amount not to exceed $50,000,000;
(u)     [reserved];
(v)    Indebtedness of Foreign Subsidiaries of the Parent in an amount not to
exceed the greater of (i) $25,000,000 and (ii) 4.5% of the Total Assets of all
Foreign Subsidiaries at the time of such incurrence and any Permitted
Refinancing thereof;
(w)    to the extent constituting Indebtedness, obligations in respect of (i)
customer deposits and advance payments received in the ordinary course of
business; (ii) letters of credit, bankers’ acceptances, guarantees or other
similar instruments or obligations issued or relating to liabilities or
obligations incurred in the ordinary course of business and (iii) any customary
cash management, cash pooling or netting or setting off arrangements or
automatic clearinghouse arrangements in the ordinary course of business; and
(x)     Contribution Indebtedness and any Permitted Refinancing thereof.
“Permitted Investments” means each of the following:
(a)    as long as no Dominion Trigger Event is then in effect at the time of the
making of such Investment or would arise therefrom (collectively, “Cash
Equivalents”) (including the subsequent monetization thereof):
(i)    U.S. dollars, pounds sterling, euros, the national currency of any
participating member state of the European Union or, in the case of any Foreign
Subsidiary that is a Restricted Subsidiary, such local currencies held by it
from time to time in the ordinary course of business;
(ii)    securities issued or directly and fully guaranteed or insured by the
government of the United States or any country that is a member of the European
Union or any agency or instrumentality thereof in each case with maturities not
exceeding two years from the date of acquisition;
(iii)    certificates of deposit, time deposits and eurodollar time deposits
with maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $500,000,000, or the foreign currency equivalent thereof, and whose
long-term debt is rated “A” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency);


 
-48-
 




--------------------------------------------------------------------------------





(iv)    repurchase obligations for underlying securities of the types described
in clauses (ii) and (iii) above entered into with any financial institution
meeting the qualifications specified in clause (iii) above;
(v)    commercial paper issued by a corporation (other than an Affiliate of the
Parent) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;
(vi)    readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition;
(vii)    Indebtedness issued by Persons (other than the Sponsor or any of its
Affiliates) with a rating of “A” or higher from S&P or “A-2” or higher from
Moody’s in each case with maturities not exceeding two years from the date of
acquisition; and
(viii)    investment funds investing at least 95% of their assets in securities
of the types described in clauses (i) through (vii) above.
(b)    Investments (i) existing on the Effective Date, and set forth on Schedule
7.02 to the Original ABL Credit Agreement, (ii) made pursuant to binding
commitments (whether or not subject to conditions) in effect on the Effective
Date and set forth on Schedule 7.02 to the Original ABL Credit Agreement or
(iii) that replace, refinance, refund, renew or extend any Investment described
under either of the immediately preceding clauses (i) or (ii) but not any
increase in the amount thereof unless required by the terms of the Investment or
otherwise permitted hereunder;
(c)    (i) Investments in the Parent and its Restricted Subsidiaries; provided
that Investments by Loan Parties in Restricted Subsidiaries that are not Loan
Parties pursuant to this clause (c)(i) shall be subject to compliance with the
Payment Conditions and (ii) Investments by Loan Parties in Restricted
Subsidiaries that are not Loan Parties up to $20,000,000;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Guarantees constituting Permitted Indebtedness;
(f)    Investments by any Loan Party in Swap Contracts permitted hereunder;
(g)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with customers and
suppliers, in each case in the ordinary course of business;
(h)    loans or advances to officers, directors and employees of any Loan Party
(or any direct or indirect parent thereof) or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes and


 
-49-
 




--------------------------------------------------------------------------------





(ii) for any other purposes not described in the foregoing clause (i); provided
that the aggregate principal amount outstanding at any time under clause (ii)
above shall not exceed $5,000,000;
(i)    advances of payroll payments to employees in the ordinary course of
business and Investments made pursuant to employment and severance arrangements
of officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business;
(j)    (i) Investments constituting Permitted Acquisitions, (ii) Investments in
an aggregate amount pursuant to this clause (j)(ii) not exceeding $25,000,000
and (iii) subject to no Default or Event of Default, Acquisitions (for purposes
of this subclause (iii), Acquisitions shall include any transaction that would
otherwise constitute an Acquisition in accordance with the definition thereof
regardless of the aggregate consideration payable in connection with such
transaction) in an aggregate amount (such amount to exclude any consideration
funded with the net proceeds of any substantially concurrent issuance of Equity
Interests) pursuant to this clause (j)(iii) not exceeding $35,000,000 in any
Fiscal Year;
(k)    Investments consisting of deposits, prepayments and other credits to
suppliers in the ordinary course of business;
(l)    the endorsement of instruments for collection or deposit in the ordinary
course of business;
(m)    Investments consisting of non-cash consideration received in connection
with the Permitted Dispositions;
(n)    [reserved];
(o)    Investments of a Restricted Subsidiary acquired after the Effective Date
or of an entity merged into or consolidated with a Restricted Subsidiary in
accordance with the definition of Unrestricted Subsidiary after the Effective
Date to the extent that such Investments were not made in contemplation of such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;
(p)    any Investment consisting of intercompany current liabilities in
connection with the cash management, tax and accounting operations of the Keane
Group or any transaction permitted under Section 7.09;
(q)    other Investments not specifically described herein (other than the
purchase or other acquisition of property and assets or businesses of any Person
or of assets constituting a business unit, a line of business or division of
such Person or Equity Interests in a Person that, upon the consummation thereof,
will be a Restricted Subsidiary (including as a result of a merger or
consolidation)); provided that the Loan Parties shall have satisfied the Payment
Conditions;
(r)    Investments consisting of (i) purchases, redemptions or other
acquisitions of any notes issued by the Parent or any of its Subsidiaries, or
(ii) cash, securities or other property in deposit or securities accounts
created in connection with the redemption, defeasance, repurchase, satisfaction
or discharge of any such notes or any Permitted Refinancing in respect thereof,
in each case, in accordance with Section 7.07;


 
-50-
 




--------------------------------------------------------------------------------





(s)    any Investment made with Excluded Property, including, in each case, any
such Investment made in an Unrestricted Subsidiary or joint venture (or similar
entity);
(t)    Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;
(u)    Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business;
(v)    Investments made in connection with the Transactions;
(w)    Investments by an Unrestricted Subsidiary entered into prior to the day
such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary and not
entered into in contemplation thereof;
(x)    Investments in receivables owing to the Parent or any Restricted
Subsidiary created or acquired in the ordinary course of business;
(y)    to the extent constituting an Investment, Permitted Encumbrances or
Permitted Indebtedness;
(z)    Investments consisting of earnest money deposits required in connection
with a purchase agreement, or letter of intent, or other acquisitions to the
extent not otherwise prohibited hereunder; and
(aa)    contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Parent or any of its Subsidiaries; and
(bb)    Investments the payment for which consists of the Equity Interests of
the Parent (other than Disqualified Stock) or any direct or indirect parent of
the Parent.
provided, however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Dominion Trigger Event, (i) no new Investments of
the type specified in clause (a) shall be permitted unless either (A) no Loans
are then outstanding, or (B) the Investment is a temporary Investment pending
expiration of an Interest Period for a LIBOR Rate Loan, the proceeds of which
Investment will be applied to the Obligations after the expiration of such
Interest Period, and (ii) to the extent not already subject to the perfected
security interest of the Collateral Agent under the Security Documents, such
Investments are pledged to the Collateral Agent as additional collateral for the
Obligations pursuant to such agreements as may be reasonably required by the
Collateral Agent.
“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its Permitted Discretion, which:
(a)    is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or
(b)    is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation; or


 
-51-
 




--------------------------------------------------------------------------------





(c)    is made to pay any other amount chargeable to any Loan Party hereunder;
and
(d)    together with all other Permitted Overadvances then outstanding, shall
not (i) exceed ten percent (10%) of the Borrowing Base at any time or (ii)
remain outstanding for more than forty-five (45) consecutive Business Days,
unless the Required Lenders otherwise agree;
provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lender’s obligations with respect to
Letters of Credit, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
Unintentional Overadvances, and such Unintentional Overadvances shall not reduce
the amount of Permitted Overadvances allowed hereunder; further provided that in
no event shall the Administrative Agent make an Overadvance, if after giving
effect thereto, the principal amount of the Credit Extensions would exceed the
Aggregate Commitments (as in effect prior to any termination of the Commitments
pursuant to Section 2.06 hereof); provided further that at the written direction
of the Required Lenders, the Administrative Agent shall cease making such
Overadvances.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) plus accrued and unpaid interest thereon of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended except by an
amount equal to unpaid accrued interest and premium (including any customary
tender premiums) thereon plus other amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal, replacement or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
(measured at the time such modification, refinancing, refunding, renewal,
replacement or extension occurs), (c) at the time thereof, no Event of Default
shall have occurred and be continuing, (d) to the extent such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal, replacement or extension is subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended; provided that a certificate of a
Responsible Officer delivered to the Administrative Agent stating that the Lead
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement and (e) such modification,
refinancing, refunding, renewal, replacement or extension is incurred by the
Person who is the obligor or guarantor of, and shall not have greater guarantees
or security than, the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended (except in the case of the Designated Senior
Indebtedness, including Permitted Refinancings thereof).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established or maintained by a Borrower or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.
“Platform” has the meaning specified in Section 6.02.


 
-52-
 




--------------------------------------------------------------------------------





“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.
“Prepayment Event” means:
(a)    any Disposition of any property or asset of a Loan Party of the type
included in the Borrowing Base; provided that unless a Dominion Trigger Event is
continuing, any such Dispositions generating Net Proceeds not in excess of
$25,000,000, or consisting of Dispositions in the ordinary course of business,
in each case, shall not be a Prepayment Event;
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of any property or asset
of a Loan Party of the type included in the Borrowing Base; provided that unless
a Dominion Trigger Event is continuing, any such transaction generating Net
Proceeds not in excess of $25,000,000 shall not be a Prepayment Event,
unless in either case of clause (a) or (b), (i) the proceeds therefrom are
required to be paid to the holder of a Lien on such property or asset having
priority over the Lien of the Collateral Agent or (ii) prior to the occurrence
of a Dominion Trigger Event, the proceeds therefrom are utilized for purposes of
replacing or repairing the assets in respect of which such proceeds, awards or
payments were received within 12 months of the receipt of such proceeds, or
committed to be so utilized within such period and are actually utilized within
the later of such 12-month period or 6 months after such commitment.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
“Register” has the meaning specified in Section 10.06(c).
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Keane Group as prescribed by the Securities
Laws.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within, from or into any building, structure,
facility or fixture.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Reports” has the meaning provided in Section 9.12(b).
“Request for Credit Extension” means (a) with respect to a Borrowing, Conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.


 
-53-
 




--------------------------------------------------------------------------------





“Required Lenders” means, as of any date of determination, at least two Lenders
holding more than 50% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, at least two Lenders
holding in the aggregate more than 50% of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Reserved Swap Contracts” means any Bank Products in the form of Swap Contracts
with respect to which the Lead Borrower and the provider thereof have notified
the Administrative Agent of the intent to include such Reserved Swap Contracts
as permitted to be repaid under clause seventh of the default waterfall set
forth in Section 8.03 and with respect to which the Administrative Agent in its
Permitted Discretion in accordance with the provisions of Section 2.01(b)
establishes a Bank Product Reserve in respect thereof in an amount not exceeding
the Swap Termination Value in respect thereof so long as no Overadvance would
result from the establishment of a Bank Product Reserve for such amount and for
all other Reserved Swap Contracts.
“Reserves” means all (if any) Inventory Reserves, Debt Maturity Reserve and
Availability Reserves.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, treasurer or assistant treasurer, or
secretary or assistant secretary of a Loan Party (or any individual performing
substantially similar functions regardless of his or her title) or any of the
other individuals designated in writing to the Administrative Agent by an
existing Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restatement Effective Date” means the date on which the conditions precedent
set forth in Section 4.01 of this Agreement are satisfied or waived.
“Restricted Payment” means the declaration or payment of any dividend or other
distribution (whether in cash, securities or other property) on account of any
Equity Interests of the Parent or any Restricted Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation, termination of, or other acquisition for value of,
any such Equity Interests.
“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Parent that is not then an Unrestricted Subsidiary; provided that upon an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary.”
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sanction(s)” means any applicable economic sanctions program having the force
of law administered or enforced by the United States Government (including
without limitation, OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority.


 
-54-
 




--------------------------------------------------------------------------------





“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
“Security Agreement” means the Security Agreement dated as of the Effective Date
among the Loan Parties and the Collateral Agent in the form of Exhibit J to the
Original ABL Credit Agreement.
“Security Documents” means the Security Agreement, the Blocked Account
Agreements and each other security agreement or other instrument or document
executed and delivered by any Loan Party to the Collateral Agent pursuant to
this Agreement or any other Loan Document granting a Lien to secure any of the
Obligations.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Keane Group as of that date determined in accordance
with GAAP.
“Settlement Date” has the meaning provided in Section 2.14(a).
“Similar Business” means any business conducted or proposed to be conducted by
the Parent and its Restricted Subsidiaries on the Effective Date or any business
that is similar, reasonably related, incidental, ancillary or complementary
thereto, or is a reasonable extension, development or expansion thereof.
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person will be greater than the amount that would
be required to pay the probable liability of such Person on its debts and other
liabilities, subordinated, contingent or otherwise, as they become absolute and
matured, (c) such Person is able to realize upon its properties and assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts beyond such
Person’s ability to pay as such debts mature, and (e) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or
transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged. The amount of all
guarantees at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at the time, can reasonably be expected to
become an actual or matured liability.
“Specified Existing Commitment Class” has the meaning specified in Section
2.16(a).
“Specified Transaction” means any incurrence or repayment of Indebtedness (other
than for working capital purposes) or Investment or capital contribution that
results in a Person becoming a Restricted Subsidiary or an Unrestricted
Subsidiary, any acquisition or any disposition that results in a Restricted
Subsidiary ceasing to be a Subsidiary of the Parent, any Investment constituting
an acquisition of assets constituting a business unit, line of business or
division of another Person, or any Disposition of a business unit, line of
business or division of the Parent or a Restricted Subsidiary, in each case
whether by merger, consolidation, amalgamation or otherwise.


 
-55-
 




--------------------------------------------------------------------------------





“Sponsor” means Cerberus Capital Management L.P.
“Sponsor Affiliated Lender” means financial institutions (including commercial
finance companies), investment funds or managed accounts with respect to which
any Sponsor or an Affiliate of such Sponsor is an Affiliate or an advisor or
manager in the ordinary course of business, provided, that, (a) no Sponsor
Affiliated Lender shall have any right to (i) attend (including by telephone)
any meeting or discussions (or portion thereof) among the Administrative Agent
or any Lender to which representatives of the Loan Parties are not invited, and
(ii) receive any information or material prepared by, or for the use of, the
Administrative Agent or any Lender (including, without limitation any commercial
finance examinations or appraisals) or any communication by or among
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans), or (iii)
make or bring (or participate in, other than as a passive participant in or
recipient of its pro rata benefits of) any claim, in its capacity as a Lender,
against the Administrative Agent or any other Lender or any of their respective
Affiliates with respect to any duties or obligations or alleged duties or
obligations of the Administrative Agent or any other such Lender under the Loan
Documents and (b) each Sponsor Affiliated Lender (other than an Affiliated Debt
Fund) shall be deemed to have voted in the same proportion as Lenders that are
not Sponsor Affiliated Lenders in connection with any amendment, waiver or
consent hereunder, except that (i) the Commitment of a Sponsor Affiliated Lender
may not be increased or extended without the consent of such Lender and (ii)
Sponsor Affiliated Lenders shall be entitled to vote in connection with any
amendment, waiver or consent hereunder that adversely affects the Sponsor
Affiliated Lender disproportionately as compared to other affected Lenders. For
clarity, except as provided in clause (b) above, if any action requires the
consent of any “affected Lender,” the Sponsor Affiliated Lender shall be deemed
to have consented to such action.
“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit.
“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. LIBOR Rate Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations pursuant to
subordination provisions in form and on terms reasonably approved in writing by
the Administrative Agent.
“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
limited liability company, limited liability partnership or other limited or
general partnership, trust, association or other business entity of which an
aggregate of at least a majority of the outstanding Equity Interests or other
interests entitled to vote in the election of the board of directors of such
corporation (irrespective of whether, at the time, Equity Interests of any other
class or classes of such corporation shall have or might


 
-56-
 




--------------------------------------------------------------------------------





have voting power by reason of the happening of any contingency), managers,
trustees or other controlling persons, or an equivalent controlling interest
therein, of such Person is, at the time, directly or indirectly, owned by such
Person and/or one or more subsidiaries of such Person.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means any obligation under a Swap Contract.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B to the Original ABL Credit Agreement or such other form as approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.
“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C‑2 to the Original ABL Credit Agreement, payable to the
Swing Line Lender or its registered assigns, evidencing the Swing Line Loans
made by the Swing Line Lender.


 
-57-
 




--------------------------------------------------------------------------------





“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Date” means the earliest to occur of (a) the latest Maturity Date
of any Class of Loans, (b) the date on which the maturity of the Obligations is
accelerated (or deemed accelerated) and the Commitments are irrevocably
terminated (or deemed terminated) in accordance with Article VIII, or (c) the
termination of the remaining Commitments in accordance with the provisions of
Section 2.06 hereof.
“Term Loan Agent” means Owl Rock Capital Corporation as administrative agent and
collateral agent under the Term Loan Credit Agreement.
“Term Loan Credit Agreement” means that certain term loan agreement, dated as of
March 15, 2017, by and among the Parent Guarantor, the Lead Borrower, the other
borrowers and guarantors party thereto, the Term Loan Agent and the lenders
party thereto, as amended, amended and restated, supplemented, waived or
otherwise modified from time to time or refunded, refinanced, restructured,
replace, renewed, repaid, increased or extended from time to time, in each case,
in accordance with the provisions hereof.
“Term Loan Debt” means the Indebtedness and other obligations (including the
“Obligations” as defined in the Term Loan Agreement) under the Term Loan Credit
Agreement.
“Total Assets” means the total consolidated assets of the Keane Group, as shown
on the most recent financial statements of the Parent that the Administrative
Agent has received in accordance with the terms of this Agreement.
“Total Net Debt” shall mean, as of any date of determination, (a) the aggregate
principal amount of Indebtedness of the Parent on a Consolidated basis
outstanding on such date, in an amount that would be reflected on a balance
sheet prepared as of such date on a Consolidated basis in accordance with GAAP,
minus (b) the aggregate amount of cash and Cash Equivalents (other than
restricted cash and Cash Equivalents), not to exceed $100,000,000, in each case,
included on the consolidated balance sheet of the Parent and its Restricted
Subsidiaries as of such date; provided, that Indebtedness in respect of Swap
Contracts (if any) shall only be included for purposes of clause (a) above to
the extent (and only in the amount of any excess by which) the aggregate Swap
Termination Value in respect of such Swap Contracts exceeds $5,000,000.
“Total Net Leverage Ratio” means as of any date, the ratio of (a) Total Net Debt
outstanding on such date to (b) Consolidated EBITDA for the latest Measurement
Period ending closest to such date, all calculated for the Parent on a
Consolidated basis.


 
-58-
 




--------------------------------------------------------------------------------





“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations; provided that for purposes of Section 2.09(a), the Total
Outstandings shall not include the outstanding amount of any Swing Line Loans.
“Transactions” means, collectively, (a) the execution and delivery of this
Agreement and the Loan Documents to be entered into on the Effective Date, (b)
the execution and delivery of the amendment to the Existing Note Purchase
Agreement and any other agreements, instruments and documents to be entered
therewith on the Effective Date, and the repayment in full or in part of the
Existing NPA Debt, (c) the repayment in full of the Indebtedness under, and the
termination of, the Existing ABL Credit Agreement, (d) the repayment in full of
the Indebtedness under, and the termination of, the Existing Term Loan Credit
Agreement, (e) the consummation of any other transactions in connection with the
foregoing, (f) the consummation of any Designated Senior Indebtedness (including
Permitted Refinancings thereof), and (g) the payment of fees, premiums and
expenses in connection with the foregoing.
“Trican Transaction” means the acquisition of certain assets located in the
United States by the Lead Borrower pursuant to the Asset Purchase Agreement,
dated as of January 25, 2016 by and among Trican Well Services Ltd., the Seller
Companies (as defined therein), the Lead Borrower and Keane Frac, LP, and the
transaction related thereto.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBOR Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
and any successor statute, as in effect from time to time (except that terms
used herein which are defined in the Uniform Commercial Code as in effect in the
State of New York on the Effective Date shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute except as Agent may
otherwise determine); provided, however, that at any time, if by reason of
mandatory provisions of law, any or all of the perfections or priority of
Agent’s security interest in any item or portion of the Collateral is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than the
State of New York, the term “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdictions and any successor statute, as in effect from
time to time, for purposes of the provisions hereof relating to such perfection
or priority or for purposes of definitions relating to such provisions.
“UFCA” has the meaning specified in Section 10.20(d).
“UFTA” has the meaning specified in Section 10.20(d).
“Unintentional Overadvance” means an Overadvance which, to the Administrative
Agent’s knowledge, did not constitute an Overadvance when made but which has
become an Overadvance resulting from changed circumstances beyond the control of
the Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base or misrepresentation
by the Loan Parties.
“United States” and “U.S.” mean the United States of America.
“Unaudited Financial Statements” shall mean the unaudited financial statements
of the Lead Borrower for the Fiscal Quarter period ending September 30, 2016.
“United States Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(2)(iii).
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


 
-59-
 




--------------------------------------------------------------------------------





“Unrestricted Subsidiary” means (a) as of the Effective Date, each Subsidiary of
the Parent listed on Schedule 1.04 to the Original ABL Credit Agreement, (b) any
Subsidiary of the Parent designated by the Board of Directors of the Lead
Borrower as an Unrestricted Subsidiary pursuant to this definition subsequent to
the Effective Date, and (c) any Subsidiary of an Unrestricted Subsidiary. The
Lead Borrower may at any time after the Effective Date designate any Restricted
Subsidiary an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default shall have occurred and be continuing, (ii) after giving
effect to such designation on a pro forma basis, the Consolidated Fixed Charge
Coverage Ratio for the Measurement Period most recently ended on or prior to the
date of such designation is at least 1.00 to 1.00, (iii) the Loan Parties shall
have satisfied the Payment Conditions with respect to Restricted Payments, and
(iv) no Restricted Subsidiary may be designated as an Unrestricted Subsidiary if
it is a “Restricted Subsidiary” for the purpose of the Designated Senior
Indebtedness (including Permitted Refinancings thereof). Other than with respect
to Subsidiaries designated as Unrestricted Subsidiaries on the Effective Date,
the designation of any Restricted Subsidiary as an Unrestricted Subsidiary after
the Effective Date shall constitute an Investment by the Parent therein at the
date of designation in an amount equal to the Fair Market Value of the Parent’s
and its Subsidiaries’ investment therein. Other than with respect to
Subsidiaries designated as Unrestricted Subsidiaries on the Effective Date
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Parent in such Unrestricted Subsidiary pursuant to the
preceding sentence in an amount equal to the Fair Market Value at the date of
such designation of the Borrowers’ Investment in such Subsidiary.
“U.S. Lender” means any Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Voting Stock” means with respect to any Person, (a) one (1) or more classes of
Equity Interests of such Person having general voting powers to elect at least a
majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Equity Interests of any other class or
classes have or might have voting power by reason of the happening of any
contingency, and (b) any Equity Interests of such Person convertible or
exchangeable without restriction at the option of the holder thereof into Equity
Interests of such Person described in clause (a) of this definition.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the quotient obtained by dividing (a) the sum of the products of the
number of years from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness multiplied by the amount of
such payment, by (b) the sum of all such payments.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will”


 
-60-
 




--------------------------------------------------------------------------------





shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, unless otherwise expressly provided, the word “from” means “from
and including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
on a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein and without including the effect of any changes
to lease accounting that requires the assets and liabilities arising under
operating leases to be recognized in any statement of financial position.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.


 
-61-
 




--------------------------------------------------------------------------------





1.04    Rounding. Any financial ratios required to be maintained by the Loan
Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern Time (daylight or standard, as
applicable).
1.06    Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary herein, the Consolidated Fixed
Charge Coverage Ratio and the Total Net Leverage Ratio shall be calculated in
the manner prescribed by this Section 1.06.
(b)    For purposes of calculating the Consolidated Fixed Charge Coverage Ratio
and the Total Net Leverage Ratio, Specified Transactions (and the incurrence or
repayment of any Indebtedness in connection therewith) that have been made (i)
during the applicable Measurement Period and (ii) subsequent to such Measurement
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made shall be calculated on a pro forma basis assuming that
all such Specified Transactions (and any increase or decrease in Consolidated
EBITDA and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable
Measurement Period. If since the beginning of any applicable Measurement Period
any Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Parent or any of its Subsidiaries
since the beginning of such Measurement Period shall have made any Specified
Transaction that would have required adjustment pursuant to this Section 1.06,
then the Consolidated Fixed Charge Coverage Ratio and the Total Net Leverage
Ratio shall be calculated to give pro forma effect thereto in accordance with
this Section 1.06.
(c)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Lead Borrower and may include, without duplication,
cost savings, operating expense reductions, restructuring charges and expenses
and cost-saving synergies resulting from such Investment, acquisition,
disposition, merger, consolidation or discontinued operation or other
transaction, in each case calculated in the manner described in the definition
of Consolidated EBITDA.
(d)    Interest on a Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer of the Lead Borrower to be the rate of interest implicit in such Capital
Lease Obligation in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Lead Borrower or Subsidiary may
designate.
(e)    Notwithstanding anything in this Agreement to the contrary, with respect
to any Designated Acquisition and the incurrence of any Designated Indebtedness
or Lien in connection therewith, compliance with the Payment Conditions test
required by this Agreement for such Designated Acquisition or such Designated
Indebtedness shall be determined on the date the definitive acquisition
agreement for such Designated Acquisition is entered into and, only with respect
to the tests described in clause (b)(i)(A) and (b)(ii) of the definition of
“Payment Conditions”, at the time of closing of such Designated Acquisition and
incurrence of such Designated Indebtedness and, thereafter until


 
-62-
 




--------------------------------------------------------------------------------





consummation of such Designated Acquisition or the termination of such
definitive agreement relating to such Designated Acquisition, all other
incurrence tests under this Agreement shall be required to be complied with on
an actual basis without giving effect to such Designated Acquisition and on a
pro forma basis after giving effect to such Designated Acquisition and the
incurrence of such Designated Indebtedness.
1.07    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms of any
Issuer Documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.
1.08    Certifications. All certifications to be made hereunder by an officer or
representative of a Loan Party shall be made by such Person in his or her
capacity solely as an officer or a representative of such Loan Party, on such
Loan Party’s behalf, and not in such Person’s individual capacity.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Committed Loans; Reserves.
(a)    Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans in Dollars (each such loan, a “Committed Loan”)
to the Borrowers from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the lesser
of (x) the amount of such Lender’s Commitment, or (y) such Lender’s Applicable
Percentage of the Borrowing Base; subject in each case to the following
limitations:
(i)    after giving effect to any Committed Borrowing, the Total Outstandings
shall not exceed the Loan Cap,
(ii)    after giving effect to any Committed Borrowing, the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed the lesser of (x) such Lender’s Commitment and (y) such
Lender’s Applicable Percentage of the Borrowing Base, and
(iii)    the Outstanding Amount of all L/C Obligations shall not at any time
exceed the Letter of Credit Sublimit.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or LIBOR Rate Loans, as further provided herein.
(b)    The Administrative Agent shall have the right, at any time and from time
to time after the Effective Date in its Permitted Discretion to establish,
modify or eliminate Reserves upon three (3) Business Days’ prior written notice
to the Lead Borrower (during which period the Administrative Agent shall be
available to discuss in good faith any such proposed Reserve with


 
-63-
 




--------------------------------------------------------------------------------





the Lead Borrower and the Loan Parties may take such action as may be required
so that the event, condition or matter that is the basis for such Reserve or
modification no longer exists); provided that no such prior notice shall be
required for (1) changes to any Reserves resulting solely by virtue of
mathematical calculations of the amount of the Reserve in accordance with the
methodology of calculation previously utilized, or (2) changes to Reserves or
establishment of additional Reserves if it would be reasonably likely that a
Material Adverse Effect to the Lenders would occur were such Reserve not changed
or established prior to the expiration of such three (3) Business Day period, or
(3) changes to Reserves when a Default or Event of Default exists. Promptly
after the Administrative Agent has knowledge that the event, condition or matter
which is the basis for the establishment of a Reserve no longer exists, the
Administrative Agent shall eliminate such Reserve.
2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Committed Loans (other than Swing Line Loans) shall be either Base Rate
Loans or LIBOR Rate Loans as the Lead Borrower may request subject to and in
accordance with this Section 2.02. All Swing Line Loans shall be only Base Rate
Loans. Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.
(b)    Each Committed Borrowing, each Conversion of Committed Loans from one
Type to the other, and each continuation of LIBOR Rate Loans shall be made upon
the Lead Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 12:00 p.m. (i) three (3) Business Days prior to the
requested date of any Borrowing of, Conversion to or continuation of LIBOR Rate
Loans or of any Conversion of LIBOR Rate Loans to Base Rate Loans, and (ii) one
Business Day prior to the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Lead Borrower wishes to request LIBOR Rate Loans
having an Interest Period of twelve months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. Not later than 11:00 a.m., three Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Lead Borrower (which notice may be by telephone) whether or not
the requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by the Lead Borrower pursuant to this Section 2.02(b) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Lead Borrower. Each Borrowing of, Conversion to or continuation
of LIBOR Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or Conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice (whether telephonic or written) shall specify (i)
whether the Lead Borrower is requesting a Committed Borrowing, a Conversion of
Committed Loans from one Type to the other, or a continuation of LIBOR Rate
Loans, (ii) the requested date of the Borrowing, Conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, Converted or continued, (iv) the Class and Type
of Committed Loans to be borrowed or to which existing Committed Loans are to be
Converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Lead Borrower fails to


 
-64-
 




--------------------------------------------------------------------------------





specify a Type of Committed Loan in a Committed Loan Notice or if the Lead
Borrower fails to give a timely notice requesting a Conversion or continuation,
then the applicable Committed Loans shall be made as, or Converted to, Base Rate
Loans. Any such automatic Conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable LIBOR Rate Loans. If the Lead Borrower requests a Borrowing of,
Conversion to, or continuation of LIBOR Rate Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be Converted to a LIBOR Rate Loan.
(c)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the relevant Class of the amount of its
Applicable Percentage of the applicable Class of Committed Loans, and if no
timely notice of a Conversion or continuation is provided by the Lead Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic Conversion to Base Rate Loans described in Section 2.02(b). In the
case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02, the
Administrative Agent shall use reasonable efforts to make all funds so received
available to the Borrowers in like funds by no later than 4:00 p.m. on the day
of receipt by the Administrative Agent either, at the option of the Lead
Borrower, by (i) crediting the account of the Lead Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Lead Borrower; provided, however, that if,
on the date the Committed Loan Notice with respect to such Borrowing is given by
the Lead Borrower, there are L/C Borrowings outstanding, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrowers as provided
above.
(d)    The Administrative Agent, without the request of (but with notice to) the
Lead Borrower, may advance any interest, fee, service charge, expenses, or other
payment to which any Credit Party is entitled from the Loan Parties pursuant
hereto or any other Loan Document and may charge the same to the Loan Account
notwithstanding that an Overadvance may result thereby, except that with respect
to any third-party fees and expenses, the Administrative Agent shall only make
such an advance in the event that the Borrowers, after receipt of an invoice
therefor, fail to make such payment when due. The Administrative Agent shall
advise the Lead Borrower of any such advance or charge promptly after the making
thereof. Such action on the part of the Administrative Agent shall not
constitute a waiver of the Administrative Agent’s rights and the Borrowers’
obligations under Section 2.05(c). Any amount which is added to the principal
balance of the Loan Account as provided in this Section 2.02(d) shall bear
interest at the interest rate then and thereafter applicable to Base Rate Loans.
(e)    Except as otherwise provided herein, a LIBOR Rate Loan may be continued
or Converted only on the last day of an Interest Period for such LIBOR Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
Converted to or continued as LIBOR Rate Loans without the consent of the
Required Lenders.
(f)    The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBOR Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the


 
-65-
 




--------------------------------------------------------------------------------





Administrative Agent shall notify the Lead Borrower and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(g)    After giving effect to all Committed Borrowings, all Conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten (10) Interest Periods
in effect with respect to LIBOR Rate Loans.
(h)    The Administrative Agent, the Lenders, the Swing Line Lender and each L/C
Issuer shall have no obligation to make any Loan or to provide any Letter of
Credit if an Overadvance would result. The Administrative Agent may, in its
discretion, make Permitted Overadvances without the consent of the Borrowers,
the Lenders, the Swing Line Lender and each L/C Issuer and the Borrowers and
each Lender shall be bound thereby. Any Permitted Overadvance may constitute a
Swing Line Loan. A Permitted Overadvance is for the account of the Borrowers and
shall constitute a Base Rate Loan and an Obligation and shall be repaid by the
Borrowers in accordance with the provisions of Section 2.05(c). The making of
any such Permitted Overadvance on any one occasion shall not obligate the
Administrative Agent or any Lender to make or permit any Permitted Overadvance
on any other occasion or to permit such Permitted Overadvances to remain
outstanding. The making by the Administrative Agent of a Permitted Overadvance
shall not modify or abrogate any of the provisions of Section 2.03 regarding the
Lenders’ obligations to purchase participations with respect to Letters of
Credit or of Section 2.04 regarding the Lenders’ obligations to purchase
participations with respect to Swing Line Loans. The Administrative Agent shall
have no liability for, and no Loan Party or Credit Party shall have the right
to, or shall, bring any claim of any kind whatsoever against the Administrative
Agent with respect to Unintentional Overadvances regardless of the amount of any
such Overadvance(s).
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)     Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance (among other things) upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Effective Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrowers,
and to amend or extend Letters of Credit previously issued by it, in accordance
with Section 2.03(b) below, and (2) to honor drawings under the Letters of
Credit issued by it; and (B) the Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrowers and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Loan Cap, (y) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment or such
Lender’s Applicable Percentage of the Borrowing Base, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Lead Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Borrowers that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and


 
-66-
 




--------------------------------------------------------------------------------





accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
(ii)     No L/C Issuer shall issue any Letter of Credit, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders and the applicable L/C Issuer have
approved such expiry date;
(B)    During the period after which the Lead Borrower notifies the L/C Issuers
(through the Administrative Agent) that it intends to make a Specified Equity
Contribution, but prior to the receipt by the Parent of such proceeds; or
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Letter of Credit (or
such later date as to which the Administrative Agent and the applicable L/C
Issuer may agree) or all the Lenders have approved such expiry date.
(iii)     No L/C Issuer shall issue any Letter of Credit without the prior
consent of the Administrative Agent (and even with such consent shall not be
obligated to issue such Letter of Credit unless otherwise consented to by such
L/C Issuer in its sole discretion) if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Effective Date, or shall impose upon such L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Effective Date and which
such L/C Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    such Letter of Credit is to be denominated in a currency other than
Dollars; provided that if such L/C Issuer, in its discretion, issues a Letter of
Credit denominated in a currency other than Dollars, all reimbursements by the
Borrowers of the honoring of any drawing under such Letter of Credit shall be
paid in the currency in which such Letter of Credit was denominated;
(D)    such Letter of Credit contains any provisions for automatic reinstatement
of the Stated Amount after any drawing thereunder;
(E)    a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, except as
provided in Section 9.16;
(F)    the aggregate Outstanding Amount of L/C Obligations in respect of Letters
of Credit issued by such L/C Issuer would exceed such L/C Issuer’s L/C Issuer
Sublimit; or


 
-67-
 




--------------------------------------------------------------------------------





(G)    such Letter of Credit is a commercial letter of credit unless such L/C
Issuer generally issues such type of instruments for other borrowers.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof or if the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.
(v)     Each L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.
(vi)    The letters of credit set forth on Schedule 2.03(a) to the Original ABL
Credit Agreement (the “Existing Letters of Credit”) have been established and
issued by applicable L/C Issuer indicated thereon for the account of the Lead
Borrower or any of its Restricted Subsidiaries pursuant to the Existing Credit
Agreements, and shall be deemed to have been issued under this Agreement on the
Effective Date.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)     Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Lead Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Lead Borrower. Such Letter of Credit Application must be received by the
applicable L/C Issuer and the Administrative Agent not later than 12:00 p.m. at
least two (2) Business Days (or such other date and time as the Administrative
Agent and the applicable L/C Issuer may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable L/C Issuer may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the applicable
L/C Issuer may reasonably require. Additionally, the Lead Borrower shall furnish
to the applicable L/C Issuer and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as the applicable L/C Issuer or the
Administrative Agent may reasonably require.
(ii)     Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Lead Borrower and, if not, the applicable L/C
Issuer will provide the Administrative Agent with a copy thereof. Unless the
applicable L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that


 
-68-
 




--------------------------------------------------------------------------------





one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the applicable L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the applicable Borrower or enter into the applicable amendment, as the case may
be, in each case in accordance with the applicable L/C Issuer’s usual and
customary business practices. Immediately upon the issuance or amendment of each
Letter of Credit, each Lender shall be deemed to (without any further action),
and hereby irrevocably and unconditionally agrees to, purchase from the
applicable L/C Issuer, without recourse or warranty, a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the Stated Amount of such Letter of Credit. Upon any
change in the Commitments under this Agreement, it is hereby agreed that with
respect to all L/C Obligations, there shall be an automatic adjustment to the
participations hereby created to reflect the new Applicable Percentages of the
assigning and assignee Lenders.
(iii)    If the Lead Borrower so requests in any applicable Letter of Credit
Application, each L/C Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Standby Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued.
Unless otherwise directed by the applicable L/C Issuer, the Lead Borrower shall
not be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) applicable L/C Issuer
to permit the extension of such Standby Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the applicable L/C Issuer shall not permit any such extension if
(A) such L/C Issuer has determined that it would not be permitted at such time
to issue such Standby Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clauses (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Lead Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Lead
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)     Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Lead Borrower and the Administrative Agent thereof on or prior to the Honor
Date (as defined below); provided, however, that any failure to give or delay in
giving such notice shall not relieve the Borrowers of their obligation to
reimburse such L/C Issuer and the Lenders with respect to any such payment. No
later than 11:00 a.m. on the first Business Day after the later of the date of
any payment by the applicable L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”) or the date that such L/C Issuer notifies the Lead
Borrower of such drawing, the Borrowers shall reimburse the applicable L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrowers fail to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of


 
-69-
 




--------------------------------------------------------------------------------





the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, the Borrowers shall be deemed to have requested a Committed Borrowing of
Base Rate Loans to be disbursed in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02(b) for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice). Any notice given by
an L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
(ii)    Each Lender shall upon any notice from the Administrative Agent pursuant
to Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrowers in such amount. The Administrative Agent
shall remit the funds so received to the applicable L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
(iv)     Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit issued by it, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.
(v)     Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit
issued by it, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Lead Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse an L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)     If any Lender fails to make available to the Administrative Agent for
the account of an L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is


 
-70-
 




--------------------------------------------------------------------------------





immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by such L/C Issuer in
accordance with banking industry rules on interbank compensation plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of an L/C Issuer submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.
(d)    Repayment of Participations.
(i)     At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrowers or otherwise, including proceeds of cash collateral applied thereto by
the Administrative Agent pursuant to Section 2.03(g)), the Administrative Agent
will distribute to such Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Obligations Absolute. The obligation of the Borrowers to reimburse each
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


 
-71-
 




--------------------------------------------------------------------------------





(iv)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or
(vi)    the fact that any Event of Default shall have occurred and be
continuing.
Notwithstanding the foregoing, any such reimbursement by the Borrowers shall be
without prejudice and shall not constitute a waiver of any claim that the
Borrowers may have against any L/C Issuer, the Administrative Agent or the
Lenders arising out of or relating to any Letter of Credit, which shall in each
case be subject to the limitations on liability for any L/C Issuer or the
Administrative Agent set forth in Section 2.03(f).
The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will promptly notify the applicable L/C Issuer. The Borrowers
shall be conclusively deemed to have waived any such claim against such L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of any L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct as determined in a final non-appealable judgment of a court of
competent jurisdiction; (iii) any error, omission, interruption, loss or delay
in transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of any
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by such L/C
Issuer’s willful misconduct or gross negligence or


 
-72-
 




--------------------------------------------------------------------------------





such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
(or such L/C Issuer may refuse to accept and make payment upon such documents if
such documents are not in strict compliance with the terms of such Letter of
Credit), and such L/C Issuer shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.
(g)    Cash Collateral. Upon the written request of the Administrative Agent or
the applicable L/C Issuer, if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Borrowers shall, in each
case, within one Business Day after such request, Cash Collateralize the then
Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder. For
purposes of this Agreement, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the applicable
L/C Issuers and the Lenders, as collateral for the L/C Obligations, cash or
deposit account balances in an amount equal to 103% of the Outstanding Amount of
all L/C Obligations, pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and such L/C Issuers (which documents
are hereby consented to by the Lenders). The Borrowers hereby grant to the
Collateral Agent a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing to secure all Obligations.
Such cash collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America, except that Permitted Investments of the
type listed in clause (a) of the definition thereof may be made at the request
of the Lead Borrower at the option and in the sole discretion of the
Administrative Agent (and at the Borrowers’ risk and expense); and interest or
profits, if any, on such investments shall accumulate in such account. If at any
time the Administrative Agent reasonably determines that any funds held as cash
collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrowers will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as cash collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as cash collateral that the Administrative Agent
reasonably determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as cash
collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the applicable L/C Issuer and, to the extent not so
applied, shall thereafter be applied, to the extent permitted under applicable
Law, to satisfy other Obligations.
(h)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Lead Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each Standby Letter of Credit, and (ii)
the rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each Commercial Letter of Credit.
(i)    Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily


 
-73-
 




--------------------------------------------------------------------------------





Stated Amount under each such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit). For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
the Letter of Credit shall be determined in accordance with Section 1.07. Letter
of Credit Fees shall be (i) due and payable on the first day of each April,
July, October and January, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand, and (ii) computed on a quarterly basis in arrears.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate as
provided in Section 2.08(b) hereof.
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers shall pay directly to the applicable L/C Issuer for its
own account a fronting fee (i) with respect to each Commercial Letter of Credit,
at a rate equal to 0.125% per annum, computed on the amount of such Letter of
Credit, and payable upon the issuance or amendment thereof, and (ii) with
respect to each Standby Letter of Credit, at a rate equal to 0.125% per annum,
computed on the daily amount available to be drawn under such Letter of Credit
and on a quarterly basis in arrears. Such fronting fees shall be due and payable
on the first day of each April, July, October and January, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with Section
1.07. In addition, the Borrowers shall pay directly to the applicable L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the applicable L/C
Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.
(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrowers from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed Loan Cap, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender at such time, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans at such time shall not exceed such Lender’s Commitment, and provided,
further, that the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan, and provided further that the Swing
Line Lender shall not be obligated to make any Swing Line Loan at any time when
any Lender is at such time a Defaulting Lender hereunder, unless the Swing Line
Lender has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate the Swing Line Lender’s risk with respect to such Lender.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this


 
-74-
 




--------------------------------------------------------------------------------





Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall bear interest only at a rate based on the Base Rate.
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage multiplied by the
amount of such Swing Line Loan. The Swing Line Lender shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the Swing Line Lender in
connection with Swing Line Loans made by it or proposed to be made by it as if
the term “Administrative Agent” as used in Article IX included the Swing Line
Lender with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the Swing Line Lender.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Lead Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Lead Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent at the request of the Required Lenders prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender may, not
later than 4:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrowers either
by (i) to the extent any such account exists, crediting the account of the Lead
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to the Swing Line Lender by the Lead Borrower; provided, however, that
if, on the date of the proposed Swing Line Loan, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrowers as provided above.
(c)    Refinancing of Swing Line Loans.
(i)     The Swing Line Lender at any time in its sole and absolute discretion
may (and with respect to any Swing Line Loans that is outstanding on the date
that is one week after the funding thereof, shall) request, on behalf of the
Borrowers (which hereby irrevocably authorize the Swing Line Lender to so
request on their behalf), that each Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the


 
-75-
 




--------------------------------------------------------------------------------





Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Lead Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
(ii)     If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)     If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
(iv)     Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)     At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.


 
-76-
 




--------------------------------------------------------------------------------





(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans on
the first day of each month and the Maturity Date. Until each Lender funds its
Base Rate Loan or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Applicable Percentage of any Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the Swing Line
Lender.
(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments.
(a)    The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
12:00 p.m. (A) three (3) Business Days prior to any date of prepayment of LIBOR
Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of LIBOR Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Class(es) and Type(s) of Loans to
be prepaid and, if LIBOR Rate Loans, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a LIBOR Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.
(b)    The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the date of
the prepayment. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.


 
-77-
 




--------------------------------------------------------------------------------





(c)    If for any reason the Total Outstandings at any time exceed the Loan Cap
as then in effect, the Borrowers shall immediately prepay the Loans and L/C
Borrowings and/or Cash Collateralize the L/C Obligations (other than L/C
Borrowings) in an aggregate amount equal to such excess.
(d)    The Borrowers shall prepay the Loans and Cash Collateralize the L/C
Obligations in accordance with the provisions of Section 6.12 hereof.
(e)    The Borrowers shall prepay the Loans and Cash Collateralize the L/C
Obligations in an amount equal to the Net Proceeds paid in cash received by a
Loan Party on account of a Prepayment Event, irrespective of whether a Dominion
Trigger Event then exists and is continuing, provided, however, unless a
Dominion Trigger Event has occurred and is continuing, the Borrowers shall only
be required to prepay the Loans and Cash Collateralize the L/C Obligations with
Net Proceeds arising from a Prepayment Event in an amount equal to the lesser of
(i) such Net Proceeds and (ii) the amounts advanced or available to be advanced
against the assets subject to the Prepayment Event based upon the applicable
advance rates in the Borrowing Base (adjusted for any applicable Reserves).
(f)    Prepayments made pursuant to Section 2.05(c), (d) and (e) above, first,
shall be applied ratably to the L/C Borrowings and the Swing Line Loans, second,
shall be applied ratably to the outstanding Committed Loans, third, shall be
used to Cash Collateralize the remaining L/C Obligations; and, fourth, the
amount remaining, if any, after the prepayment in full of all L/C Borrowings,
Swing Line Loans and Committed Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full may be retained by
the Borrowers for use in the ordinary course of its business. Upon the drawing
of any Letter of Credit that has been Cash Collateralized, the funds held as
Cash Collateral shall be applied (without any further action by or notice to or
from the Borrowers or any other Loan Party) to reimburse the applicable L/C
Issuer or the Lenders, as applicable. Subject to the foregoing, outstanding Base
Rate Loans shall be prepaid before outstanding LIBOR Rate Loans are prepaid. Any
prepayment of LIBOR Rate Loans pursuant to this Section 2.05 made other than on
the last day of an Interest Period applicable thereto, shall be accompanied by
payment of all breakage costs payable under Section 3.05 associated therewith.
In order to avoid such breakage costs, as long as no Event of Default has
occurred and is continuing, at the request of the Lead Borrower, the
Administrative Agent shall hold all amounts required to be applied to LIBOR Rate
Loans in the Cash Collateral Account and will apply such funds to the applicable
LIBOR Rate Loans at the end of the then pending Interest Period therefor
(provided that the foregoing shall in no way limit or restrict the
Administrative Agent’s rights upon the subsequent occurrence of an Event of
Default).
(g)    Prepayments made pursuant to this Section 2.05 shall not reduce the
Aggregate Commitments hereunder.
(h)    Any notice of a prepayment to be made with the proceeds from the
incurrence of Indebtedness or in connection with the closing of another
transaction (including any notice of termination or reduction of Commitments
made pursuant to Section 2.06 below) may state that such prepayment, termination
or reduction is conditioned on the consummation of such incurrence or other
transaction, and no Default or Event of Default shall occur if such prepayment,
termination or reduction is not made because such condition is not satisfied.


 
-78-
 




--------------------------------------------------------------------------------





2.06    Termination or Reduction of Commitments.
(a)    The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, terminate the Commitments of any Class, the Letter of
Credit Sublimit or the Swing Line Sublimit or from time to time permanently
reduce the Commitments of any Class, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 p.m. three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $1,000,000 or any whole multiple of $500,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce (A) the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, (B)
the Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit, and (C) the Swing Line Sublimit if, after giving
effect thereto, and to any concurrent payments hereunder, the Outstanding Amount
of Swing Line Loans hereunder would exceed the Swing Line Sublimit.
(b)    If, after giving effect to any reduction of the Aggregate Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.
(c)    The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Commitments under this Section 2.06. Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees (including,
without limitation, commitment fees and Letter of Credit Fees) and interest in
respect of the Aggregate Commitments accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.
2.07    Repayment of Loans.
(a)    The Borrowers shall repay to the Lenders on the Maturity Date of each
Class of Loans the aggregate principal amount of Committed Loans of such Class
outstanding on such date.
(b)    To the extent not previously paid, the Borrowers shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.
2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b) below, (i) each LIBOR Rate
Loan shall bear interest, on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBOR Rate for such
Interest Period plus the Applicable Margin for such Class of Loans; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin; and (iii) each Swing Line Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Margin.


 
-79-
 




--------------------------------------------------------------------------------





(b)    (i)    If any amount payable under any Loan Document is not paid when due
(after the expiration of any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Law while such Event of Default
is continuing.
(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees.
(a)    The Commitment Fee. In addition to certain fees described in subsections
(i) and (j) of Section 2.03, the Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to (i) 0.25% per annum multiplied by the average daily
amount by which the Aggregate Commitments exceed the Total Outstandings if such
average daily excess amount over the most recently ended Fiscal Quarter as a
percentage of the Aggregate Commitments is less than or equal to 50% or (ii)
0.375% per annum multiplied by the average daily amount by which the Aggregate
Commitments exceed the Total Outstandings if such average daily excess amount
over the most recently ended Fiscal Quarter as a percentage of the Aggregate
Commitments is greater than 50%. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the first day of each April, July, October and January,
commencing with the first such date to occur after the Restatement Effective
Date, and on the last day of the Availability Period.
(b)    Other Fees. The Borrowers shall pay to the (i) Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter and (ii) Arrangers the fees separately agreed to by such
Arrangers and the Lead Borrower. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by the Administrative Agent (the “Loan
Account”) in the ordinary course of business. In addition, each Lender may
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, the Class


 
-80-
 




--------------------------------------------------------------------------------





thereof, each payment and prepayment of principal of any such Loan, and each
payment of interest, fees and other amounts due in connection with the
Obligations due to such Lender. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto. Upon receipt of an
affidavit of a Lender as to the loss, theft, destruction or mutilation of such
Lender’s Note and upon cancellation of such Note, the Borrowers will issue, in
lieu thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff;
provided, however, that any such payments by the Borrowers shall be without
prejudice and shall not constitute a waiver of any claim that the Borrowers may
have against the Administrative Agent or any Lender hereunder. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall, at the option of the Administrative Agent, be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue until such next succeeding Business Day. If any payment (other than
with respect to payment of a LIBOR Rate Loan) to be made by the Borrowers shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)    (i)     Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Rate Loans (or in the case of any
Borrowing of Base Rate Loans, prior to


 
-81-
 




--------------------------------------------------------------------------------





12:00 noon on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Committed
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrowers severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrowers to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation plus any
administrative processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Base Rate
Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period, if such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by the Borrowers shall be without prejudice to any claim the
Borrowers may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
(ii)     Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or an L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such L/C Issuer, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or such L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to


 
-82-
 




--------------------------------------------------------------------------------





make payments hereunder are several and not joint. The failure of any Lender to
make any Committed Loan, to fund any such participation or to make any payment
hereunder on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan,
to purchase its participation or to make its payment hereunder.
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its pro rata share thereof as
provided herein (including as in contravention of the priorities of payment set
forth in Section 8.03), then the Credit Party receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Obligations owing to the other Credit
Parties, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Credit Parties ratably and
in the priorities set forth in Section 8.03, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Loan Party rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Loan Party in the amount of such
participation.
2.14    Settlement Amongst Lenders.
(a)    The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swing Line Loans) received by the Administrative
Agent as of 3:00 p.m. on the first Business Day (such date, the “Settlement
Date”) following the end of the period specified by the Administrative Agent.
(b)    The Administrative Agent shall deliver to each of the Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding
Committed Loans and Swing Line Loans for the period and the amount of repayments
received for the period. As reflected on the summary statement, (i) the
Administrative Agent shall transfer to each Lender its Applicable


 
-83-
 




--------------------------------------------------------------------------------





Percentage of repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Committed Loans made by each
Lender shall be equal to such Lender’s Applicable Percentage of all Committed
Loans outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Administrative Agent by the Lenders and is received
prior to 1:00 p.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day. The
obligation of each Lender to transfer such funds is irrevocable, unconditional
and without recourse to or warranty by the Administrative Agent. If and to the
extent any Lender shall not have so made its transfer to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent, equal to the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation plus
any administrative, processing, or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.
2.15    Increase in Commitments.
(a)    Request for Increase. Provided no Event of Default then exists or would
arise therefrom, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Lead Borrower may from time to time after the
Restatement Effective Date, subject to the limitations in the Existing Note
Purchase Agreement and the Intercreditor Agreement, request an increase in the
Aggregate Commitments (each, an “Additional Commitment”) by an amount (for all
such requests) not exceeding $150,000,000 in the aggregate; provided that (i)
any such request for an increase shall be in a minimum amount of $15,000,000
(or, if less, the remaining amount of such Additional Commitments), and (ii) the
Lead Borrower may make a maximum of five (5) such requests. At the time of
sending such notice, the Lead Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall promptly notify the Lead Borrower and each Lender of
the Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase, to the extent that the existing Lenders decline
to increase their Commitments, or decline to increase their Commitments to the
amount requested by the Lead Borrower, the Administrative Agent, in consultation
with the Lead Borrower, will use its commercially reasonable efforts to arrange
for other Eligible Assignees to become a Lender hereunder and to issue
Commitments in an amount equal to the amount of the Additional Commitments
requested by the Lead Borrower and not accepted by the existing Lenders (and the
Lead Borrower may also invite additional Eligible Assignees to become Lenders),
provided, however, that without the consent of the Administrative Agent and the
Lead Borrower, at no time shall the Commitment of any Additional Commitment


 
-84-
 




--------------------------------------------------------------------------------





Lender (including any Affiliates of one another or two or more Approved Funds
administered, advised or arranged by the same entity or entities that are
Affiliates of one another) be less than $5,000,000; provided, further, that the
Lead Borrower may elect to implement Additional Commitments for which Lenders
and other Eligible Assignees have agreed to increase or issue Commitments
notwithstanding that the aggregate amount thereof is less than the amount
originally requested.
(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent, in
consultation with the Lead Borrower, shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Lead Borrower and the Lenders and
other Eligible Assignees being allocated an Additional Commitment (each, an
“Additional Commitment Lender”) of the final allocation of such increase and the
Increase Effective Date and on the Increase Effective Date (i) the Aggregate
Commitments under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such Additional Commitments, and (ii) Schedule 2.01
shall be deemed modified, without further action, to reflect the revised
Commitments and Applicable Percentages of the Lenders.
(e)    Required Terms. The terms and provisions of Loans made pursuant to
Additional Commitments shall be, as set forth in the applicable Increase
Joinder, provided, however, that:
(i)    the maturity date of the Loans made pursuant to the Additional
Commitments shall not be earlier than the Original Loan Maturity Date;
(ii)    the Applicable Margins for the Loans made pursuant to the Additional
Commitments shall be determined by the Lead Borrower and the Additional
Commitment Lenders; provided that in the event that the all-in-yield for any
Loans made pursuant to Additional Commitments is greater than that applicable to
the Loans made pursuant to the initial Commitments, then the Applicable Margins
for the Loans made pursuant to the initial Commitments shall be increased to the
extent necessary so that the all-in-yield for the Loans made pursuant to the
Additional Commitments are equal to the all-in-yield for the Loans made pursuant
to the initial Commitments; provided, further, that in determining the
all-in-yield, (x) original issue discount or upfront fees payable by the Lead
Borrower to the Lenders in the primary syndication of any Class of Commitments
shall be excluded and (y) customary arrangement or commitment fees payable to
the Arrangers (or their respective Affiliates) or to one or more arrangers (or
their respective Affiliates) of the Additional Commitments shall be excluded to
the extent they are not shared with all Lenders; and
(iii)    except as set forth in clauses (i) and (ii) above, the Loans pursuant
to the Additional Commitments shall have the same terms (including, for the
avoidance of doubt, the guarantees and security) as the Loans pursuant to the
original Commitments.
(f)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Lead Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (1) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except (A) to the extent that
such representations and warranties are qualified by


 
-85-
 




--------------------------------------------------------------------------------





materiality, in which case such representations and warranties shall be true and
correct in all respects, (B) specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (C) except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 and (2) no Event of Default then exists or
would result therefrom, (ii) the Borrowers, the Administrative Agent, and any
Additional Commitment Lender shall have executed and delivered a joinder to the
Loan Documents (the “Increase Joinder”) in such form as the Administrative Agent
shall reasonably require; (iii) the Borrowers shall have paid (or will pay
substantially concurrently with the effectiveness thereof) such fees and other
compensation to the Additional Commitment Lenders as the Lead Borrower and such
Additional Commitment Lenders shall agree; (iv) the Borrowers shall have paid
(or will pay substantially concurrently with the effectiveness thereof) such
arrangement fees to the Administrative Agent as the Lead Borrower and the
Administrative Agent may agree; (v) if reasonably requested by the
Administrative Agent, the Borrowers shall deliver to the Administrative Agent
and the Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Borrowers
reasonably satisfactory to the Administrative Agent and dated such date; (vi)
the Borrowers and the Additional Commitment Lenders shall have delivered such
other instruments, documents and agreements as the Administrative Agent may
reasonably have requested; (vii) no Default or Event of Default exists; and
(viii) such increase shall comply with the terms and limitations of
documentation governing Indebtedness of the Borrowers and their respective
Restricted Subsidiaries at such time. The Borrowers shall prepay any Committed
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.
2.16    Extensions of Commitments.
(a)    The Borrowers may at any time and from time to time request (which such
request shall be offered equally to all Lenders of such Class) that all or a
portion of the Commitments of any Class or the Extended Commitments of any Class
(and, in each case, including any previously extended Commitments), existing at
the time of such request (each, an “Existing Commitment” and any related
revolving credit loans under any such facility, “Existing Loans”; each Existing
Commitment and related Existing Loans together being referred to as an “Existing
Class”) be converted or exchanged to extend the termination date thereof and the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of Existing Loans related to such Existing
Commitments (any such Existing Commitments which have been so extended,
“Extended Commitments” and any related revolving credit loans, “Extended Loans”;
each Extended Commitment and related Extended Loans together being referred to
as an “Extended Class”) and to provide for other terms consistent with this
Section 2.16. Prior to entering into any Extension Amendment with respect to any
Extended Commitments, the Borrowers shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Class of Existing Commitments) (an “Extension Request”) setting forth
the proposed terms of the Extended Commitments to be established thereunder,
which terms shall be identical in all material respects to those applicable to
the Existing Commitments from which they are to be extended (the


 
-86-
 




--------------------------------------------------------------------------------





“Specified Existing Commitment Class”) except that (w) all or any of the final
maturity dates of such Extended Commitments may be delayed to later dates than
the final maturity dates of the Existing Commitments of the Specified Existing
Commitment Class, (x)(A) the interest rates, interest margins, rate floors,
upfront fees, funding discounts, original issue discounts and prepayment
premiums with respect to the Extended Commitments may be different from those
for the Existing Commitments of the Specified Existing Commitment Class and/or
(B) additional fees and/or premiums may be payable to the Lenders providing such
Extended Commitments in addition to or in lieu of any of the items contemplated
by the preceding clause (A) and (y)(1) the undrawn revolving credit commitment
fee rate with respect to the Extended Commitments may be different from those
for the Specified Existing Commitment Class and (2) the Extension Amendment may
provide for other covenants and terms that apply to any period after the
Maturity Date of the Specified Existing Commitment Class; provided that,
notwithstanding anything to the contrary in this Section 2.16 or otherwise, (I)
the borrowing and repayment (other than in connection with a permanent repayment
and termination of commitments) of the Extended Loans under any Extended
Commitments shall be made on a pro rata basis with any borrowings and repayments
of the Existing Loans of the Specified Existing Commitment Class (the mechanics
for which may be implemented through the applicable Extension Amendment and may
include technical changes related to the borrowing and repayment procedures of
the Specified Existing Commitment Class), (II) assignments and participations of
Extended Commitments and Extended Loans shall be governed by the assignment and
participation provisions set forth in Section 10.06 and (III) permanent
repayments of Extended Loans (and corresponding permanent reduction in the
related Extended Commitments) shall be permitted as may be agreed between the
Borrowers and the Lenders thereof. No Lender shall have any obligation to agree
to have any of its Loans or Commitments of any Existing Class converted or
exchanged into Extended Loans or Extended Commitments pursuant to any Extension
Request. Any Extended Commitments of any Extension Series shall constitute a
separate Class of revolving credit commitments from Existing Commitments of the
Specified Existing Commitment Class and from any other Existing Commitments
(together with any other Extended Commitments so established on such date).
(b)    The Lead Borrower shall provide the applicable Extension Request to the
Administrative Agent at least ten (10) Business Days (or such shorter period as
the Administrative Agent may determine in its sole discretion) prior to the date
on which Lenders under the Existing Class are requested to respond, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably, to accomplish the
purpose of this Section 2.16. Any Lender (an “Extending Lender”) wishing to have
all or a portion of its Existing Commitments of an Existing Class subject to
such Extension Request converted or exchanged into an Extended Class shall
notify the Administrative Agent (an “Extension Election”) on or prior to the
date specified in such Extension Request of the amount of its Existing
Commitments which it has elected to convert or exchange into an Extended Class
(subject to any minimum denomination requirements imposed by the Administrative
Agent). In the event that the aggregate amount of Existing Commitments subject
to Extension Elections exceeds the amount requested for the Extended Class
pursuant to the Extension Request, Existing Commitments subject to Extension
Elections shall be converted to or exchanged to an Extended Class on a pro rata
basis (subject to such rounding requirements as may be established by the
Administrative Agent) based on the amount of Existing Commitments included in
each such Extension Election or as may be otherwise agreed to in the applicable
Extension Amendment. Notwithstanding the conversion of any Existing Commitment
into an Extended Commitment, unless expressly agreed by the holders of each
affected Existing Commitment of the Specified Existing Commitment Class (as well
as the Swing Line Lender and L/C Issuers), such Extended


 
-87-
 




--------------------------------------------------------------------------------





Commitment shall not be treated more favorably than all Existing Commitments of
the Specified Existing Commitment Class for purposes of the obligations of a
Lender in respect of Swing Line Loans under Section 2.04 and Letters of Credit
under Section 2.03, except that the applicable Extension Amendment may provide
that the last day for making Swing Line Loans and/or issuing Letters of Credit
may be extended and the related obligations to issue Letters of Credit may be
continued (pursuant to mechanics to be specified in the applicable Extension
Amendment) so long as the Swing Line Loans and/or applicable L/C Issuer, as
applicable, has consented to such extensions (it being understood that no
consent of any other Lender shall be required in connection with any such
extension).
(c)    The Extended Class shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which shall not require the consent of
any Lender other than the Extending Lenders with respect to the Extended Class
established thereby) executed by the Loan Parties, the Administrative Agent and
the Extending Lenders. No Extension Amendment shall provide for any Extended
Class in an aggregate principal amount that is less than $5,000,000 (it being
understood that the actual principal amount thereof provided by the applicable
Lenders may be lower than such minimum amount). In connection with any Extension
Amendment, the Lead Borrower shall, if requested by the Administrative Agent,
deliver an opinion of counsel reasonably acceptable to the Administrative Agent
(i) as to the enforceability of such Extension Amendment, this Agreement as
amended thereby, and such of the other Loan Documents (if any) as may be amended
thereby (in the case of such other Loan Documents as contemplated by the first
sentence of this clause (c)) and covering customary matters and (ii) to the
effect that such Extension Amendment, including the Extended Commitments
provided for therein, does not breach or result in a default under the
provisions of Section 10.01 of this Agreement.
(d)    Notwithstanding anything to the contrary contained in this Agreement, (A)
on any date on which any Class of Existing Commitments is converted or exchanged
to extend the related scheduled Maturity Date(s) in accordance with paragraph
(a) above (an “Extension Date”), in the case of the Existing Commitments of each
Extending Lender under any Specified Existing Commitment Class, the aggregate
principal amount of such Existing Commitments shall be deemed reduced by an
amount equal to the aggregate principal amount of Extended Commitments so
converted or exchanged by such Lender on such date (or by any greater amount as
may be agreed by the Borrowers and such Lender), and such Extended Commitments
shall be established as a separate Class of revolving credit commitments from
the Specified Existing Commitment Class and from any other Existing Commitments
(together with any other Extended Commitments so established on such date) and
(B) if, on any Extension Date, any Existing Loans of any Extending Lender are
outstanding under the Specified Existing Commitment Class, such Loans (and any
related participations) shall be deemed to be converted or exchanged to Extended
Loans (and related participations) of the applicable Class in the same
proportion as such Extended Commitments of such Class to Extending Lender’s
Specified Existing Commitment Class.
(e)    In the event that the Administrative Agent determines in its sole
discretion that the allocation of the Extended Commitments of a given Extension
Series, in each case to a given Lender was incorrectly determined as a result of
manifest administrative error in the receipt and processing of an Extension
Election timely submitted by such Lender in accordance with the procedures set
forth in the applicable Extension Amendment, then the Administrative Agent, the
Borrowers and such affected Lender may (and hereby are authorized to), in their
sole discretion and without the consent of any other Lender, enter into an
amendment to this Agreement and the other Loan Documents (each, a “Corrective
Extension Amendment”) within fifteen (15) days


 
-88-
 




--------------------------------------------------------------------------------





following the effective date of such Extension Amendment, as the case may be,
which Corrective Extension Amendment shall (i) provide for the conversion or
exchange and extension of Existing Commitments (and related Applicable
Percentage), as the case may be, in such amount as is required to cause such
Lender to hold Extended Commitments (and related Applicable Percentage) of the
applicable Extension Series into which such other commitments were initially
converted or exchanged, as the case may be, in the amount such Lender would have
held had such administrative error not occurred and had such Lender received the
minimum allocation of the applicable Loans or Commitments to which it was
entitled under the terms of such Extension Amendment, in the absence of such
error, (ii) be subject to the satisfaction of such conditions as the
Administrative Agent, the Borrowers and such Lender may agree (including
conditions of the type required to be satisfied for the effectiveness of an
Extension Amendment described in Section 2.16(c)), and (iii) effect such other
amendments of the type (with appropriate reference and nomenclature changes)
described in the penultimate sentence of Section 2.16(c).
(f)    No conversion or exchange of Loans or Commitments pursuant to any
Extension Amendment in accordance with this Section 2.16 shall constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.
(g)    This Section 2.16 shall supersede any provisions in Section 2.12, 2.13 or
10.01 to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.16 may be amended with the consent of the Required Lenders; provided
that no such amendment shall require any Lender to provide any Extended
Commitments without such Lender’s consent.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER
3.01    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any Loan
Party hereunder or under any other Loan Document shall (except to the extent
required by applicable Law) be made free and clear, of and without reduction or
withholding for, any Taxes; provided that if any Loan Party, the Administrative
Agent or any other applicable withholding agent shall be required by applicable
Law to deduct any Taxes from or in respect of such payments, then (i) if the Tax
in question is an Indemnified Tax or Other Tax the sum payable by the applicable
Loan Party shall be increased as necessary so that after all required deductions
have been made (including deductions applicable to additional sums payable under
this Section 3.01) each Lender (or, in the case of a payment made to an Agent
for its own account, such Agent) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable withholding
agent shall make such deductions and (iii) the applicable withholding agent
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with Law.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.
(c)    Indemnification by the Loan Parties. The Loan Parties shall, jointly and
severally, indemnify the Agents and each Lender, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) paid by


 
-89-
 




--------------------------------------------------------------------------------





such Agent or such Lender, as the case may be, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Lead Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of the Collateral Agent or a Lender, shall be conclusive absent manifest
error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Lead Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to any payments to be made to such
Lender hereunder or under any other Loan Document shall deliver to the Lead
Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by Law or reasonably
requested by the Lead Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. If
such documentation expires or becomes obsolete or inaccurate in any respect,
such Lender shall deliver promptly to the Lead Borrower and the Administrative
Agent updated or other appropriate documentation or promptly notify the Lead
Borrower and the Administrative Agent in writing of its legal ineligibility to
do so. In addition, any Lender, if requested by the Lead Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by Law
or reasonably requested by the Lead Borrower or the Administrative Agent as will
enable the Lead Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.
Without limiting the generality of the foregoing, each Lender shall deliver to
the Lead Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Administrative Agent),
whichever of the following is applicable:
(1)    Each U.S. Lender shall deliver to the Lead Borrower and the
Administrative Agent two duly completed copies of IRS Form W‑9 (or any successor
form), certifying that such U.S. Lender is exempt from U.S. federal backup
withholding,
(2)    Each Foreign Lender shall deliver to the Lead Borrower and the
Administrative Agent whichever of the following is applicable:
(i)    two duly completed copies of Internal Revenue Service Form W‑8BEN or
W-8BEN-E (or any successor form) claiming eligibility for benefits of an income
tax treaty to which the United States is a party, and such other related
documentation as required under the Code,
(ii)    two duly completed copies of Internal Revenue Service Form W‑8ECI (or
any successor form),
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate


 
-90-
 




--------------------------------------------------------------------------------





substantially in the form of Exhibit G to the Original ABL Credit Agreement (any
such certificate, a “United States Tax Compliance Certificate”) to the effect
that such Foreign Lender is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and certifying that
no payments under any Loan Document are effectively connected with such Foreign
Lender’s conduct of a United States trade or business and (y) two duly completed
copies of Internal Revenue Service Form W‑8BEN or W-8BEN-E (or any successor
form), or
(iv)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), IRS Form
W‑8IMY (or any successor forms) of the Foreign Lender, accompanied by a Form
W‑8ECI, W‑8BEN or W-8BEN-E, United States Tax Compliance Certificate, Form W‑9,
Form W‑8IMY or any other required information (or any successor forms) from each
beneficial owner that would be required under this Section 3.01(e) if such
beneficial owner were a Lender, as applicable (provided that if the Foreign
Lender is a partnership (and not a participating Lender) and one or more direct
or indirect partners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Foreign Lender on
behalf of such direct or indirect partners), or
(v)    any other form prescribed Law as a basis for claiming exemption from or a
reduction in United States federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by Law to permit the Lead
Borrower to determine the withholding or deduction required to be made.
Notwithstanding any other provision of this Section 3.01(e), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.
Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 3.01(e).
(f)    Treatment of Certain Refunds. If and to the extent the Administrative
Agent or any Lender determines in its sole discretion exercised in good faith
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Loan Parties or with respect to which it
has received amounts pursuant to this Section 3.01, it shall pay to the Lead
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, under this Section 3.01 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Administrative Agent or
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Loan Parties, upon the request of such Administrative Agent or such
Lender, agree to repay the amount paid over to the Lead Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Administrative Agent or such Lender in the event that such
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.


 
-91-
 




--------------------------------------------------------------------------------





(g)    FATCA. If a payment made to any Lender under this Agreement or any other
Loan Document would be subject to U.S. federal withholding tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA, such Lender shall deliver to the Administrative Agent and the Lead
Borrower at the time or times prescribed by law and at such time or times
reasonably requested by the Lead Borrower or the Administrative Agent such
documentation prescribed by applicable law and such additional documentation
reasonably requested by the Lead Borrower or the Administrative Agent as may be
necessary for the Lead Borrower and the Administrative Agent to comply with
their FATCA obligations and to determine whether such Lender has not complied
with such Lender’s FATCA obligations and, if necessary, to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
3.01(g), “FATCA” includes any amendments made to FATCA after the date of this
Agreement.
(h)    Lenders. For the avoidance of doubt, the term “Lender” shall, for
purposes of this Section 3.01, include any L/C Issuer and any Swing Line Lender.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund LIBOR Rate
Loans, or to determine or charge interest rates based upon the LIBOR Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBOR Rate Loans or to Convert Base Rate Loans to LIBOR Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Lead Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
Convert all LIBOR Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBOR Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such LIBOR Rate Loans. Upon any such
prepayment or Conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or Converted.
3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a LIBOR Rate Loan or a Conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such LIBOR Rate Loan, (b) adequate and reasonable means do not exist
for determining the LIBOR Rate for any requested Interest Period with respect to
a proposed LIBOR Rate Loan, or (c) the LIBOR Rate for any requested Interest
Period with respect to a proposed LIBOR Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Lead Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBOR Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Lead Borrower may
revoke any pending request for a Borrowing of, Conversion to or continuation of
LIBOR Rate Loans or, failing that, will be deemed to have Converted such request
into a request for a Committed Borrowing of Base Rate Loans in the amount
specified therein.


 
-92-
 




--------------------------------------------------------------------------------





3.04    Increased Costs; Reserves on LIBOR Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or any
L/C Issuer;
(ii)    subject any Lender or any L/C Issuer to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes indemnifiable under Section 3.01 or
any Excluded Tax); or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting or maintaining any LIBOR Rate Loan (or
of maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or each L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer and
delivery of the certificate contemplated by Section 3.04(c), the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any Lending Office of such
Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital or liquidity requirements has had the effect of reducing the rate of
return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or L/C Issuer’s
policies and the policies of such Lender’s or L/C Issuer’s holding company with
respect to capital adequacy), then from time to time upon the request of such
Lender or L/C Issuer and the delivery of the certificate contemplated by Section
3.04(c), the Borrowers will pay to such Lender or L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company, as the case may be, for
any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
specifying the Change in Law and setting forth the amount or amounts necessary
to compensate such Lender or L/C Issuer or its holding company, as the case may
be, and the method for calculating such amount or amounts as specified in
subsection (a) or (b) of this Section and delivered to the Lead Borrower and the
Administrative Agent shall be conclusive absent manifest


 
-93-
 




--------------------------------------------------------------------------------





error. The Borrowers shall pay such Lender or L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or L/C Issuer’s right to
demand such compensation, provided that the Loan Parties shall not be required
to compensate a Lender or L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Lead Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, Conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or Convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or
(c)    any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Lead Borrower
pursuant to Section 10.13;
including any loss or reasonable out-of-pocket expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBOR
Rate Loan made by it at the LIBOR Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBOR Rate Loan was in fact so funded. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and setting forth in reasonable
detail the manner in which such amount or amounts was determined shall be
delivered to the Lead Borrower and shall be conclusive absent manifest error.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use commercially reasonable good faith
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices,


 
-94-
 




--------------------------------------------------------------------------------





branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any additional amount or
indemnification payment to any Lender, the Administrative Agent or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives notice pursuant to Section 3.02, then the Borrowers may
replace such Lender in accordance with Section 10.13.
3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
3.08    Designation of Lead Borrower as Borrowers’ Agent.
(a)    Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.
(b)    Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.
(c)    The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Administrative Agent nor any other Credit Party
shall have any obligation to see to the application of such proceeds therefrom.
3.09    LIBOR Successor. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error), or
the Lead Borrower or Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to the Lead Borrower) that the Lead
Borrower or Required Lenders (as applicable) have determined, that:
(i)
adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or



 
-95-
 




--------------------------------------------------------------------------------





(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)
syndicated loans currently being executed, or that include language similar to
that contained in this Section 3.09, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Lead Borrower may amend this Agreement to replace
LIBOR with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) , giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Lead Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Lead Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain LIBOR Rate Loans shall be suspended, (to the extent of the affected
LIBOR Rate Loans or Interest Periods), and (y) the Eurodollar Rate component
shall no longer be utilized in determining the Base Rate. Upon receipt of such
notice, the Lead Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Rate Loans (to the extent of the affected
LIBOR Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans (subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement, and for the avoidance of doubt, implementation
of a LIBOR Successor Rate shall not include a reduction of the Applicable
Margin.
ARTICLE IV
CONDITIONS PRECEDENT TO RESTATEMENT EFFECTIVE DATE
4.01    Conditions of Restatement Effective Date. The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, telecopies or other electronic image scan transmission (e.g.,
“pdf” or “tif” via e‑mail) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the Lenders, as applicable, each dated the Restatement Effective Date
(or, in the case of certificates of governmental officials, a recent date


 
-96-
 




--------------------------------------------------------------------------------





before the Restatement Effective Date) and each in form and substance reasonably
satisfactory to the Administrative Agent:
(i)        executed counterparts of this Agreement;
(ii)         a Note executed by the Borrowers in favor of each Lender requesting
a Note to the extent requested three (3) Business Days prior to the Restatement
Effective Date;
(iii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing (A) the authority of
each Loan Party to enter into this Agreement and the other Loan Documents to
which such Loan Party is a party or is to become a party and (B) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to become a party;
(iv)    copies of each Loan Party’s Organization Documents (or a certification
that such Organization Documents have not been amended since the date such
Organization Documents were previously delivered to the Agents under the
Original ABL Credit Agreement) and such other documents and certifications as
the Administrative Agent may reasonably require to evidence that each Loan Party
is duly organized or formed, and that each Loan Party is validly existing and in
good standing in its jurisdiction of organization;
(v)        a certificate signed by a Responsible Officer of the Lead Borrower
certifying as to the conditions set forth in clause (e) of this Section 4.01;
(vi)    a solvency certificate signed by the Chief Financial Officer of the Lead
Borrower substantially in the form attached as Exhibit F to the Original ABL
Credit Agreement;
(vii)     results of searches or other evidence reasonably satisfactory to the
Agents (in each case dated as of a date reasonably satisfactory to the
Administrative Agent) indicating the absence of Liens on the assets of the Loan
Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases, satisfactions and releases or subordination agreements
reasonably satisfactory to the Agents are being tendered concurrently with the
Restatement Effective Date or other arrangements reasonably satisfactory to the
Administrative Agent for the delivery of such termination statements and
releases, satisfactions and discharges have been made; and
(viii)    a customary legal opinion (A) from Schulte Roth & Zabel LLP, counsel
to the Loan Parties and (B) Clark Hill PLC, Pennsylvania counsel to the Loan
Parties, in each case addressed to the Administrative Agent and each Lender.
(b)    The Intercreditor Agreement and Security Documents shall remain in full
force and effect on and after the Restatement Effective Date and the Loan
Parties shall have complied with the requirements set forth in Section 6.12(a).
(c)    All fees required to be paid on the Restatement Effective Date pursuant
to this Agreement, the engagement letter dated as of December 20, 2017 between
the Parent Guarantor


 
-97-
 




--------------------------------------------------------------------------------





and Merrill Lynch, Pierce, Fenner & Smith Incorporated and reasonable and
documented out-of-pocket expenses required to be paid on the Restatement
Effective Date pursuant to this Agreement, in each case to the extent invoiced
at least two business days prior to the Restatement Effective Date, shall have
been paid (which amounts may be offset against the proceeds of the Loans).
(d)    The Administrative Agent shall have received at least two (2) Business
Days prior to the Restatement Effective Date all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act, that has been reasonably requested by the
Arrangers at least five (5) days prior to the Restatement Effective Date.
(e)    (A) All representations and warranties contained herein and in the other
Loan Documents shall be true and correct in all material respects (except where
qualified by materiality, in which case such representations and warranties that
are qualified by materiality shall be true and correct in all respects) with the
same effect as though such representations and warranties had been made on and
as of the date hereof, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and (B) no Default or Event of Default shall exist or have
occurred and be continuing on and as of the date of the making of such Loan and
after giving effect thereto.
4.02    Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension after the initial Credit Extension on the
Effective Date (other than a Committed Loan Notice requesting only a Conversion
of Committed Loans to the other Type, or a continuation of LIBOR Rate Loans) and
of each L/C Issuer to issue each Letter of Credit after the initial L/C Credit
Extensions requested on the Effective Date is in each case subject to the
following conditions precedent:
(a)    The representations and warranties of each Loan Party contained in
Article V or any other Loan Document, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, (ii) in the case of any representation and warranty
qualified by materiality, they shall be true and correct in all respects and
(iii) for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.
(b)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the applicable L/C Issuers
or the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a Conversion of Committed Loans to the other Type or a continuation of
LIBOR Rate Loans) submitted by the Lead Borrower shall be deemed to be a
representation and warranty by the Borrowers that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension. The conditions set forth in this Section 4.02 are
for the sole benefit of the Credit Parties but


 
-98-
 




--------------------------------------------------------------------------------





until the Required Lenders otherwise direct the Administrative Agent to cease
making Committed Loans, the Lenders will fund their Applicable Percentage of all
Loans and L/C Advances and participate in all Swing Line Loans and Letters of
Credit whenever made or issued, which are requested by the Lead Borrower and
which, notwithstanding the failure of the Loan Parties to comply with the
provisions of this Article IV, are agreed to by the Administrative Agent;
provided, however, the making of any such Loans or the issuance of any Letters
of Credit shall not be deemed a modification or waiver by any Credit Party of
the provisions of this Article IV on any future occasion or a waiver of any
rights of the Credit Parties as a result of any such failure to comply.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:
5.01    Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary thereof (a) is a corporation, limited liability company, partnership
or limited partnership, duly incorporated, organized or formed, validly existing
and, where applicable, in good standing under the Laws of the jurisdiction of
its incorporation, organization or formation, (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect. Schedule 5.01 annexed to the
Original ABL Credit Agreement sets forth, as of the Effective Date, each Loan
Party’s name as it appears in official filings in its state of incorporation or
organization, its state of incorporation or organization, organization type,
organization number, if any, issued by its state of incorporation or
organization, and its federal employer identification number.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Restricted Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; (c) result in or require
the creation of any Lien upon any asset of any Loan Party (other than Liens in
favor of the Collateral Agent under the Security Documents); or (d) violate any
Law.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which
such Person is a party, except for (a) the perfection or maintenance of the
Liens created under the Security Documents (including the first priority nature
thereof) or (b) such as have been obtained or made and are in full force and
effect.


 
-99-
 




--------------------------------------------------------------------------------





5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered, will have been, duly executed and delivered by each Loan Party
that is party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Parent and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) to the extent required by
GAAP, show all Material Indebtedness and other liabilities, direct or
contingent, of the Parent and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.
(b)    The Unaudited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Parent and its Subsidiaries, as
applicable, as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
(c)    Since December 31, 2016, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.
(d)    The Consolidated forecasted balance sheets and statements of income and
cash flows of the Keane Group delivered pursuant to Section 6.01(c) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were reasonable in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Loan
Parties’ good faith estimate of its future financial performance (it being
understood that such forecasted financial information is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance is given that any particular forecasts will be
realized, that actual results may differ and that such differences may be
material).
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after commercially reasonable
investigation, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Restricted Subsidiaries or against any of its properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby, or (b) except as disclosed in
Schedule 5.06 to the Original ABL Credit Agreement, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
5.07    No Default. No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.


 
-100-
 




--------------------------------------------------------------------------------





5.08    Ownership of Property; Liens.
(a)    Each of the Loan Parties and each Restricted Subsidiary thereof has good
record and valid title in fee simple to or valid leasehold interests in, all
real property necessary or used in the ordinary conduct of its business, except
for Permitted Encumbrances and such defects in title or failure to have such
title or other interest as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each of the Loan
Parties and each Restricted Subsidiary has good and valid title to, valid
leasehold interests in, or valid licenses or other rights to use all personal
property and assets material to the ordinary conduct of its business, except for
Permitted Encumbrances or as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    The property of each Loan Party and each of its Subsidiaries is subject
to no Liens, other than Permitted Encumbrances and such defects in title as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(c)    Schedule 7.02 to the Original ABL Credit Agreement sets forth a complete
and accurate list of all Investments of the type described in clause (b) of the
definition of “Permitted Investments” held by any Loan Party or any Subsidiary
of a Loan Party on the Effective Date, showing as of the Effective Date the
amount, obligor or issuer and maturity, if any, thereof.
(d)    Schedule 7.03 to the Original ABL Credit Agreement sets forth a complete
and accurate list of all Material Indebtedness of the type described in clause
(a) of the definition of “Permitted Indebtedness” of each Loan Party or any
Restricted Subsidiary of a Loan Party on the Effective Date, showing as of the
Effective Date the amount, obligor or issuer and maturity thereof.
5.09    Environmental Compliance.
(a)    Except for any matters that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, no Loan Party or any
Restricted Subsidiary thereof or any of their respective facilities or
operations (i) is in violation of any Environmental Law or has failed to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) is subject to any Environmental Liability, (iii) is in
receipt of any pending notice or claim with respect to any Environmental
Liability or (iv) is aware of any basis for any Environmental Liability; and
(b)    No Loan Party or any Restricted Subsidiary thereof is undertaking, and no
Loan Party or any Restricted Subsidiary thereof has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened Release or threat of Release of Hazardous Materials at any
site, location or operation, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law, except for
any investigations, assessments, remedial or response actions that would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
5.10    Taxes. Except for failures that would not reasonably be expected, either
individually or in the aggregate, to result in a Material Adverse Effect, the
Loan Parties and each of their Restricted Subsidiaries have filed all Tax
returns and reports required to be filed, and have paid all Taxes levied or
imposed upon them or their properties, income or assets or otherwise due and
payable (including in the capacity of withholding agent), except those which are
being contested in good faith by appropriate


 
-101-
 




--------------------------------------------------------------------------------





proceedings being diligently conducted, for which adequate reserves have been
provided in accordance with GAAP, as to which Taxes no Liens (other than
Permitted Encumbrances on account thereof) have has been filed and which contest
effectively suspends the collection of the contested obligation and the
enforcement of any Lien securing such obligation. There is no current, pending
or proposed Tax audit, deficiency, assessment or other claim or proceeding with
respect to any Loan Party or any of their Subsidiaries that, individually, or in
the aggregate, would reasonably be expected to result in a Material Adverse
Effect.
5.11    ERISA Compliance.
(a)    Each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws, except where non-compliance would not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect. No Lien imposed under the Code or ERISA exists or is likely to
arise on account of any Plan that individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.
(b)    There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that individually or in the aggregate would reasonably
be expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or individually or in the aggregate would reasonably
be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur that
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect; (ii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA) that individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect; (iii) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and to the best knowledge of the Lead Borrower, no event has occurred
which, with the giving of notice under Section 4219 of ERISA, would result in
such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan that individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect; and (iv) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that would be subject to
Sections 4069 or 4212(c) of ERISA that individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.
5.12    Subsidiaries; Equity Interests. As of the Effective Date: (a) the Loan
Parties have no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.12 to the Original ABL Credit Agreement, which Schedule sets
forth, as of the Effective Date, the legal name, jurisdiction of incorporation
or formation and outstanding Equity Interests of each such Restricted
Subsidiary, (b) all of the outstanding Equity Interests in such Restricted
Subsidiaries have been validly issued, are fully paid and non-assessable, and
are owned by a Loan Party (or a Restricted Subsidiary of a Loan Party) in the
amounts specified on Part (a) of Schedule 5.12 to the Original ABL Credit
Agreement free and clear of all Liens except for Liens in favor of the
Collateral Agent under the Loan Documents and Permitted Encumbrances which do
not have priority over the Liens of the Collateral Agent. Except as set forth in
Schedule 5.12 to the Original ABL Credit Agreement, as of the Effective Date,
there are no outstanding rights to purchase any Equity Interests in any
Restricted Subsidiary. As of the Effective Date, the Loan Parties have no equity
investments in any other Person other than those specifically disclosed in
Schedule


 
-102-
 




--------------------------------------------------------------------------------





7.02 to the Original ABL Credit Agreement. The copies of the Organization
Documents of each Loan Party and each amendment thereto provided pursuant to
Section 4.01 are true and correct copies of each such document as of the
Restatement Effective Date, each of which is valid and in full force and effect
as of the Effective Date.
5.13    Margin Regulations; Investment Company Act.
(a)    No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.
(b)    None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is required to be registered as an “investment company” under the
Investment Company Act of 1940.
5.14    Disclosure. Each Loan Party has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, on the Effective Date, would
reasonably be expected to result in a Material Adverse Effect on the Effective
Date. No report, financial statement, certificate or other factual written
information furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (excluding projected financial information,
forward-looking statements and general industry or general economic data) (in
each case, as modified or supplemented by other information so furnished) and
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that such
projected financial information is subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties, that no
assurance is given that any particular projections will be realized, that actual
results may differ and that such differences may be material).
5.15    Compliance with Laws. Each of the Loan Parties and each Restricted
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
5.16    Intellectual Property; Licenses, Etc.Except, in each case, as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Loan Parties and their Subsidiaries own, or possess the
right to use, all of the Intellectual Property that is reasonably necessary for
the operation of their respective businesses as currently conducted. Except, in
each case, as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, the operation


 
-103-
 




--------------------------------------------------------------------------------





of their respective businesses by any Loan Party or any Subsidiary does not
violate, dilute, or misappropriate and has not, in the past three (3) years
infringed, any Intellectual Property rights held by any other Person, and except
as disclosed in Schedule 5.16 to the Original ABL Credit Agreement, no claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Lead Borrower, threatened in writing against any Loan Party or Restricted
Subsidiary, which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
5.17    Labor Matters. There are no strikes, lockouts, slowdowns or other labor
disputes against any Loan Party or any Restricted Subsidiary thereof pending or,
to the knowledge of any Loan Party, threatened that individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect. The
hours worked by and payments made to employees of the Loan Parties comply with
the Fair Labor Standards Act and any other applicable federal, state, local or
foreign Law dealing with such matters except to the extent that any such
violation would not individually or in the aggregate reasonably be expected to
have a Material Adverse Effect. No Loan Party or any of its Restricted
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state Law that has not
been satisfied that individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
all payments due from any Loan Party and its Restricted Subsidiaries, or for
which any claim may be made against any Loan Party or any of its Restricted
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. There are no representation
proceedings pending or, to any Loan Party’s knowledge, threatened to be filed
with the National Labor Relations Board, and no labor organization or group of
employees of any Loan Party or any Restricted Subsidiary has made a pending
demand for recognition that individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect. There are no complaints, unfair
labor practice charges, grievances, arbitrations, unfair employment practices
charges or any other claims or complaints against any Loan Party or any
Restricted Subsidiary pending or, to the knowledge of any Loan Party, threatened
to be filed with any Governmental Authority or arbitrator based on, arising out
of, in connection with, or otherwise relating to the employment or termination
of employment of any employee of any Loan Party or any of its Subsidiaries which
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect. The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Restricted Subsidiaries is bound that
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.
5.18    Security Documents.
(a)    The Security Agreement creates in favor of the Collateral Agent, for the
benefit of the Credit Parties referred to therein, a legal, valid, and
enforceable security interest in the Collateral (as defined in the Security
Agreement), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. Upon the filing of UCC financing
statements in proper form, and delivery to the Collateral Agent of all
possessory collateral required to be delivered by the Security Agreement and/or
the obtaining of “control” (as defined in the UCC) by the Collateral Agent (or,
so long as the Intercreditor Agreement is in effect and the Designated Senior
Agent is acting as agent for the Collateral Agent pursuant thereto for purposes
of obtaining possession of or establishing control over certain Collateral, to
or by the Designated Senior Agent), the Collateral Agent for the benefit of the
Credit Parties, will have a perfected Lien on, and security


 
-104-
 




--------------------------------------------------------------------------------





interest in, to and under all right, title and interest of the grantors
thereunder in all Collateral (other than those DDAs for which the Agents have
not required a Blocked Account Agreement) that may be perfected under the UCC
(in effect on the date this representation is made) by filing, recording or
registering a financing statement or by obtaining control or possession, in each
case prior and superior in right to any other Person to the extent required by
the Loan Documents, subject to Permitted Encumbrances having priority under
applicable Law.
(b)    When the Security Agreement (or a short form thereof) in proper form is
filed in the United States Patent and Trademark Office and the United States
Copyright Office and when financing statements, releases and other filings in
appropriate form are filed in the offices specified on Schedule II of the
Security Agreement, the Collateral Agent shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the applicable Loan
Parties in the Intellectual Property Collateral (as defined in the Security
Agreement) in which a security interest may be perfected by filing, recording or
registering a security agreement, financing statement or analogous document in
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, in each case prior and superior in right to any other
Person to the extent required by the Loan Documents, subject to Permitted
Encumbrances having priority under applicable Law (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the Effective Date).
5.19    Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement, and before and after giving effect to each
Credit Extension, the Loan Parties, on a Consolidated basis, are Solvent. No
transfer of property has been or will be made by any Loan Party and no
obligation has been or will be incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of any
Loan Party.
5.20    Deposit Accounts. Annexed as Schedule 5.20 to the Original ABL Credit
Agreement is a list of all DDAs maintained by the Loan Parties as of the
Effective Date, which Schedule includes, with respect to each DDA (i) the name
and address of the depository; (ii) the account number(s) maintained with such
depository; (iii) a contact person at such depository, and (iv) the
identification of each Blocked Account Bank.
5.21    Material Contracts. Schedule 5.21 to the Original ABL Credit Agreement
sets forth all Material Contracts to which any Loan Party is a party as of the
Effective Date. The Loan Parties have delivered true, correct and complete
copies of such Material Contracts to the Administrative Agent on or before the
Effective Date, subject to confidentiality restrictions contained therein. The
Loan Parties are not in breach or in default of or under any Material Contract
which would reasonably likely result in a Material Adverse Effect and have not
received any written notice of the intention of any other party thereto to
terminate any Material Contract prior to the end of its current term.
5.22    USA PATRIOT Act Notice. Each Loan Party is in compliance, in all
material respects, with Patriot Act, to the extent each Loan Party is legally
required to comply with the Patriot Act.
5.23    Office of Foreign Assets Control. Neither the advance of the Loans nor
the use of the proceeds of the Loans, nor the lending, contribution or otherwise
making available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, will be used to fund any activities of or business with
any individual or entity, or in any Designated Jurisdiction, that at the time of
such funding,


 
-105-
 




--------------------------------------------------------------------------------





is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions. Neither the
Borrowers, nor any of their Subsidiaries, nor, to the knowledge of the Borrowers
and their Subsidiaries, any director, officer, employee, agent, Affiliate or
representative thereof, is an individual or entity that is, or is 50% owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions or (ii) located, organized or a resident in a Designated
Jurisdiction.
5.24    Use of Proceeds. On the Effective Date, the proceeds of the initial
Commitments (in addition to Letters of Credit issued hereunder) will, subject to
the Loan Cap, be used to repay all or a portion of the Indebtedness under the
Existing ABL Credit Agreement, the Existing Note Purchase Agreement and for
general corporate purposes. Following the Effective Date, the Loans will be used
by the Parent and its Subsidiaries for working capital (including the purchase
of Inventory and Equipment) and general corporate purposes (including Permitted
Acquisitions and other Investments).
5.25    Anti-Money Laundering. No Borrower or Guarantor, none of their
Subsidiaries and, to the knowledge of senior management of each Borrower or
Guarantor, none of its Affiliates and none of its respective officers,
directors, brokers or agents, acting in their capacity on behalf of such
Borrower or Guarantor or such Subsidiary or Affiliate (i) has violated or is in
violation of any applicable anti-money laundering law or (ii) has engaged or
engages in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated in any applicable law, regulation or other binding measure
implementing the “Forty Recommendations” and “Nine Special Recommendations”
published by the Organization for Economic Cooperation and Development’s
Financial Action Task Force on Money Laundering.
5.26    FCPA. The Parent and its Subsidiaries and, to the knowledge of the
Parent and its Subsidiaries, their respective officers, directors, employees,
agents and Affiliates while acting on behalf of the Parent or its Subsidiaries,
have conducted their businesses in compliance with the anti-bribery provisions
of the United States Foreign Corrupt Practices Act of 1977 and, to the extent
applicable, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws, to the extent such laws are
applicable to the Parent and its Subsidiaries. No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or any
other applicable anti-corruption laws.
5.27    Insurance. The properties of the Lead Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Lead Borrower or the applicable
Subsidiary operates.
5.28    Borrowing Base Certificate. At the time of delivery of each Borrowing
Base Certificate, assuming that any eligibility criterion that requires the
approval or satisfaction of the Administrative Agent has been approved by or is
satisfactory to the Administrative Agent, the Equipment reflected therein as
eligible for inclusion in the Borrowing Base constitutes Eligible Frac Iron, the
Inventory reflected therein as eligible for inclusion in the Borrowing Base
constitutes Eligible Inventory, and the Accounts and unbilled Accounts reflected
therein as eligible for inclusion in the Borrowing Base


 
-106-
 




--------------------------------------------------------------------------------





constitute Eligible Billed Accounts and Eligible Unbilled Accounts, in each case
as of the period end date for which such Borrowing Base Certificate is
calculated.
5.29    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), or any Letter
of Credit shall remain outstanding, the Loan Parties shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent:
(a)    as soon as available, but in any event within 105 days (or such earlier
date on which the Parent is required (after giving effect to any extensions
granted by the SEC) to make any public filing of such information) after the end
of each Fiscal Year of the Parent, (x) a Consolidated balance sheet of the Keane
Group as at the end of such Fiscal Year, and the related Consolidated statements
of income or operations, Shareholders’ Equity and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, such Consolidated statements to be audited and accompanied by a report and
unqualified opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (other than with respect to an upcoming maturity of any Indebtedness
or potential default under any financial covenant) and (y) a copy of
management’s discussion and analysis with respect to the financial statements of
such Fiscal Year, all of which shall be in form and detail reasonably
satisfactory to the Administrative Agent;
(b)    as soon as available, but in any event within 50 days (or such earlier
date on which the Parent is required (after giving effect to any extensions
granted by the SEC) to make any public filing of such information) after the end
of each of the first three Fiscal Quarters of each Fiscal Year of the Parent,
(x) a Consolidated balance sheet of the Keane Group as at the end of such Fiscal
Quarter and the related Consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Quarter and for the portion
of the Parent’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) the corresponding Fiscal Quarter of the
previous Fiscal Year and (B) the corresponding portion of the previous Fiscal
Year, all in reasonable detail, such Consolidated statements to be certified by
a Responsible Officer of the Parent as fairly presenting in all material
respects the financial condition, results of operations, Shareholders’ Equity
and cash flows of the Keane Group as of the end of such Fiscal Quarter in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and that prior Fiscal Year results are not required to be
restated for changes in discontinued operations and (y) a copy of management’s
discussion and analysis with respect to the financial statements of such Fiscal
Quarter, all of which shall be in form and detail reasonably satisfactory to the
Administrative Agent;


 
-107-
 




--------------------------------------------------------------------------------





(c)    if a Fiscal Month Event has occurred and is continuing, then, at the
discretion of the Administrative Agent, as soon as available, but in any event
within 45 days after the end of each Fiscal Month (other than (x) in the case of
an Fiscal Month that coincides with the end of a Fiscal Quarter (other than the
last Fiscal Quarter of any Fiscal Year), in which case the financial statements
required by this clause (c) shall be due 60 days after the end of such Fiscal
Month or (y) a Fiscal Month that coincides with the end of a Fiscal Year), a
Consolidated balance sheet of the Parent as at the end of such Fiscal Month, and
the related Consolidated statements of income or operations, and cash flows for
such Fiscal Month, and for the portion of the Parent’s Fiscal Year then ended,
setting forth in each case in comparative form the figures for (A) the
corresponding Fiscal Month of the previous Fiscal Year and (B) the corresponding
portion of the previous Fiscal Year, all in reasonable detail, such Consolidated
statements to be certified by a Responsible Officer of the Parent as fairly
presenting in all material respects the financial condition, results of
operations, and cash flows of the Parent as of the end of such Fiscal Month in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and that prior Fiscal Year results are not required to be
restated for changes in discontinued operations; and
(d)    as soon as available, but in any event no more than 90 days after the end
of each Fiscal Year of the Parent, forecasts and budgets prepared by management
of the Parent, in form reasonably satisfactory to the Administrative Agent, of
the Loan Cap and the Consolidated balance sheets and statements of income or
operations and cash flows of the Keane Group on an annual basis (except that the
Loan Cap shall be projected on a quarterly basis) for the immediately following
Fiscal Year (including the fiscal year in which the Maturity Date occurs); it
being understood and agreed that (i) any forecasts furnished hereunder are
subject to significant uncertainties and contingencies, which may be beyond the
control of the Loan Parties, (ii) no assurance is given by the Loan Parties that
the results or forecast in any such projections will be realized and (iii) the
actual results may differ from the forecasted results set forth in such
projections and such differences may be material.
Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (c) of
this Section 6.01 may be satisfied with respect to financial information of the
Keane Group by furnishing (A) the Parent’s (or any direct or indirect parent
thereof, as applicable) Form 10-K or 10-Q, as applicable, filed with the SEC;
provided that, (i) such information is accompanied by consolidated information
that explains in reasonable detail the differences between the information
relating to the Parent (or a parent of the Parent, if such information related
to such a parent), on the one hand, and the information relating to the Lead
Borrower and its Restricted Subsidiaries on a standalone basis, on the other
hand, and (ii) to the extent such information is in lieu of information required
to be provided under this Section 6.01, such materials are accompanied by a
report and opinion of an independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with GAAP and consistent with the requirements of Section 6.01.
6.02    Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its Registered Public Accounting Firm
certifying such financial statements;


 
-108-
 




--------------------------------------------------------------------------------





(b)    (i) On or prior to the fifteenth (15th) day of each Fiscal Month (or, if
such day is not a Business Day, on the next succeeding Business Day), a
Borrowing Base Certificate showing the Borrowing Base as of the close of
business as of the last day of the immediately preceding Fiscal Month, each
Borrowing Base Certificate to be certified as complete and correct by a
Responsible Officer of the Lead Borrower; provided that at any time that an
Accelerated Borrowing Base Delivery Event has occurred and is continuing, such
Borrowing Base Certificate shall be delivered on Wednesday of each week (or, if
Wednesday is not a Business Day, on the next succeeding Business Day), as of the
close of business on the immediately preceding Saturday and (ii) within three
(3) Business Days after the consummation of the Disposition of any Collateral
included in the Borrowing Base having a Fair Market Value in excess of
$7,500,000, a Borrowing Base Certificate showing the Borrowing Base after giving
effect to the consummation of such Disposition;
(c)    promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the Board of Directors (or the audit
committee of the board of directors) of any Loan Party by its Registered Public
Accounting Firm in connection with the accounts or books of the Loan Parties or
any Restricted Subsidiary, or any audit of any of them;
(d)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), (b) and (c), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
Lead Borrower (i) certifying that no Default or Event of Default has occurred
and is continuing, or if a Default or Event of Default has occurred and is
continuing, the nature and extent thereof and the expected remedial actions,
(ii) certifying that such financial statements fairly present the financial
condition and results of operations in accordance with GAAP and (iii) with
respect to financial statements delivered pursuant to Sections 6.01(a) and (b),
setting forth reasonably detailed calculations with respect to the Total Net
Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio (which delivery
may, unless the Administrative Agent, or a Lender requests executed originals,
be by electronic communication including fax or email and shall be deemed to be
an original authentic counterpart thereof for all purposes);
(e)    promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Restricted
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent (or any Lender acting through the Administrative Agent) may
from time to time reasonably request; and
(f)    at any time there are no Loans outstanding and the aggregate amount of
L/C Obligations (excluding any L/C Obligations that have been Cash
Collateralized) is less than or equal to $2,500,000, on or prior to the
fifteenth (15th) day, of each Fiscal Month (or, if such day is not a Business
Day, on the next succeeding Business Day), a statement in form reasonably
acceptable to the Administrative Agent detailing the aggregate amount of
unrestricted cash and Cash Equivalents on hand of the Parent and its
Subsidiaries as of the close of business as of the last day of the immediately
preceding Fiscal Month, each statement to be certified as complete and correct
by a Responsible Officer of the Lead Borrower; provided that at any time upon
the Administrative Agent’s request (in its sole discretion), such statement
shall be delivered weekly or more frequently.
Documents required to be delivered pursuant to Section 6.01 or Section 6.02(e)
may (but shall not be required to) be delivered electronically (which may be
filed with the SEC) and if so delivered, shall be deemed to have been delivered
on the date (i) on which the Lead Borrower posts such documents, or


 
-109-
 




--------------------------------------------------------------------------------





provides a link thereto on the Parent’s website on the Internet at
www.keanegrp.com; or (ii) on which such documents are posted on the Parent’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent has access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Parent
shall deliver paper copies of such documents to the Administrative Agent if the
Administrative Agent requests the Parent to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Lead Borrower shall notify the Administrative
Agent (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above. The Loan Parties hereby acknowledge that the Administrative
Agent and/or the Arranger will make available to the Lenders and each L/C Issuer
materials and/or information provided by or on behalf of the Loan Parties
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Intralinks or another similar electronic system (the “Platform”).
6.03    Notices. Promptly after any Responsible Officer of the Lead Borrower
obtains knowledge thereof, notify the Administrative Agent:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect;
(c)    of the occurrence of any ERISA Event that would reasonably be expected to
have a Material Adverse Effect; or
(d)    of the commencement of, or any material development in, any litigation or
proceeding affecting the Parent or any Restricted Subsidiary in each case that
has resulted or would reasonably be expected to result in a Material Adverse
Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (x) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets (including in its capacity as a withholding agent); (y) all
lawful claims which, if unpaid, would by Law become a Lien upon its property;
and (z) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except, in each case, where (a)(i) the validity or amount
thereof is being contested in good faith by appropriate proceedings diligently
conducted, (ii) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (iii) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, and (iv) no Lien has been filed with respect thereto
(other than Permitted Encumbrances) or (b) the failure to make payment pending
such contest would not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect. Nothing contained herein shall be deemed
to limit the rights of the Agents with respect to determining Reserves pursuant
to this Agreement.
6.05    Preservation of Existence, Etc.(a) Preserve, renew and maintain in full
force and effect its legal existence (and, except to the extent the failure to
do so would not reasonably be expected to have a Material Adverse Effect, good
standing) under the Laws of the jurisdiction of its organization or


 
-110-
 




--------------------------------------------------------------------------------





formation except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its Intellectual
Property, except to the extent such Intellectual Property is no longer used or
useful in the conduct of the business of the Loan Parties or that the failure to
do so would not reasonably be expected to have a Material Adverse Effect.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear and casualty or
condemnation events excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof except, in each case of clauses (a) and (b),
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.
6.07    Maintenance of Insurance. Maintain insurance with respect to its
property and business substantially consistent with past practices and as
disclosed to the Administrative Agent prior to the Effective Date and as is
customarily carried under similar circumstances by other Persons in the same or
similar businesses operating in the same or similar locations, as is reasonably
acceptable to the Administrative Agent. Fire and extended coverage or “all-risk”
policies maintained with respect to any Collateral shall be endorsed to include
a lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Administrative Agent, which
endorsements shall provide that none of the Borrowers, the Administrative Agent,
the Collateral Agent, or any other party shall be a coinsurer and such other
provisions as the Administrative Agent may reasonably require from time to time
to protect the interests of the Lenders and all first party property insurance
covering Collateral shall name the Collateral Agent as additional insured or
loss payee, as applicable, and all liability insurance shall name the Collateral
Agent as additional insured.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a)(i) such requirement of Law or order, writ, injunction or decree is
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves have been set aside and maintained
by the Loan Parties in accordance with GAAP and (ii) such contest effectively
suspends enforcement of the contested Laws; or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.
6.09    Books and Records; Accountants.
(a)    Maintain proper books of record and account, in which full, true and
correct entries in all material respects in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Keane Group; and (ii) maintain such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Keane Group.
(b)    At all times retain a Registered Public Accounting Firm which is
reasonably satisfactory to the Administrative Agent and shall instruct such
Registered Public Accounting Firm to cooperate with, and be available to, the
Administrative Agent or its representatives to discuss the Loan Parties’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such Registered Public
Accounting Firm, as may be raised by the Administrative Agent; provided that an
officer of the Lead Borrower shall be entitled to participate in any such
discussions.


 
-111-
 




--------------------------------------------------------------------------------





6.10    Inspection Rights.
(a)    Permit representatives and independent contractors of the Administrative
Agent and Collateral Agent to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and Registered Public Accounting Firm at such
reasonable times during normal business hours upon reasonable advance notice to
the Lead Borrower; provided, however, that unless an Event of Default has
occurred and is continuing, only one visit in any calendar year shall be
permitted and such visit shall be at the Loan Parties’ expense.
(b)    Upon the request of the Administrative Agent after reasonable prior
notice, permit the Administrative Agent or professionals (including investment
bankers, consultants, accountants, and lawyers) retained by the Administrative
Agent to conduct commercial finance examinations and other evaluations at the
frequency specified below, including, without limitation, of (i) the Lead
Borrower’s practices in the computation of the Borrowing Base and (ii) the
assets included in the Borrowing Base and related financial information such as,
but not limited to, sales, gross margins, payables, accruals and reserves. The
Loan Parties shall pay the reasonable and documented out-of-pocket fees and
expenses of the Administrative Agent and such professionals with respect to such
examinations and evaluations. Notwithstanding the foregoing, except as provided
in the provisos to this sentence, the Administrative Agent shall be permitted to
conduct one (1) commercial finance examination each Fiscal Year at the
Borrowers’ expense; provided that, in the event that Excess Availability is at
any time less than the greater of (A) 20% of the Loan Cap and (B) $25,000,000
for five (5) consecutive Business Days during any Fiscal Year, the
Administrative Agent shall be permitted to conduct up to two (2) commercial
finance examinations in any twelve-month period at the Borrowers’ expense;
provided further that, at any time an Event of Default has occurred and is
continuing, the Administrative Agent shall be permitted to conduct four (4)
commercial finance examinations in any Fiscal Year and such examinations shall
be at the Borrowers’ expense. Notwithstanding the foregoing, the Administrative
Agent may cause additional commercial finance examinations to be undertaken (i)
as it in its discretion deems necessary or appropriate, at its own expense or,
(ii) if required by Law, at the expense of the Loan Parties.
(c)    Upon the request of the Administrative Agent after reasonable prior
notice, permit the Administrative Agent or professionals (including appraisers)
retained by the Administrative Agent to conduct appraisals and audits of the
Collateral, including, without limitation, the assets included in the Borrowing
Base. The Loan Parties shall pay the reasonable and documented out-of-pocket
fees and expenses of the Administrative Agent and such professionals with
respect to such appraisals. Notwithstanding the foregoing, except as provided in
the provisos to this sentence, the Administrative Agent shall be permitted to
conduct up to one Inventory appraisal in any twelve-month period at the Loan
Parties’ expense; provided that in the event that the Excess Availability is at
any time less than the greater of (A) 20% of the Loan Cap and (B) $25,000,000
for five (5) consecutive Business Days during any Fiscal Year, the
Administrative Agent shall be permitted to conduct up to two (2) Inventory
appraisals in any twelve-month period at the Borrowers’ expense; provided
further that if an Event of Default has occurred and is continuing the
Administrative Agent shall be permitted to conduct four (4) Inventory appraisals
in any Fiscal Year and such appraisals shall be at the Borrowers’ expense.
Notwithstanding the foregoing, the Administrative Agent may cause additional
appraisals to be undertaken (i) as it in its discretion deems necessary or
appropriate, at its own expense or, (ii) if required by Law, at the expense of
the Loan Parties.


 
-112-
 




--------------------------------------------------------------------------------





6.11    Additional Loan Parties. Notify the Administrative Agent promptly after
any Person becomes a Subsidiary (other than any Excluded Subsidiary but
including any Unrestricted Subsidiary being reclassified as a Restricted
Subsidiary) of the Parent, and promptly thereafter (and in any event within
fifteen (15) Business Days) if requested by the Administrative Agent, (i) cause
any such Person to become a Borrower or Guarantor by executing and delivering to
the Administrative Agent a Joinder Agreement to this Agreement or a counterpart
of the Facility Guaranty or such other document as the Administrative Agent
shall deem reasonably appropriate for such purpose, (ii) subject to the
requirements of Section 6.14(b), grant a Lien to the Collateral Agent on such
Person’s assets on the same types of assets which constitute Collateral under
the Security Documents to secure the Obligations, and (iii) deliver to the
Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and if requested by the Administrative Agent, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)), and (b) if any Equity Interests or Indebtedness of
such Person are owned by or on behalf of any Loan Party, to pledge such Equity
Interests and promissory notes evidencing such Indebtedness, in each case in
form, content and scope reasonably satisfactory to the Administrative Agent. In
addition, for purposes of compliance with Section 6.01, any direct or indirect
parent entity of the Parent may become a guarantor by executing and delivering
to the Administrative Agent a guarantee agreement in a form satisfactory to the
Administrative Agent which shall be executed by the Lead Borrower and such
parent; provided that such parent entity shall not otherwise be deemed to be a
“Borrower”, “Guarantor” or “Loan Party” for any purpose under this Agreement.In
no event shall compliance with this Section 6.11 waive or be deemed a waiver or
consent to any transaction giving rise to the need to comply with this Section
6.11 if such transaction was not otherwise expressly permitted by this Agreement
or constitute or be deemed to constitute, with respect to any Subsidiary, an
approval of such Person as a Borrower or Guarantor or permit the inclusion of
any acquired assets in the computation of the Borrowing Base.
6.12    Cash Management.
(a)    The Loan Parties shall within 90 days after the Effective Date with
respect to any DDA maintained on the Effective Date and within 90 days after the
opening or acquisition of any new DDA or such longer period as the
Administrative Agent may reasonably agree, enter into a Blocked Account
Agreement reasonably satisfactory in form and substance to the Agents with
respect to each DDA maintained with any Blocked Account Bank (collectively, the
“Blocked Accounts”); provided that Blocked Accounts shall not include (i)
deposit accounts specifically and exclusively used for payroll, payroll taxes
and employee wage, health and other benefit payments to or for the benefit of
any Loan Party’s employees, (ii) any zero balance account, (iii) accounts solely
used for cash deposits pursuant to the definition of Permitted Encumbrances,
(iv) any escrow account, trust and customer deposit account, (v) accounts solely
used to deposit proceeds of the Designated Senior Indebtedness (including
Permitted Refinancings thereof) Priority Collateral, and (vi) accounts not
exceeding $1,000,000 in the aggregate for all such accounts.
(b)    Subject to clause (a) above, instruct all customers to deposit all cash
proceeds from sales of Inventory or Frac Iron or performance of services in
every form into a Blocked Account and to the extent not so deposited directly by
the customers, deposit such amounts into a Blocked Account promptly, but in no
event less frequently than once every three (3) Business Days.
(c)    Each Blocked Account Agreement shall require that, after the Blocked
Account Bank’s receipt of written notice from the Collateral Agent given after
the occurrence and during the continuance of a Dominion Trigger Event, the
Blocked Account Bank shall effectuate the


 
-113-
 




--------------------------------------------------------------------------------





ACH or wire transfer no less frequently than each Business Day (and whether or
not there are then any outstanding Obligations) to the concentration account
maintained by the Collateral Agent at Bank of America (the “Collection Account”)
of all funds in such Blocked Account.
(d)    The Collection Account shall at all times be under the sole dominion and
control of the Collateral Agent. The Loan Parties hereby acknowledge and agree
that (i) the Loan Parties have no right of withdrawal from the Collection
Account, (ii) the funds on deposit in the Collection Account shall at all times
be collateral security for all of the Obligations and (iii) the funds on deposit
in the Collection Account shall be applied pursuant to Section 8.03 on a daily
basis after the occurrence and during the continuation of a Dominion Trigger
Event. In the event that, notwithstanding the provisions of this Section 6.12,
any Loan Party receives or otherwise has dominion and control of any such
proceeds or collections, such proceeds and collections shall be held in trust by
such Loan Party for the Collateral Agent, shall not be commingled with any of
such Loan Party’s other funds or deposited in any account of such Loan Party and
shall, not later than the Business Day after receipt thereof, be deposited into
the Collection Account or dealt with in such other fashion as such Loan Party
may be instructed by the Collateral Agent.
(e)    Upon the request of the Administrative Agent after the occurrence and
during the continuance of a Dominion Trigger Event, cause bank statements and/or
other reports to be delivered to the Administrative Agent not less often than
monthly, accurately setting forth all amounts deposited in each Blocked Account
to ensure the proper transfer of funds as set forth above.
6.13    Information Regarding the Collateral.
(a)    Furnish to the Administrative Agent at least fifteen (15) days (or such
shorter period as the Administrative Agent may agree) prior written notice of
any change in: (i) any Loan Party’s legal name; (ii) the location of any Loan
Party’s chief executive office, its principal place of business, any office in
which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral owned by it is located (including the
establishment of any such new office or facility, but excluding in-transit
Collateral, Collateral out for repair, and Collateral temporarily stored at a
Customer’s location in connection with the providing of services to such
Customer); (iii) any Loan Party’s organizational structure or jurisdiction of
incorporation or formation; or (iv) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization. The Loan Parties shall not effect or permit any
change referred to in the preceding sentence unless the Loan Parties have
undertaken all such action, if any, reasonably requested by the Administrative
Agent under the UCC or otherwise that is required in order for the Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral for its own
benefit and the benefit of the other Credit Parties.
(b)    From time to time as may be reasonably requested by the Administrative
Agent, the Lead Borrower shall supplement each Schedule hereto, or any
representation herein or in any other Loan Document, with respect to any matter
arising after the Effective Date that is required to be set forth or described
in such Schedule or as an exception to such representation or that is necessary
to correct any information in such Schedule or representation which has been
rendered inaccurate thereby (and, in the case of any supplements to any
Schedule, such Schedule shall be appropriately marked to show the changes made
therein). Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Credit Parties’ consent to the
matters reflected in such updated Schedules or revised representations nor
permit


 
-114-
 




--------------------------------------------------------------------------------





the Loan Parties to undertake any actions otherwise prohibited hereunder or fail
to undertake any action required hereunder from the restrictions and
requirements in existence prior to the delivery of such updated Schedules or
such revision of a representation; nor shall any such supplement or revision to
any Schedule or representation be deemed the Credit Parties’ waiver of any
Default resulting from the matters disclosed therein.
6.14    Further Assurances.
(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any Law, or which any Agent may reasonably request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created or intended to be created by the Security Documents
or the validity or priority of any such Lien, all at the expense of the Loan
Parties, provided that no such document, financing statement, agreement,
instrument or action taken shall, in the Loan Parties’ good faith determination,
materially increase the obligations or liabilities of the Loan Parties hereunder
or have any Material Adverse Effect on the Loan Parties.
(b)    If any material assets of the type constituting Collateral are acquired
by any Loan Party after the Effective Date (other than assets constituting
Collateral under the Security Documents that become subject to the Lien of the
Security Documents upon acquisition thereof), notify the Agents thereof, and the
Loan Parties will, within sixty (60) days after such acquisition, cause such
assets to be subjected to a Lien securing the Obligations and take such actions
as shall be reasonably necessary to perfect such Liens, including actions
described in paragraph (a) of this Section 6.14, all at the expense of the Loan
Parties. In no event shall compliance with this Section 6.14(b) waive or be
deemed a waiver or consent to any transaction giving rise to the need to comply
with this Section 6.14(b) if such transaction was not otherwise expressly
permitted by this Agreement or constitute or be deemed to constitute consent to
the inclusion of any acquired assets in the computation of the Borrowing Base.
6.15    ERISA. The Lead Borrower will furnish to the Administrative Agent
promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that the Lead Borrower or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided that if the Lead
Borrower or any ERISA Affiliate has not requested such documents or notices from
the administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Lead Borrower and/or the
ERISA Affiliate shall promptly make a request for such documents or notices from
such administrator or sponsor and shall provide copies of such documents and
notices to the Administrative Agent promptly after receipt thereof.
6.16    Use of Proceeds. Each Borrower will use the proceeds of the Loans only
as provided in Section 5.24. No part of the proceeds of any Loans or Letters of
Credit hereunder will be used, by any Loan Party or any of its Subsidiaries for
the purpose of funding any operations in, financing any investments or
activities in or making any payments in violation of Sanctions, anti-terrorism
laws, anti-money laundering laws, United States Foreign Corrupt Practices Act of
1977, as amended or any similar Requirements of Law.
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a


 
-115-
 




--------------------------------------------------------------------------------





claim has not been asserted), or any Letter of Credit shall remain outstanding,
no Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired; sign or
suffer to exist any security agreement authorizing any Person thereunder to file
a financing statement; sell any of its property or assets subject to an
understanding or agreement (contingent or otherwise) to repurchase such property
or assets with recourse to it or any of its Restricted Subsidiaries; or assign
as security or otherwise transfer as security any accounts or other rights to
receive income, other than, as to all of the above, Permitted Encumbrances.
7.02    Investments. Make any Investments, except Permitted Investments.
7.03    Indebtedness; Disqualified Stock. (a) Create, incur, assume, guarantee,
suffer to exist or otherwise become or remain liable with respect to, any
Indebtedness, except Permitted Indebtedness, or (b) issue Disqualified Stock.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
(a)    (i) any Restricted Subsidiary may merge, amalgamate or consolidate with a
Borrower (including a merger, the purpose of which is to reorganize a Borrower
into a new jurisdiction in the United States); provided that such Borrower (as a
newly recognized entity) shall be the continuing or surviving Person and (ii)
any Restricted Subsidiary may merge, amalgamate or consolidate with one or more
other Restricted Subsidiaries; provided that when any Person that is a Loan
Party is merging with a Restricted Subsidiary, a Loan Party shall be the
continuing or surviving Person;
(b)    (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party and (ii)
any Subsidiary may liquidate or dissolve or a Borrower or any Subsidiary may
change its legal form if the Parent determines in good faith that such action is
in the best interest of the Keane Group and if not materially disadvantageous to
the Lenders (it being understood that in the case of any change in legal form,
(x) any Borrower shall remain a Borrower and (y) a Subsidiary that is a
Guarantor will remain a Guarantor unless such Guarantor is otherwise permitted
to cease being a Guarantor hereunder);
(c)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Parent or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment, such Investment must be a Permitted Investment in or
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Section 7.02 (other than clause (e) of the definition of “Permitted
Investments”) and Section 7.03, respectively;
(d)    so long as no Default exists or would result therefrom, a Borrower may
merge with any other Person; provided that (i) such Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not a Borrower (any such Person, the
“Successor Company”), (A) the Successor Company shall be an entity organized or
existing under the Laws of the United States, any state thereof, the District of
Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the


 
-116-
 




--------------------------------------------------------------------------------





obligations of such Borrower under this Agreement and the other Loan Documents
to which such Borrower is a party pursuant to a supplement hereto or thereto in
form reasonably satisfactory to the Agent, (C) each Loan Party, unless it is the
other party to such merger or consolidation, shall have confirmed that its
obligations under the Loan Documents, including the Guarantee, shall continue to
apply to the Successor Company’s obligations under the Loan Agreements, (D) each
Loan Party, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Security Agreement and other applicable Security
Documents confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, (E) such Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Security Document does not conflict with this Agreement
and (F) the Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act reasonably requested by the Lenders; provided
further that if the foregoing are satisfied, the Successor Company will succeed
to, and be substituted for, such Borrower under this Agreement;
(e)    so long as no Default exists or would result therefrom (in the case of a
merger involving a Loan Party), any Restricted Subsidiary may merge with any
other Person in order to effect an Investment permitted pursuant to Section
7.02; provided that the continuing or surviving Person shall be a Restricted
Subsidiary or a Borrower, which together with each of its Restricted
Subsidiaries, shall have complied with the requirements of Section 6.11 and
Section 6.14; and
(f)    so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.
7.05    Dispositions. Make any Disposition, except Permitted Dispositions. To
the extent any Collateral is Disposed of in a Permitted Disposition to any
Person other than any Loan Party and the Net Proceeds therefrom are applied in
accordance with this Agreement, such Collateral shall be sold free and clear of
all Liens created by the Loan Documents.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that:
(a)    each Restricted Subsidiary of a Loan Party may make Restricted Payments
to any Loan Party;
(b)    each Restricted Subsidiary of a Loan Party which is not a Loan Party may
make Restricted Payments to another Restricted Subsidiary that is not a Loan
Party;
(c)    Loan Parties and their Restricted Subsidiaries may make Restricted
Payments permitted by Sections 7.02 or 7.04;
(d)    the Keane Group may, and may make a Restricted Payment to, repurchase
Equity Interests of the Parent or Keane Investor held by a current or former
employee, officer or director of any of the Keane Group upon the termination,
retirement or death of any such employee, officer or director, provided that, as
to any such repurchase, each of the following conditions is satisfied: (i) as of
the date of the payment for such repurchase and after giving effect thereto, no
Dominion Trigger Event shall exist or have occurred and be continuing, (ii) such
repurchase shall be paid with funds legally available therefor, and (iii) the
aggregate amount of all payments for


 
-117-
 




--------------------------------------------------------------------------------





such repurchases in any Fiscal Year shall not exceed $7,500,000 plus amounts of
such repurchases permitted to have been made in prior Fiscal Years but not made,
up to a maximum carry forward amount in any Fiscal Year of $5,000,000; plus the
Net Proceeds received by the Parent or any of its Subsidiaries from the sale of
Equity Interests (other than Disqualified Stock) of the Parent or any direct or
indirect parent of the Parent (to the extent contributed to the Parent) to
members of management, directors or consultants of the Parent or any of its
Subsidiaries, or any direct or indirect parent of the Parent that occurs after
the Effective Date other than proceeds of a Cure Amount; plus the Net Proceeds
of key man life insurance policies received by the Parent or any other direct or
indirect parent of the Parent (in each case, to the extent contributed to the
Parent) and their Subsidiaries after the Effective Date; less the amount of any
Restricted Payments previously made with the cash proceeds described in clauses
(i) and (ii) of this Section 7.06(d); (provided that cancellation of
Indebtedness owing to the Parent or any Restricted Subsidiary from members of
management, directors, employees or consultants of the Parent, or any direct or
indirect parent company or Restricted Subsidiaries in connection with a
repurchase of Equity Interests pursuant to this clause (d) of the Parent or any
direct or indirect parent company will not be deemed to constitute a Restricted
Payment);
(e)    if the Payment Conditions are satisfied, the Keane Group may make
Restricted Payments to the equity holders of the Parent;
(f)    the Parent and its Subsidiaries may declare and make dividend payments or
other Restricted Payments payable (i) solely in Equity Interests (other than
Disqualified Stock not otherwise permitted by Section 7.03) of such Person, or
(ii) with the proceeds of a substantially concurrent contribution to, or the
issuance or other sale of, Equity Interests (other than Disqualified Stock) of
the Parent or any direct or indirect parent thereof (to the extent contributed
to a Borrower);
(g)    the Parent and its Restricted Subsidiaries may make repurchases of Equity
Interests in the Parent or in any other direct or indirect parent thereof or any
Restricted Subsidiary of the Parent deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;
(h)    Restricted Payments made with the proceeds of substantially concurrent
Excluded Contributions;
(i)    the distribution, as a dividend or otherwise, of shares of Equity
Interests of, or Indebtedness owed to the Parent or a Restricted Subsidiary of
the Parent by, Unrestricted Subsidiaries or Excluded Property;
(j)    the Parent and its Restricted Subsidiaries may pay customary and
reasonable out of pocket fees, commissions, expenses and other amounts, in each
case, to the extent payable by the Parent under the Parent Stockholders'
Agreement as in effect as of January 20, 2017; and
(k)    Restricted Payments in the aggregate amount in any four consecutive
Fiscal Quarter period not to exceed $25,000,000; provided, that, to the extent
Consolidated EBITDA at the end of any Measurement Period equals or exceeds
$350,000,000, such amount shall increase to $50,000,000 for so long as
Consolidated EBITDA continues to equal or exceed $350,000,000 at the end of any
subsequent Measurement Period.
7.07    Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness (other than the Obligations or


 
-118-
 




--------------------------------------------------------------------------------





Indebtedness between Loan Parties), or make any payment in violation of any
subordination terms of any Subordinated Indebtedness, except (a) payments in
respect of the Obligations, (b) regularly scheduled or mandatory repayments,
repurchases, redemptions or defeasances of Permitted Indebtedness (other than
Subordinated Indebtedness), (c) repayments and prepayments of Subordinated
Indebtedness in accordance with and subject to the subordination terms thereof,
(d) voluntary prepayments, repurchases, redemptions, defeasances or other
satisfaction of Permitted Indebtedness as long as the Payment Conditions are
satisfied, (e) Permitted Refinancings of any Indebtedness, (f) the conversion of
any Indebtedness to Equity Interests (other than Disqualified Stock) of the
Parent or any of its Subsidiaries or any other direct or indirect parent of a
Borrower or the repayment of Indebtedness with the proceeds of any contribution
to, or the issuance or other sale of, Equity Interests (other than Disqualified
Stock or Preferred Stock) of the Parent or any other direct or indirect parent
of the Lead Borrower, and (g) repayments and prepayments of Indebtedness
incurred pursuant to clauses (b), (c), (d), (e), (f), (j), (k), (n), (o), (p),
(q), (v) (to the extent made by any Foreign Subsidiary), (s), or (w) of the
definition of Permitted Indebtedness.
7.08    Change in Nature of Business. Engage in any material line of business
other than a Similar Business.
7.09    Transactions with Affiliates. Directly or indirectly:
(a)    Purchase, acquire or lease any property from, or sell, transfer or lease
any property to, any officer, shareholder, director or other Affiliate of the
Parent or any Restricted Subsidiary involving aggregate consideration in excess
of $10,000,000 for a single transaction or series of related transactions,
except:
(i)         on fair and reasonable terms that are not materially less favorable
to the Parent and its Restricted Subsidiaries, taken as a whole, as would be
obtainable by the Parent or its Restricted Subsidiaries with a Person other than
an Affiliate at the time of such transaction (or, if earlier, at the time such
transaction is contractually agreed),
(ii)        Permitted Dispositions and Permitted Investments;
(iii)     transactions between or among the Parent and its Restricted
Subsidiaries or any Person that becomes a Restricted Subsidiary or is merged or
consolidated with a Restricted Subsidiary as a result of such transaction;
(iv)    transactions for which the board of directors has received a written
opinion from an Independent Financial Advisor to the effect that the financial
terms of such transaction are fair, from a financial standpoint, to the Keane
Group or not less favorable to the Keane Group than would reasonably be expected
to be obtained at the time in an arm’s-length transaction with a Person who was
not an Affiliate;
(v)        any agreement (other than with Sponsor) as in effect as of the
Effective Date and set forth on Schedule 7.09 to the Original ABL Credit
Agreement or any amendment thereto (so long as any such agreement together with
all amendments thereto, taken as a whole, is not more disadvantageous to the
Lenders in any material respect than the original agreement as in effect on the
Effective Date) or any transaction contemplated thereby;
(vi)    (i) the issuance of Equity Interests (other than Disqualified Stock) of
the Parent or any of its Subsidiaries to any director, officer, employee or
consultant thereof,


 
-119-
 




--------------------------------------------------------------------------------





(ii) the issuance or sale of the Equity Interests of the Parent and the granting
of registration rights and other customary rights in connection therewith or
(iii) any contribution to the capital of the Parent or any Restricted
Subsidiary, as applicable;
(vii)    (x) transactions with Affiliates that are customers, clients, suppliers
or purchasers or sellers of goods or services, in each case in the ordinary
course of business and otherwise in compliance with the terms of this Agreement,
which are fair to the Keane Group in the reasonable determination of the board
of directors or the senior management of the Parent, and are on terms at least
as favorable as might reasonably have been obtained at such time from an
unaffiliated party and (y) transactions with joint ventures and Unrestricted
Subsidiaries in the ordinary course of business;
(viii)    the existence of, or the performance by the Keane Group of its
obligations under the terms of any stockholders agreement (including any
registration rights agreement or purchase agreement related thereto) to which it
is a party as of the Effective Date and any amendment thereto or similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Keane Group of its obligations under any
future amendment to any such existing agreement or under any similar agreement
entered into after the Effective Date shall only be permitted by this clause
(xi) to the extent that the terms of any such existing agreement together with
all amendments thereto, taken as a whole, or new agreement are not otherwise
more disadvantageous to the Lenders in any material respect than the original
agreement as in effect on the Effective Date;
(ix)     transactions between the Loan Parties or any of their Restricted
Subsidiaries and any Person that is an Affiliate solely due to the fact that a
director of such Person is also a director of the Parent or any other direct or
indirect parent of a Borrower; provided, however, that such director abstains
from voting as a director of such Loan Party or such direct or indirect parent
of such Loan Party, as the case may be, on any matter involving such other
Person;
(x)     transactions pursuant to Section 7.04 and 7.06;
(xi)     pledges of Equity Interests of Unrestricted Subsidiaries;
(xii)    transactions entered into in good faith which provide for shared
employees, services and/or facilities arrangements and which provide cost
savings and/or other operational efficiencies;
(xiii)     any purchases by the Parent’s Affiliates of Indebtedness or
Disqualified Stock of the Parent or any of its Restricted Subsidiaries the
majority of which Indebtedness or Disqualified Stock is purchased by Persons who
are not the Parent’s Affiliates; provided that such purchases by the Parent’s
Affiliates are on the same terms as such purchases by such Persons who are not
the Parent’s Affiliates;
(xiv)     transactions contractually agreed to between an Unrestricted
Subsidiary with an Affiliate prior to the day such Unrestricted Subsidiary is
redesignated as a Restricted Subsidiary and not entered into in contemplations
thereof; and
(xv)     transactions permitted by clause (b) below.


 
-120-
 




--------------------------------------------------------------------------------





(b)    make any payments (whether by dividend, loan or otherwise) to any
officer, shareholder, director or other Affiliate of a Parent or any Restricted
Subsidiary in excess of $25,000,000 for a single payment or series of related
payments, including, without limitation, on account of management, consulting or
other fees for management or similar services, or pay or reimburse expenses
incurred by any officer, shareholder, director or other Affiliate of the Parent
or such Restricted Subsidiary, except:
(i)         reasonable compensation to, and indemnity provided on behalf of,
current, former and future officers, employees and directors for services
rendered to the Parent or such Restricted Subsidiary in the ordinary course of
business (including the issuances of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock option and stock ownership plans or similar
employee benefit plans approved by the Board of Directors of any direct or
indirect parent of the Parent or of a Restricted Subsidiary, as appropriate, in
good faith);
(ii)     payments by the Parent or a Restricted Subsidiary to Sponsor or an
Affiliate of Sponsor for the reasonable out-of-pocket costs of actual and
necessary reasonable out-of-pocket legal and accounting, insurance, marketing
financial and similar types of services paid for by Sponsor or such Affiliate on
behalf of the Parent or a Restricted Subsidiary;
(iii)     any payments required to be made pursuant to an agreement (other than
with Sponsor) as in effect as of the Effective Date and listed on Schedule 7.09
to the Original ABL Credit Agreement, or any amendment thereto (so long as any
such agreement together with all amendments thereto, taken as a whole, is not
more disadvantageous to the Lenders in any material respect than the original
agreement as in effect on the Effective Date) or any transaction contemplated
thereby;
(iv)     amounts payable pursuant to employment and severance arrangements
between the Keane Group and their respective current, former and future officers
and employees in the ordinary course of business and transactions pursuant to
stock option plans and employee benefit plans and arrangements in the ordinary
course of business and payments or loans (or cancellation of loans) to employees
or consultants in the ordinary course of business which are approved by a
majority of the Board of Directors of the Parent in good faith;
(v)     payments by the Keane Group to the Sponsor made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including, without limitation, in connection with
acquisitions or divestitures, which payments are approved by a majority of the
Board of Directors of the Parent or any other direct or indirect parent of the
Parent in good faith;
(vi)    payments resulting from transactions for which the board of directors
has received a written opinion from an Independent Financial Advisor to the
effect that the financial terms of such transaction are fair, from a financial
standpoint, to the Keane Group or not less favorable to the Keane Group than
would reasonably be expected to be obtained at the time in an arm’s-length
transaction with a Person who was not an Affiliate;
(vii)    payments permitted pursuant to Section 7.02 and 7.06;


 
-121-
 




--------------------------------------------------------------------------------





(viii)     sales and purchase arrangements, joint purchasing arrangements and
other service agreements in the ordinary course of business between, on the one
hand, the Parent and its Restricted Subsidiaries and, on the other hand, any
Person under common control with the Parent and its Subsidiaries, for the sale
and purchase, at cost, of inventory, equipment and supplies, and leases between
such Persons and the Parent or any of its Restricted Subsidiaries and are on
terms at least as favorable as might reasonably have been obtained at such time
from an unaffiliated party;
(ix)     payments between or among the Parent and its Restricted Subsidiaries;
and
(x)         payments pursuant to any agreement, arrangement or transaction
permitted under clause (a) above.
7.10    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Restricted Subsidiary to make Restricted Payments
or other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Loan Party to Guarantee the Obligations,
(iii) of any Restricted Subsidiary to make or repay loans to a Loan Party, or
(iv) of the Loan Parties or any Restricted Subsidiary to create, incur, assume
or suffer to exist Liens on property of such Person in favor of the Collateral
Agent; or (b) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person, other
than, in each case, (i) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of such Loan Party or any
Restricted Subsidiary, (ii) customary restrictions on dispositions of real
property interests found in reciprocal easement agreements of such Loan Party or
any Restricted Subsidiary, (iii) any provision in an agreement for a Disposition
permitted hereunder that limits the transfer of or the imposition of any Lien on
the assets to be disposed of thereunder, (iv) any provision in an agreement
relating to Permitted Indebtedness described in clauses (a), (c) and (g) of the
definition thereof that restricts Liens on property financed by or securing such
Indebtedness, (v) any other provision in any agreement relating to Permitted
Indebtedness that is no more restrictive or burdensome than the comparable
provision in this Agreement (except that this proviso shall not apply to
contractual restrictions described in clause (a)(iv) or (b) above), (vi) any
encumbrance or restriction contained in any agreement of a Person acquired in a
Permitted Investment, which encumbrance or restriction was in existence at the
time of such Permitted Investment (but not created in connection therewith or in
contemplation thereof) and which encumbrance or restriction is not applicable to
any Person or the properties or assets of any Person, other than the Person or
the property and assets of the Person so acquired, (vii) customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures to the extent such joint ventures are permitted hereunder, (viii)
contractual obligations in existence on the Effective Date and the extension or
continuation thereof, provided that any such encumbrances or restrictions
contained in such extension or continuation are no less favorable to the Agents
and Lenders than those encumbrances and restrictions under or pursuant to the
contractual obligations so extended or continued, (ix) [reserved], (x) the
Existing Note Purchase Agreement as in effect on the Effective Date and
Permitted Refinancings thereof provided the encumbrances contained therein,
taken as a whole, are no more restrictive than those set forth in the Existing
Note Purchase Agreement as in effect on the Effective Date, (xi) customary
restrictions contained in the agreement evidencing the Designated Senior
Indebtedness and, in each case, any Permitted Refinancing thereof, provided that
any such restrictions contained therein, taken as a whole, are no more
restrictive or burdensome than the comparable provisions set forth in the Term
Loan Documents (as defined in the Intercreditor Agreement), provided that a
certificate of a Responsible Officer delivered to the Administrative Agent
stating that the Lead Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and


 
-122-
 




--------------------------------------------------------------------------------





conditions satisfy the foregoing requirement, (xii) represent Indebtedness of a
Restricted Subsidiary of the Parent which is not a Loan Party which is permitted
by Section 7.03 to the extent applying only to such Restricted Subsidiary,
(xiii) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under clauses (c), (g) and (t) of the definition of
Permitted Indebtedness but solely to the extent any negative pledge relates to
the property financed by such Indebtedness, (xiv) restrictions on cash or other
deposits imposed by customers under contracts entered into in the ordinary
course of business or (xv) restrictions that arise in connection with cash or
other deposits permitted under clauses (c), (d), (u), or (x) of the definition
of Permitted Encumbrances or clauses (a), (i) and (k) of the definition of
Permitted Investments and in all instances limited to such cash or deposit.
7.11    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (a)
to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) in violation of Regulation U of the FRB or to extend credit to others for
the purpose of purchasing or carrying margin stock in violation of Regulation U
of the FRB or to refund Indebtedness originally incurred for such purpose or (b)
for any purposes other than (i) on the Effective Date, to pay fees and expenses
in connection therewith and (ii) following the Effective Date, for working
capital purposes (including the purchase of Inventory), general corporate
purposes (including Permitted Acquisitions and other Investments) and any other
purpose not prohibited by the terms of this Agreement.
7.12    Amendment of Material Documents. Amend, modify or waive any of a Loan
Party’s rights under its Organization Documents in a manner materially adverse
to the Credit Parties; or (b) amend, modify or waive any document governing any
Material Indebtedness (other than on account of any Permitted Refinancing) to
the extent that such amendment, modification or waiver would result in a Default
or Event of Default under any of the Loan Documents or would be reasonably
likely to have a Material Adverse Effect.
7.13    Fiscal Year/Quarter. Change the Fiscal Year or Fiscal Quarter of any
Loan Party, or the accounting policies or reporting practices of the Loan
Parties, except as required by GAAP; provided, however, that the Loan Parties
may, upon written notice to the Administrative Agent from the Lead Borrower,
change their Fiscal Quarter and Fiscal Year to any other quarterly accounting
periods and fiscal year reasonably acceptable to the Administrative Agent, in
which case the Lead Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such changes.
7.14    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the last day of any Measurement Period to be lower
than 1.00 to 1.00; provided that such Consolidated Fixed Charge Coverage Ratio
will only be tested upon the occurrence of a Covenant Trigger Event, as of the
last day of the Measurement Period ending immediately prior to the date on which
such Covenant Trigger Event shall have occurred and shall continue to be tested
as of the last day of each Measurement Period thereafter until such Covenant
Trigger Event is no longer continuing; provided further that the results of
operation and indebtedness of any Unrestricted Subsidiaries shall not be taken
into account for purposes of compliance with this Section 7.14.


 
-123-
 




--------------------------------------------------------------------------------





ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. The occurrence and continuance of any of the
following (after giving effect to the giving of any notice or any passage of
time or both, if any, specified below with respect to such event or condition)
shall constitute an Event of Default:
(a)    Non-Payment. The Borrowers or any other Loan Party fails to pay when and
as required to be paid herein, (i) any amount of principal of any Loan or any
L/C Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) any interest on any Loan or other Obligation or fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document, and such failure under this clause (ii) continues for five (5)
Business Days after the payment was due; or
(b)    Specific Covenants. (i) Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.02(b) (if an
Accelerated Borrowing Base Delivery Event exists), 6.03, 6.05(a), 6.07, 6.10,
6.11, or 6.12 or Article VII or (ii) if no Accelerated Borrowing Base Delivery
Event exists, any Loan Party fails to perform or observe any term, covenants of
agreement contained in Section 6.02(b) and such failure continues unremedied for
three (3) consecutive Business Days; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of the date such Loan Party obtains
knowledge of a breach of any such covenant or agreement or the Lead Borrower’s
receipt of notice from the Administrative Agent of any such breach; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate) shall be incorrect or misleading in
any material respect (or, if already subject to qualification by materiality, in
any respect) when made or deemed made; or
(e)    Cross-Default. Any Loan Party (i) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Material Indebtedness (after giving effect to the
expiration of any applicable grace periods), or (ii) after the expiration of all
grace periods relating thereto, fails to observe or perform any other agreement
or condition relating to any such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs (after giving effect to the expiration of any applicable grace
periods), the effect of which default or other event is to cause, or to permit
the holder or holders of such Material Indebtedness or the beneficiary or
beneficiaries of any Guarantee thereof (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (iii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract or
such similar term used) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party is the


 
-124-
 




--------------------------------------------------------------------------------





Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party is an Affected
Party (as so defined or such similar term used) and, in either event, the Swap
Termination Value owed by the Loan Party as a result thereof is greater than
$25,000,000; or
(f)    Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or a proceeding shall be commenced or a petition filed, without the
application or consent of such Person, seeking or requesting the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed and the appointment continues undischarged,
undismissed or unstayed for 60 calendar days or an order or decree approving or
ordering any of the foregoing shall be entered; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due in the ordinary course of business, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issuance or levy; or
(h)    Judgments. There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $25,000,000 and such judgments or orders
shall continue unsatisfied or unstayed for a period of 30 consecutive days (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage; it being agreed that a
“reservation of rights letter” or similar notice shall not in and of itself
constitute a dispute of coverage), or (ii) any one or more non-monetary
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
such judgment or order, by reason of a pending appeal or otherwise, shall not
have been satisfied, vacated, discharged, stayed or bonded for a period of 30
consecutive days; or
(i)    ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted in or would reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to a Pension Plan,
Multiemployer Plan or the PBGC which would be reasonably likely to result in a
Material Adverse Effect, or (ii) a Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan which would be reasonably likely to result
in a Material Adverse Effect; or
(j)    Invalidity of Loan Documents. (i) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder, ceases to be in full force
and effect; or any Loan Party contests in any manner the validity or
enforceability of any material provision of any Loan


 
-125-
 




--------------------------------------------------------------------------------





Document; or any Loan Party denies that it has any or further liability or
obligation under any material provision of any Loan Document, or purports to
revoke, terminate or rescind any material provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be (other than pursuant to the terms
thereof), or shall be asserted by any Loan Party or any other Person not to be,
a valid and perfected Lien on any Collateral (other than an immaterial portion
of the Collateral not of the type included in the Borrowing Base), with the
priority required by the applicable Security Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Guaranty. The termination or attempted termination of any Facility
Guaranty except as expressly permitted hereunder or under any other Loan
Document.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:
(a)    declare the Commitments of each Lender to make Loans and any obligation
of each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon
such Commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;
(c)    require that the Loan Parties Cash Collateralize the L/C Obligations; and
(d)    whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or Law, including, but not limited to, by suit in equity, action at
law or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Credit Parties;
provided, however, that upon the entry of an order for relief (or similar order)
with respect to any Loan Party or any Restricted Subsidiary thereof under any
Debtor Relief Laws, the obligation of each Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Loan Parties to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.


 
-126-
 




--------------------------------------------------------------------------------





8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), subject to the
Intercreditor Agreement, any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order;
First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, expenses and other amounts payable
under Section 10.04 (including fees, charges and disbursements of counsel to the
Administrative Agent and the Collateral Agent and amounts payable under Article
III) payable to the Administrative Agent and the Collateral Agent, each in its
capacity as such;
Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, expenses and other amounts (other than
principal, interest and fees) payable to the Lenders and each L/C Issuer
(including amounts payable under Section 10.04 to the respective Lenders and
each L/C Issuer and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;
Third, to the extent not previously reimbursed by the Lenders, to payment to the
Agents of that portion of the Obligations constituting principal and accrued and
unpaid interest on any Permitted Overadvances;
Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;
Fifth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;
Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, and fees
(including Letter of Credit Fees), ratably among the Lenders and each L/C Issuer
in proportion to the respective amounts described in this clause Sixth payable
to them;
Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and unpaid obligations under Reserved
Swap Contracts, ratably among the Lenders, each L/C Issuer and the Reserved Swap
Contract providers in proportion to the respective amounts described in this
clause Seventh held by them;
Eighth, to the Administrative Agent for the account of the applicable L/C
Issuers, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit;
Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04(b), but excluding any Other Liabilities), ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Ninth held by them;


 
-127-
 




--------------------------------------------------------------------------------





Tenth, to payment of that portion of the Obligations arising from Cash
Management Services, ratably among the Credit Parties in proportion to the
respective amounts described in this clause Tenth held by them;
Eleventh, to payment of all other Obligations arising from Bank Products
(including Swap Contracts), ratably among the Credit Parties in proportion to
the respective amounts described in this clause Eleventh held by them; and
Last, the balance, if any, after all of the have been indefeasibly paid in full,
to the Loan Parties or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Seventh above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
8.04    Cure Rights.
(a)    Notwithstanding anything to the contrary contained in this Article VIII,
in the event that the Borrowers fail to comply with the requirements of Section
7.14 with respect to any Measurement Period for which such covenant is required
to be tested, until the expiration of the 10th day subsequent to the later of
(x) the first day of the applicable Covenant Trigger Event or (y) the date the
certificate calculating the Consolidated Fixed Charge Coverage Ratio for such
Measurement Period is required to be delivered pursuant to Section 6.01(b) (the
“Cure Expiration Date”), the Parent shall have the right to issue Permitted Cure
Securities for cash or otherwise receive cash contributions (collectively, the
“Cure Right”), and upon receipt by the Parent of such cash in return for its
Permitted Cure Securities, (the “Cure Amount”) pursuant to the exercise by the
Parent of such Cure Right, the Consolidated Fixed Charge Coverage Ratio under
Section 7.14 shall be recalculated giving effect to the following pro forma
adjustments:
(i)    Consolidated EBITDA of the last Fiscal Quarter of such Measurement Period
shall be increased for such Measurement Period and any subsequent Measurement
Period that contains such Fiscal Quarter, solely for the purpose of measuring
the Consolidated Fixed Charge Coverage Ratio under Section 7.14 and not for any
other purpose under this Agreement, by an amount equal to the Cure Amount;
(ii)    if, after giving effect to the foregoing pro forma adjustments, the
Borrowers shall then be in compliance with Section 7.14, the Borrowers shall be
deemed to have satisfied the requirements of Section 7.14 as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable breach or default of
Section 7.14 that had occurred shall be deemed cured for purposes of this
Agreement.
(b)    Notwithstanding anything herein to the contrary, (i) in each twelve month
period there shall be at least two Fiscal Quarters with respect to which the
Cure Right is not exercised, (ii) there shall be no more than five Cure Rights
exercised during the term of this Agreement, (iii) the Cure Amount shall be no
greater than the amount required for purposes of complying with Section 7.14 and
(iv) all Cure Amounts shall be disregarded for purposes of determining any
baskets or ratios with respect to the other covenants contained in the Loan
Documents.


 
-128-
 




--------------------------------------------------------------------------------





(c)    Notwithstanding anything to the contrary contained in Section 8.01 and
Section 8.02, (A) upon receipt of the Cure Amount (and designation thereof) by
the Parent, the requirements of Section 7.14 shall be deemed satisfied and
complied with as of the end of the relevant Fiscal Quarter with the same effect
as though there had been no failure to comply with the requirements of Section
7.14 and any Event of Default under Section 7.14 (and any other Default as a
result thereof) shall be deemed not to have occurred for purposes of the Loan
Documents, and (B) neither the Administrative Agent nor any Lender may exercise
any rights or remedies under Section 8.02 (or under any other Loan Document) on
the basis of any actual or purported Event of Default under Section 7.14 (and
any other Default as a result thereof) until and unless the Cure Expiration Date
has occurred without the Cure Amount having been contributed and designated;
provided that during the period set forth in this clause (B), an Event of
Default shall nevertheless be deemed to have occurred and be continuing for all
other purposes under the Loan Documents (including restrictions on Borrowings).
ARTICLE IX
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
(a)    Each of the Lenders (in its capacities as a Lender), Swing Line Lender
and each L/C Issuer hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and each L/C Issuer, and no Loan Party or
any Restricted Subsidiary thereof shall have rights as a third party beneficiary
of any of such provisions.
(b)    Each of the Lenders (in its capacities as a Lender), Swing Line Lender
and each L/C Issuer hereby irrevocably appoints Bank of America as Collateral
Agent and authorizes the Collateral Agent to act as the agent of such Lender,
Swing Line Lender and L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Collateral Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Collateral Agent), shall be entitled to the benefits of all
provisions of this Article IX and Article X, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents, as if set forth in full herein with respect thereto.
9.02    Rights as a Lender. The Persons serving as the Agents hereunder shall
have the same rights and powers in their capacity as a Lender as any other
Lender and may exercise the same as though they were not the Administrative
Agent or the Collateral Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent or the Collateral Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Restricted


 
-129-
 




--------------------------------------------------------------------------------





Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or the Collateral Agent hereunder and without any duty to
account therefor to the Lenders.
9.03    Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agents:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that no Agent shall be required to take any action that, in
its respective opinion or the opinion of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of its Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.
The Agents shall not be deemed to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by the Loan Parties, a
Lender or an L/C Issuer. In the event that the Agents obtains such actual
knowledge or receives such a notice, the Agents shall give prompt notice thereof
to each of the other Credit Parties. Upon the occurrence of an Event of Default,
the Agents shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders. Unless and
until the Agents shall have received such direction, the Agents may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to any such Default or Event of Default as it shall deem advisable in
the best interest of the Credit Parties. In no event shall the Agents be
required to comply with any such directions to the extent that any Agent
believes that its compliance with such directions would be unlawful.
The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the


 
-130-
 




--------------------------------------------------------------------------------





satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agents.
9.04    Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including, but not
limited to, any electronic message, Internet or intranet website posting or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or an L/C
Issuer unless the Administrative Agent shall have received written notice to the
contrary from such Lender or an L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for any Loan Party), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
9.05    Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.
9.06    Resignation of Agents. Any Agent may at any time give written notice of
its resignation to the Lenders, each L/C Issuer and the Lead Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, subject to the approval of the Lead Borrower (as long as no Event of
Default then exists), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 60 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and each L/C Issuer with the approval of the Lead
Borrower (as long as no Event of Default then exists), appoint a successor
Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or the
Collateral Agent shall notify the Lead Borrower and the Lenders that no
qualifying Person has accepted such appointment within 60 days after the
retiring Agent gives notices of its resignation, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Collateral Agent on behalf of the Lenders or each L/C Issuer under any of the
Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent or Collateral Agent, as applicable, hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in


 
-131-
 




--------------------------------------------------------------------------------





this Section). The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Lead Borrower and such successor. After the retiring Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Administrative Agent or Collateral Agent hereunder.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Agents or any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. Except as provided in Section 9.12,
the Agents shall not have any duty or responsibility to provide any Credit Party
with any other credit or other information concerning the affairs, financial
condition or business of any Loan Party that may come into the possession of the
Agents.
9.08    No Other Duties, Etc.Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agents or the Co-Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, Collateral Agent, a
Lender or an L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, each L/C
Issuer, the Administrative Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, each L/C Issuer, the Administrative Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, each
L/C Issuer, the Administrative Agent and such Credit Parties under Sections
2.03(i), 2.03(j) and 2.03(k) as applicable, 2.09 and 10.04) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and each L/C
Issuer to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and each L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.


 
-132-
 




--------------------------------------------------------------------------------





Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or L/C Issuer in any such proceeding.
9.10    Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize and direct the Agents, and Agents shall:
(a)    release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been asserted) and the expiration or
termination of all Letters of Credit (unless cash collateralized or supported by
back-to-back letters of credit reasonably satisfactory to the applicable L/C
Issuers), (ii) at the time the property subject to such Lien is disposed of or
to be disposed of in connection with any disposition permitted hereunder or
under any other Loan Document to a Person that is not a Loan Party, or (iii) if
approved, authorized or ratified in writing by the Applicable Lenders in
accordance with Section 10.01;
(b)    to the extent determined by the Agents in their discretion, subordinate
any Lien on any property granted to or held by the Collateral Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
clause (h) of the definition of “Permitted Encumbrances”;
(c)    release any Guarantor from its obligations under the Facility Guaranty
and each other applicable Loan Document if such Person ceases to be a Restricted
Subsidiary as a result of a transaction permitted hereunder (including its
designation as an Unrestricted Subsidiary) or becomes an Excluded Subsidiary;
provided that no such release shall occur if such Guarantor continues to be a
guarantor in respect of the Designated Senior Indebtedness (including Permitted
Refinancings thereof); and
(d)    release any Borrower (other than the Lead Borrower) from its obligation
if such Person ceases to be a wholly owned Subsidiary of the Lead Borrower as a
result of a transaction permitted hereunder (including its designation as an
Unrestricted Subsidiary) so long as (i), at the time of such release, no Event
of Default shall exist, (ii) another Borrower shall become liable for the
respective portion of such Borrower’s obligations and (iii) after such Person
joins this Agreement as a Borrower, no Event of Default shall exist.
Upon request by any Agent at any time, the Applicable Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty and each other Loan Document pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the Agents
will, at the Loan Parties’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Facility
Guaranty and each other applicable Loan Document, in each case in accordance
with the terms of the Loan Documents and this Section 9.10.
9.11    Notice of Transfer. The Agents may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Assumption shall have become effective as set forth in Section 10.06.


 
-133-
 




--------------------------------------------------------------------------------





9.12    Reports and Financial Statements. By signing this Agreement, each
Lender:
(a)    agrees to furnish the Administrative Agent promptly upon the furnishing
of any Bank Product or Cash Management Service and thereafter at such frequency
as the Administrative Agent may reasonably request with a summary of all Other
Liabilities due or to become due to such Lender. In connection with any
distributions to be made hereunder, the Administrative Agent shall be entitled
to assume that no amounts are due to any Lender on account of Other Liabilities
unless the Administrative Agent has received written notice thereof from such
Lender;
(b)    is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Lead Borrower hereunder and all Borrowing Base
Certificates, commercial finance examinations and appraisals of the Collateral
received by the Agents (collectively, the “Reports”);
(c)    expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;
(d)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;
(e)    agrees to keep all Reports confidential in accordance with the provisions
of Section 10.07 hereof; and
(f)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agents and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agents and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.
9.13    Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Agents and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
Law of the United States can be perfected only by possession or control. Should
any Lender (other than the Agents) obtain possession or control of any such
Collateral, such Lender shall notify the Agents thereof, and, promptly upon the
Collateral Agent’s request therefor shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.
9.14    Indemnification of Agents. The Lenders shall indemnify the Agents, each
L/C Issuer and any Related Party, as the case may be (to the extent not
reimbursed by the Loan Parties and without limiting the obligations of Loan
Parties hereunder), ratably according to their Applicable Percentages, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits,


 
-134-
 




--------------------------------------------------------------------------------





costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against any Agent in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by any Agent in connection therewith; provided, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
9.15    Relation Among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agents) authorized to act for, any
other Lender.
9.16    Defaulting Lender.
(a)    If for any reason any Lender shall become a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the other Credit
Parties, the Loan Parties or any other party at law or in equity, and not at
limitation thereof, (i) subject to Section 10.01 only with respect to the
increase or extension of such Lender’s Commitment, such Defaulting Lender’s
right to participate in the administration of, or decision-making rights related
to, the Obligations, this Agreement or the other Loan Documents shall be
suspended during the pendency of such failure or refusal, (ii) a Defaulting
Lender shall be deemed to have assigned any and all payments due to it from the
Loan Parties, whether on account of outstanding Loans, interest, fees or
otherwise, to the remaining non-Defaulting Lenders for application to, and
reduction of, their proportionate shares of all outstanding Obligations until,
as a result of application of such assigned payments the Lenders’ respective
Applicable Percentages of all outstanding Obligations shall have returned to
those in effect immediately prior to such delinquency and without giving effect
to the nonpayment causing such delinquency, and (iii) at the option of the
Administrative Agent, any further amount payable to such Defaulting Lender
hereunder (whether on account of principal, interest, fees or otherwise) shall,
in lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent as cash collateral for future funding obligations of the
Defaulting Lender in respect of any Loan or existing or future participating
interest in any Swing Line Loan or Letter of Credit. The Defaulting Lender’s
decision-making and participation rights and rights to payments as set forth in
clauses (i) and (ii) hereinabove shall be restored only upon the payment by the
Defaulting Lender of its Applicable Percentage of any Obligations, any
participation obligation, or expenses as to which it is delinquent, together
with interest thereon at the rate set forth in Section 2.08 hereof from the date
when originally due until the date upon which any such amounts are actually
paid.
(b)    The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Loans. Upon any such assignment of the Applicable
Percentage of any Defaulting Lender, the Defaulting Lender’s share in future
Credit Extensions and its rights under the Loan Documents with respect thereto
shall terminate on the date of assignment, and the Defaulting Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Assumption.


 
-135-
 




--------------------------------------------------------------------------------





(c)    Each Defaulting Lender shall indemnify the Administrative Agent and each
non-Defaulting Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
the Administrative Agent or by any non-Defaulting Lender, on account of a
Defaulting Lender’s failure to timely fund its Applicable Percentage of a Loan
or to otherwise perform its obligations under the Loan Documents.
(d)    If any L/C Obligations exist at the time a Lender becomes a Defaulting
Lender then:
(i)    all or any part of such Defaulting Lender’s Applicable Percentage of such
L/C Obligations shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
any non-Defaulting Lender’s outstanding Loans plus such Lender’s Applicable
Percentage of all L/C Obligations plus such Lender’s Applicable Percentage of
outstanding Swing Line Loans at such time does not exceed such non-Defaulting
Lender’s Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
written notice by the Administrative Agent, Cash Collateralize for the benefit
of each L/C Issuer such Defaulting Lender’s Applicable Percentage of the L/C
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.03(g) for so
long as such L/C Obligations are outstanding;
(iii)    if the Borrowers Cash Collateralize any portion of such Defaulting
Lender’s Applicable Percentage of the L/C Obligations pursuant to clause (ii)
above, the Borrowers shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.03(i) with respect to such Defaulting Lender’s
Applicable Percentage of the L/C Obligations during the period such portion of
the L/C Obligations are Cash Collateralized;
(iv)    if the non-Defaulting Lenders’ Applicable Percentage of the L/C
Obligations are reallocated pursuant to clause (i) above, then the fees payable
to the Lenders pursuant to Section 2.03(i) and Section 2.09(a) shall be adjusted
in accordance with such non-Defaulting Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s Applicable Percentage
of the L/C Obligations are neither reallocated nor Cash Collateralized pursuant
to clause (i) or (ii) above, then, without prejudice to any rights or remedies
of the applicable L/C Issuers or any other Lender hereunder, all Letter of
Credit Fees payable under Section 2.03(i) with respect to such Defaulting
Lender’s Applicable Percentage thereof shall be payable to the applicable L/C
Issuers until and to the extent that such L/C Obligations are reallocated and/or
Cash Collateralized; and
(e)    So long as a Lender is a Defaulting Lender, each L/C Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Applicable Percentage of the L/C Obligations will be one hundred percent (100%)
covered by the Commitments of the non-Defaulting Lenders in accordance with
Section 9.16(d)(i) and/or cash collateral will be provided by the Borrowers in
accordance with Section 2.03(g), and participating interests in any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 9.16(d)(i) (and such Defaulting Lender shall
not participate therein).


 
-136-
 




--------------------------------------------------------------------------------





(f)    In the event that the Administrative Agent, the Lead Borrower and the
applicable L/C Issuers each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Lenders’ Applicable Percentages of the L/C Obligations shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.
9.17    Withholding Tax. To the extent required by applicable Laws, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 3.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from any
amounts paid to or for the account of such Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective). A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.17. The agreements in
this Section 9.17 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, the term
“Lender” shall, for purposes of this Section 9.17, include any L/C Issuer and
any Swing Line Lender.
9.18    Intercreditor Agreements. The Administrative Agent and Collateral Agent
are hereby authorized to enter into the Intercreditor Agreement and any other
usual and customary intercreditor agreements to the extent contemplated by the
terms hereof, and the parties hereto acknowledge that each such intercreditor
agreement is binding upon them. Each Lender (a) hereby agrees that it will be
bound by and will take no actions contrary to the provisions of the
intercreditor agreements and (b) hereby authorizes and instructs the
Administrative Agent and Collateral Agent to enter into the Intercreditor
Agreement and the usual and customary intercreditor agreements and to subject
the Liens on the Collateral securing the Obligations to the provisions thereof.
In addition, but in conformance with the terms hereof, each Lender hereby
authorizes the Administrative Agent and the Collateral Agent to enter into (i)
any amendments to any intercreditor agreements, and (ii) any other intercreditor
arrangements, in the case of clauses (i), and (ii) to the extent required to
give effect to the establishment of intercreditor rights and privileges as
contemplated and required by Section 7.01 of this Agreement. Each Lender waives
any conflict of interest, now contemplated or arising hereafter, in connection
therewith and agrees not to assert against any Agent or any of its affiliates
any claims, causes of action, damages or liabilities of whatever kind or nature
relating thereto.
9.19    Disqualified Institutions. The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not ‎(x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified ‎Institution or (y)


 
-137-
 




--------------------------------------------------------------------------------





have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution.‎ Each Lender represents and warrants to the parties
hereto that at the time it becomes a Lender, it is not a Disqualified
Institution.
9.20    ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrowers or any other
Loan Party, that:


 
-138-
 




--------------------------------------------------------------------------------





(i)    none of the Administrative Agent or the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers or any of their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and the Arrangers hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
ARTICLE X
MISCELLANEOUS
10.01    Amendments, Etc.No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent (at the direction of the Required Lenders) and the Required
Lenders (or the Administrative Agent, with the consent of the Required Lenders),
and the Lead


 
-139-
 




--------------------------------------------------------------------------------





Borrower or the applicable Loan Party, as the case may be, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(b)    as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for any scheduled payment (including the Maturity Date) of
principal, interest, fees or other amounts due hereunder or under any of the
other Loan Documents (but, for clarity, not including any mandatory payment
required by Section 2.05(e)) without the written consent of such Lender;
(c)    as to any Lender, reduce the principal of, or the rate of interest
specified herein, on any Loan or L/C Borrowing payable to such Lender, or
(subject to clause (v) of the second proviso to this Section 10.01) any fees or
other amounts payable hereunder or under any other Loan Document to such Lender;
provided, however, that only the consent of the Required Lenders of the relevant
Class shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;
(d)    as to any Lender, change Section 2.13 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of such Lender adversely affected thereby, provided that this
clause (d) shall not apply to any extensions of maturity pursuant to Section
2.16;
(e)    change any provision of this Section or the definition of “Required
Lenders,” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender.
(f)    except for Permitted Dispositions or as provided in Section 9.10, release
all or substantially all of the Collateral from the Liens of the Security
Documents or release all or substantially all of the value of the Guarantees
without the written consent of each Lender;
(g)    change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrowers would be increased without the written consent of Lenders
holding at least 66⅔% of the Total Outstandings and Aggregate Commitments,
provided that the foregoing shall not limit the discretion of the Administrative
Agent to change, establish or eliminate any Reserves;
(h)    modify the definition of “Permitted Overadvance” so as to increase the
amount thereof or, except as otherwise provided in such definition, the time
period for a Permitted Overadvance without the written consent of each Lender;
(i)    except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written consent of each Lender;
(j)    modify the definition of (1) “Eligible Assignee” to the extent that such
amendment increases the percentage of Loans permitted to be held by a Sponsor
Affiliated


 
-140-
 




--------------------------------------------------------------------------------





Lender, or (ii) “Sponsor Affiliated Lender,” in each case, without the written
consent of each Lender; and
(k)    amend any provision hereof (including Section 10.06) in a manner that
restricts a Lender’s ability to assign its right or obligations without the
consent of such Lender.
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer (including, without limitation,
any increase in such L/C Issuer Sublimit of such L/C Issuer) under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) no amendment, waiver or consent shall, unless in writing and
signed by the Collateral Agent in addition to the Lenders required above, affect
the rights or duties of the Collateral Agent under this Agreement or any other
Loan Document, (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto and (vi)
any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrowers and the requisite percentage in interest
of the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time.
Notwithstanding anything to the contrary herein, (a) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender, and (b) the Lead Borrower shall be
permitted to appoint one or more Restricted Subsidiaries that are Domestic
Subsidiaries as “Borrowers” hereunder, in each case with the consent of, and
pursuant to an amendment reasonably satisfactory to, the Administrative Agent
which appropriately incorporates such Borrowers into this Agreement and the
other Loan Documents which amendment shall not require the consent of any other
Lender.
If any Lender does not consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender with respect
to the Class of Loans or Commitments that is subject to the related consent,
waiver or amendment in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Lead Borrower to be made pursuant to this
paragraph).
10.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


 
-141-
 




--------------------------------------------------------------------------------





(i)    if to the Loan Parties, the Agents, any L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 to the Original ABL Credit
Agreement; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Lead
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agents or any of their Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, any L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent


 
-142-
 




--------------------------------------------------------------------------------





jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Loan Parties, the Agents, each L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Lead Borrower, the Agents, each L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
(e)    Reliance by Agents, L/C Issuer and Lenders. The Agents, each L/C Issuer
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Loan Parties even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agents, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic notices to and other telephonic communications with
the Agents may be recorded by the Agents, and each of the parties hereto hereby
consents to such recording.
10.03    No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether any Credit Party may have had notice or
knowledge of such Default at the time.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall pay (a) all reasonable and
documented out-of-pocket expenses incurred by the Agents, the Arrangers and
their respective Affiliates in connection with this Agreement and the other Loan
Documents, including without limitation (i) the reasonable and documented fees,
charges and disbursements of (A) outside counsel for the Agents and their
Affiliates limited to one law firm and any local counsel reasonably deemed
necessary by the Agents, (B) outside consultants for the Agents, (C) appraisers,
(D) commercial finance examiners, and (E) all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of the
Obligations, (ii) in connection with (A) the syndication of the credit
facilities provided for herein, (B) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or


 
-143-
 




--------------------------------------------------------------------------------





not the transactions contemplated hereby or thereby shall be consummated), (C)
the enforcement or protection of their rights in connection with this Agreement
or the Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral or in connection with any proceeding under any Debtor Relief Laws, or
(D) any workout, restructuring or negotiations in respect of any Obligations,
and (b) with respect to each L/C Issuer and its Affiliates, all reasonable
out-of-pocket expenses incurred in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder; and (c) all reasonable and documented out-of-pocket expenses
incurred by the Credit Parties who are not the Agents, an L/C Issuer or any
Affiliate of any of them, after the occurrence and during the continuance of an
Event of Default, provided that such Credit Parties shall be entitled to
reimbursement for no more than one counsel representing all such Credit Parties
(absent a conflict of interest in which case the Credit Parties may engage and
be reimbursed for additional counsel).
(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agents (and any sub-agent thereof), each Arranger, each other Credit Party, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless (on an
after-Tax basis) from, any and all losses, claims, causes of action, damages,
liabilities, settlement payments, costs, and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party or any Affiliate or equityholder thereof
arising out of, in connection with, or as a result of (i) the execution,
enforcement, syndication or delivery of this Agreement, any other Loan Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, or, in the
case of the Agents (and any sub-agents thereof) and their Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials at, on, under or from any
property owned or operated, at any time, by any Loan Party or any of its
Restricted Subsidiaries, or any Environmental Liability related in any way to
any Loan Party or any of its Restricted Subsidiaries, (iv) any claims of, or
amounts paid by any Credit Party to, a Blocked Account Bank or other Person
which has entered into a control agreement with any Credit Party hereunder, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any other Loan
Party or any of the Loan Parties’ directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the bad faith, gross negligence, willful misconduct or material breach of
the obligations under any Loan Document of such Indemnitee (but without limiting
the obligations of the Loan Parties as to any other Indemnitee) or (y) result
from a claim brought by a Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrowers or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction or (z) result from a cause of action brought by an
Indemnitee against any other Indemnitee (other than (i) claims against an
Indemnitee in its


 
-144-
 




--------------------------------------------------------------------------------





capacity or fulfilling its role as an Agent, L/C Issuer, Swing Line Lender or an
arranger or a similar role and (ii) claims resulting directly or indirectly from
acts or omissions of any Loan Party; provided that, the Loan Parties’ obligation
with respect to fees and expenses of counsel, shall be limited to the reasonable
and reasonably documented fees, disbursements and other charges of out-of-pocket
fees and legal expenses of one firm of counsel for all Indemnitees and, if
necessary, one firm of local counsel in each appropriate jurisdiction and one
firm of special counsel, in each case for all Indemnitees (and, in the case of
an actual or perceived conflict of interest where the Indemnitee affected by
such conflict informs the Lead Borrower of such conflict and thereafter, retains
its own counsel, of another firm of counsel for such affected Indemnitee)).
(c)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Law, the Loan Parties shall not assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that the foregoing shall not limit any Loan Party’s indemnity
obligations to the extent special, indirect, consequential or punitive damages
are included in any third party claim in connection with which such Indemnitee
is entitled to receive indemnification hereunder. No Indemnitee shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(d)    Payments. All amounts due under this Section shall be payable on demand
(accompanied by back-up documentation to the extent available).
(e)    Survival. The agreements in this Section shall survive the resignation of
any Agent or L/C Issuer, the assignment of any Commitment or Loan by any Lender,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Agents upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agents, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and each L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.


 
-145-
 




--------------------------------------------------------------------------------





10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of subsection Section 10.06(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.06(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans of any
Class outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default pursuant to Sections 8.01(a), (f) or (g) has
occurred and is continuing, the Lead Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;


 
-146-
 




--------------------------------------------------------------------------------





(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default pursuant
to Sections 8.01(a), (f) or (g) has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund with respect to such Lender;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and
(C)    the consent of each L/C Issuer and the Swing Line Lender (such consent
not to be unreasonably withheld or delayed) shall be required for assignments in
respect of any Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, payable by the applicable
Lender or prospective Lender, provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, and 10.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the Loan
Parties, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection


 
-147-
 




--------------------------------------------------------------------------------





by the Lead Borrower, any L/C Issuer, and, with respect to such Lender’s
interest only, any Lender at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Administrative Agent, any L/C Issuer or the
Swing Line Lender, sell participations to any Person that is an Eligible
Assignee (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Loan Parties, the Agents, the
Lenders and each L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 10.07 as if such Participant
was a Lender hereunder.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (a), (b),
(c) or (f) of the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Loan Parties agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections and Section 3.06
and 10.13, and it being understood that the documentation required under Section
3.01(e) shall be delivered solely to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.06(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender. If a Lender sells a participation pursuant to Section
10.06(d), that Lender shall (acting solely for this purpose as a non-fiduciary
agent of the Borrowers) maintain a register on which is entered the name and
address of each Participant and the principal and interest amounts of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and the Borrowers and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary; provided that no Lender shall have the obligation to disclose
all or a portion of a Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any loans
or other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary in connection with a Tax audit or other
proceeding to establish that any loans are in registered form for U.S. federal
income tax purposes.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent that a Participant’s right to a
greater payment results from a Change in Law after the Participant becomes a
Participant.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal


 
-148-
 




--------------------------------------------------------------------------------





Reserve Bank or other central bank having jurisdiction over such Lender;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other Committed Loan Notices, Swing Line Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.
(h)    Resignation as L/C Issuer or Swing Line Lender after Assignment or
Resignation. Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, or resigns as Agent in accordance with the provisions of
Section 9.06, Bank of America may, (i) upon 30 days’ notice to the Lead Borrower
and the Lenders, resign as L/C Issuer and/or (ii) with duplication of any notice
required under Section 9.06, upon 30 days’ notice to the Lead Borrower, resign
as Swing Line Lender. In the event of any such resignation as L/C Issuer or
Swing Line Lender, the Lead Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Lead Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the
appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America and the
Lead Borrower to effectively assume the obligations of Bank of America with
respect to such Letters of Credit. Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer and Swing Line Lender.
10.07    Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates, Approved
Funds, and to its and its Affiliates’ and Approved Funds’ respective partners,
directors, officers, employees, agents, funding sources, attorneys, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to


 
-149-
 




--------------------------------------------------------------------------------





the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Loan Party and
its obligations, (g) with the consent of the Lead Borrower, (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to any Credit Party or any of
their respective Affiliates on a non-confidential basis from a source other than
the Loan Parties (only if such Credit Party has no knowledge that such source
itself is not in breach of a confidentiality obligation) or (i) on a
confidential basis to (i) any rating agency in connection with rating the Parent
or its Subsidiaries or the credit facilities provided hereunder or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers of other market identifiers with respect to the
credit facilities provided hereunder.
For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof (provided that
if such information is furnished by a source known to such Credit Party to be
subject to a confidentiality obligation, such source, to the knowledge of such
Credit Party, is not in violation of such Obligation by such disclosure),
provided that, in the case of information received from any Loan Party or any
Subsidiary after the Effective Date, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with Law, including Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, each L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) or other property at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or L/C Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including


 
-150-
 




--------------------------------------------------------------------------------





other rights of setoff) that such Lender, each L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the Lead
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Law (the “Maximum Rate”). If the Administrative Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, pdf or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.
10.11    Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder (other than contingent indemnity obligations for which
claims have not been made) shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding. Further, the provisions of Sections 3.01, 3.04,
3.05 and 10.04 and Article IX shall survive and remain in full force and effect
regardless of the repayment of the Obligations, the expiration or termination of
the Letters of Credit and the Commitments or the termination of this Agreement
or any provision hereof. In connection with the termination of this Agreement
and the release and termination of the security interests in the Collateral, the
Agents may require such indemnities and collateral security as they shall
reasonably deem necessary or appropriate to protect the Credit Parties against
(x) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, (y) any obligations that may thereafter
arise with respect to the Other Liabilities, and (z) any Obligations that may
thereafter arise under Section 10.04 hereof.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and


 
-151-
 




--------------------------------------------------------------------------------





(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
(b)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(c)    such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
In connection with any such replacement, if any such Lender does not execute and
deliver to the Administrative Agent a duly executed Assignment and Assumption
reflecting such replacement within two (2) Business Days of the date on which
the assignee Lender executes and delivers such Assignment and Assumption to such
Lender, then such Lender shall be deemed to have executed and delivered such
Assignment and Assumption without any action on the part of such Lender. Such
purchase and sale shall be effective on the date of the payment of such amount
to such Lender.
10.14    Governing Law; Jurisdiction; Etc.GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.
(a)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT


 
-152-
 




--------------------------------------------------------------------------------





OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.
EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(b)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(c)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.
(d)    ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AS THE
ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 
-153-
 




--------------------------------------------------------------------------------





10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, each Credit Party is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Loan Parties or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (iii) none of the Credit Parties has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Loan Parties with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any of the Credit Parties
has advised or is currently advising any Loan Party or any of its Affiliates on
other matters) and none of the Credit Parties has any obligation to any Loan
Party or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Credit Parties and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and none of the
Credit Parties has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Credit Parties have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each of the
Loan Parties hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against each of the Credit Parties with respect to
any breach or alleged breach of agency or fiduciary duty.
10.17    USA Patriot Act. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender), which are subject to the Patriot Act (as
hereinafter defined) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Patriot Act.
10.18    Time of the Essence. Time is of the essence of the Loan Documents.
10.19    Press Releases.
(a)    Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of Administrative Agent or its Affiliates or referring
to this Agreement or the other Loan Documents without at least two (2) Business
Days’ prior notice to Administrative Agent and without the prior written consent
of Administrative Agent unless (and only to the extent that) such Credit Party
or Affiliate is required to do so under Law and then, in any event, such Credit
Party or Affiliate will consult with Administrative Agent before issuing such
press release or other public disclosure.


 
-154-
 




--------------------------------------------------------------------------------





(b)    Each Loan Party consents to the publication by Administrative Agent or
any Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark upon the Lead Borrower’s approval, not to be unreasonably
delayed or withheld. Administrative Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof. The Administrative Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
10.20    Additional Waivers.
(a)    The Obligations are the joint and several obligation of each Loan Party.
To the fullest extent permitted by Law, the obligations of each Loan Party shall
not be affected by (i) the failure of any Credit Party to assert any claim or
demand or to enforce or exercise any right or remedy against any other Loan
Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Collateral Agent or any other Credit Party.
(b)    The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of any Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).
(c)    To the fullest extent permitted by Law, each Loan Party waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. The Collateral Agent and the other Credit
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or non-judicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated. Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to Law, to impair or to extinguish any right of


 
-155-
 




--------------------------------------------------------------------------------





reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.
(d)    Each Loan Party is obligated to repay the Obligations as joint and
several obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement and the other Loan Documents.
Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Loans made to another Borrower hereunder or other Obligations
incurred directly and primarily by any other Borrower (an “Accommodation
Payment”), then the Borrower making such Accommodation Payment shall be entitled
to contribution and indemnification from, and be reimbursed by, each of the
other Borrowers in an amount, for each of such other Borrowers, equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Borrower’s Allocable Amount and the denominator of which is the sum of the
Allocable Amounts of all of the Borrowers. As of any date of determination, the
“Allocable Amount” of each Borrower shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Borrower hereunder without (a) rendering such Borrower “insolvent” within the
meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.
10.21    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
10.22    Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.
10.23    Conflict of Terms. Except as otherwise provided in this Agreement or
any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, if any provision contained in this Agreement
conflicts with any provision in any of the other Loan Documents (other than the
Intercreditor Agreements), the provision contained in this Agreement shall
govern and control.


 
-156-
 




--------------------------------------------------------------------------------





10.24    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
10.25    Amendment and Restatement of the Original ABL Credit Agreement.
(a)    This Agreement does not extinguish the obligations for the payment of
money outstanding under the Original ABL Credit Agreement or discharge or
release the obligations under the Original ABL Credit Agreement. Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Original ABL Credit Agreement or instruments securing the
same, which shall remain in full force and effect, except as modified hereby or
by instruments executed concurrently herewith. Nothing expressed or implied in
this Agreement shall be construed as a release or other discharge of any Loan
Parties under the Original ABL Credit Agreement from any of its obligations and
liabilities thereunder, as modified hereby. Each Loan Party hereby confirms and
agrees that, except as modified or amended and restated hereby or by a Loan
Document or other instruments executed concurrently herewith, each “Loan
Document” (as defined in the Original ABL Credit Agreement) to which it is a
party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that on and after the Restatement
Effective Date all references in any such Loan Document to the “Agreement,”
“thereto,” “thereof,” “thereunder” or words of like import referring to the
Original ABL Credit Agreement shall mean this Agreement.
(b)    Each Loan Party (a) consents to the amendment and restatement of the
Original ABL Credit Agreement by this Agreement; (b) acknowledges and agrees
that its obligations under each of the “Loan Documents” (as defined in the
Original ABL Credit Agreement) owing to each lender thereunder that is also a
Lender hereunder shall be in respect of the obligations of the Borrowers under
this Agreement and the other Loan Documents; (c) reaffirms all of its
obligations under each “Loan Document” (as defined in the Original ABL Credit
Agreement) and each other Loan Document and all other Obligations, reaffirms its
grants of Liens on the Collateral to secure the Obligations and with respect to
each of the Guarantors, its guarantee of


 
-157-
 




--------------------------------------------------------------------------------





the Obligations; and (d) agrees that, except as expressly amended, restated or
modified hereby or by any Loan Document or other instrument executed
concurrently herewith, each of the “Loan Documents” (as defined in the Original
ABL Credit Agreement) to which it is a party is and shall remain in full force
and effect. Each Loan Party hereby expressly acknowledges that the amendment and
restatement of the Original ABL Credit Agreement by this Agreement does not (i)
impair the validity, effectiveness or priority of the Liens granted pursuant to
any Loan Document, and such Liens continue unimpaired with the same priority to
secure repayment of all Obligations, whether heretofore or hereafter incurred;
or (ii) require that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens, except as set forth in Sections 6.11
and 6.13. Each Loan Party hereby confirms and agrees that all outstanding
principal, interest and fees and other obligations under the Original ABL Credit
Agreement immediately prior to the date hereof shall, to the extent not paid on
the date hereof, from and after the date hereof, be, without duplication,
Obligations owing and payable pursuant to this Agreement and the other Loan
Documents as in effect from time to time, shall accrue interest thereon as
specified in this Agreement, and shall be secured by this Agreement and the
other Loan Documents.
(c)    On the Restatement Effective Date, each Lender party to the Original ABL
Credit Agreement immediately prior to the Restatement Effective Date (each, an
“Existing Lender”) will automatically and without further act be deemed to have
assigned to each Lender party to this Agreement as of the Restatement Effective
Date (each, a “Restatement Effective Date Lender”), and each such Restatement
Effective Date Lender will automatically and without further act be deemed to
have assumed, a portion of such Existing Lender’s Loans outstanding immediately
prior to the Restatement Effective Date (“Existing Loans”) and participations
under the Original ABL Credit Agreement in outstanding Letters of Credit (if any
are outstanding on the Restatement Effective Date) and Swing Line Loans (if any
are outstanding on the Restatement Effective Date) such that, after giving
effect to each such deemed assignment and assumption of Existing Loans and
participations, the percentage of the aggregate outstanding (i) Loans, (ii)
participations under this Agreement in Letters of Credit and (iii)
participations under this Agreement in Swing Line Loans held by each Lender
(including each such Restatement Effective Date Lender) will equal the
percentage of the aggregate Commitments of all Lenders represented by such
Lender’s Commitment as of the Restatement Effective Date.


 
-158-
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 
BORROWERS:
 
 
 
 
KEANE GROUP HOLDINGS, LLC
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial
Officer
 
 
 
 
 
 
 
KEANE FRAC, LP
 
 
 
 
By:
Keane Frac GP, LLC, its General Partner
 
By:
KGH Intermediate Holdco II, LLC, its
 
 
Managing Member
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: Vice President and Chief Financial
Officer
 
 
 
 
 
 
 
KS DRILLING, LLC
 
 
 
 
By:
KGH Intermediate Holdco II, LLC, its
 
 
Managing Member
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: Vice President and Chief Financial
Officer
 
 
 









Signature Page to Keane Credit Agreement (ABL)

--------------------------------------------------------------------------------






 
GUARANTORS:
 
 
 
 
KEANE GROUP, INC.
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial
Officer
 
 
 
 
 
 
 
KGH INTERMEDIATE HOLDCO I, LLC
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: Vice President and Chief Financial
Officer
 
 
 
 
KGH INTERMEDIATE HOLDCO II, LLC
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: Vice President and Chief Financial
Officer
 
 
 
 
KEANE FRAC GP, LLC
 
 
 
 
By:
KGH Intermediate Holdco II, LLC, its
 
 
Managing Member
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: Vice President and Chief Financial
Officer
 
 
 









Signature Page to Keane Credit Agreement (ABL)

--------------------------------------------------------------------------------







 
BANK OF AMERICA, N.A., as Administrative Agent,
 
as Collateral Agent, as a Lender, as an L/C Issuer and as
 
Swing Line Lender
 
 
 
 
 
 
 
By:
/s/ Hance VanBeber
 
 
Name: Hance VanBeber
 
 
Title: Senior Vice President





Signature Page to Keane Credit Agreement (ABL)

--------------------------------------------------------------------------------





 
JP Morgan Chase Bank, N.A.
 
as a Lender and an L/C Issuer
 
 
 
 
 
 
 
 
 
By:
/s/ Thomas M. Vertin
 
 
Name: Thomas M. Vertin
 
 
Title: Authorized Officer





Signature Page to Keane Credit Agreement (ABL)

--------------------------------------------------------------------------------





 
Citibank, N.A.,
 
as a Lender and an L/C Issuer
 
 
 
 
 
 
 
 
 
By:
/s/ Brendan MacKey
 
 
Name: Brendan MacKey
 
 
Title: Vice President and Director





Signature Page to Keane Credit Agreement (ABL)

--------------------------------------------------------------------------------





 
MORGAN STANLEY SENIOR FUNDING, INC.,
 
as a Lender and an L/C Issuer
 
 
 
 
 
 
 
 
 
By:
/s/ Michael King
 
 
Name: Michael King
 
 
Title: Vice President





Signature Page to Keane Credit Agreement (ABL)

--------------------------------------------------------------------------------





 
MORGAN STANLEY BANK, N.A.,
 
as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Michael King
 
 
Name: Michael King
 
 
Title: Authorized Signatory





Signature Page to Keane Credit Agreement (ABL)

--------------------------------------------------------------------------------





 
PNC Bank, N.A.,
 
as a Lender and an L/C Issuer
 
 
 
 
 
 
 
 
 
By:
/s/ Edward Chonko
 
 
Name: Edward Chonko
 
 
Title: Senior Vice President





Signature Page to Keane Credit Agreement (ABL)

--------------------------------------------------------------------------------





 
BARCLAYS BANK PLC, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Sydney G. Dennis
 
 
Name: Sydney G. Dennis
 
 
Title: Director







Signature Page to Keane Credit Agreement (ABL)